

100 HR 803 : Protecting America’s Wilderness and Public Lands Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 803IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo designate certain lands in the State of Colorado as components of the National Wilderness Preservation System, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Protecting America’s Wilderness and Public Lands Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Colorado WildernessSec. 101. Short title; definition.Sec. 102. Additions to National Wilderness Preservation System in the State of Colorado.Sec. 103. Administrative provisions.Sec. 104. Water.Sec. 105. Sense of Congress.Sec. 106. Department of defense study on impacts that the expansion of wilderness designations in the western united states would have on the readiness of the armed forces of the united states with respect to aviation training.Title II—Northwest California Wilderness, Recreation, and Working ForestsSec. 201. Short title.Sec. 202. Definitions.Subtitle A—Restoration and Economic DevelopmentSec. 211. South Fork Trinity-Mad River Restoration Area.Sec. 212. Redwood National and State Parks restoration.Sec. 213. California Public Lands Remediation Partnership.Sec. 214. Trinity Lake visitor center.Sec. 215. Del Norte County visitor center.Sec. 216. Management plans.Sec. 217. Study; partnerships related to overnight accommodations.Subtitle B—RecreationSec. 221. Horse Mountain Special Management Area.Sec. 222. Bigfoot National Recreation Trail.Sec. 223. Elk Camp Ridge Recreation Trail.Sec. 224. Trinity Lake Trail.Sec. 225. Trails study.Sec. 226. Construction of mountain bicycling routes.Sec. 227. Partnerships.Sec. 228. Ice Age National Scenic Trail.Subtitle C—ConservationSec. 231. Designation of wilderness.Sec. 232. Administration of wilderness.Sec. 233. Designation of potential wilderness.Sec. 234. Designation of wild and scenic rivers.Sec. 235. Sanhedrin Special Conservation Management Area.Subtitle D—MiscellaneousSec. 241. Maps and legal descriptions.Sec. 242. Updates to land and resource management plans.Sec. 243. Pacific Gas and Electric Company Utility facilities and rights-of-way.Title III—Wild Olympics Wilderness and Wild and Scenic RiversSec. 301. Short title.Sec. 302. Designation of olympic national forest wilderness areas.Sec. 303. Wild and scenic river designations.Sec. 304. Existing rights and withdrawal.Sec. 305. Treaty rights.Title IV—Central Coast Heritage ProtectionSec. 401. Short title.Sec. 402. Definitions.Sec. 403. Designation of wilderness.Sec. 404. Designation of the Machesna Mountain Potential Wilderness.Sec. 405. Administration of wilderness.Sec. 406. Designation of Wild and Scenic Rivers.Sec. 407. Designation of the Fox Mountain Potential Wilderness.Sec. 408. Designation of scenic areas.Sec. 409. Condor National Scenic Trail.Sec. 410. Forest service study.Sec. 411. Nonmotorized recreation opportunities.Sec. 412. Use by members of Tribes.Title V—San Gabriel Mountains Foothills and Rivers ProtectionSec. 501. Short title.Sec. 502. Definition of State.Subtitle A—San Gabriel National Recreation AreaSec. 511. Purposes.Sec. 512. Definitions.Sec. 513. San Gabriel National Recreation Area.Sec. 514. Management.Sec. 515. Acquisition of non-Federal land within Recreation Area.Sec. 516. Water rights; water resource facilities; public roads; utility facilities.Sec. 517. San Gabriel National Recreation Area Public Advisory Council.Sec. 518. San Gabriel National Recreation Area Partnership.Sec. 519. Visitor services and facilities.Subtitle B—San Gabriel MountainsSec. 521. Definitions.Sec. 522. National Monument Boundary Modification.Sec. 523. Designation of Wilderness Areas and Additions.Sec. 524. Administration of Wilderness Areas and Additions.Sec. 525. Designation of Wild and Scenic Rivers.Sec. 526. Water rights.Title VI—Rim of the Valley Corridor PreservationSec. 601. Short title.Sec. 602. Boundary adjustment; land acquisition; administration.Title VII—Colorado Outdoor Recreation and EconomySec. 701. Short title.Sec. 702. Definition of State.Subtitle A—Continental DivideSec. 711. Definitions.Sec. 712. Colorado Wilderness additions.Sec. 713. Williams Fork Mountains Wilderness.Sec. 714. Tenmile Recreation Management Area.Sec. 715. Porcupine Gulch Wildlife Conservation Area.Sec. 716. Williams Fork Mountains Wildlife Conservation Area.Sec. 717. Camp Hale National Historic Landscape.Sec. 718. White River National Forest boundary modification.Sec. 719. Rocky Mountain National Park Potential Wilderness boundary adjustment.Sec. 720. Administrative provisions.Subtitle B—San Juan MountainsSec. 731. Definitions.Sec. 732. Additions to National Wilderness Preservation System.Sec. 733. Special management areas.Sec. 734. Release of wilderness study areas.Sec. 735. Administrative provisions.Subtitle C—Thompson DivideSec. 741. Purposes.Sec. 742. Definitions.Sec. 743. Thompson Divide Withdrawal and Protection Area.Sec. 744. Thompson Divide lease exchange.Sec. 745. Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program.Sec. 746. Effect.Subtitle D—Curecanti National Recreation AreaSec. 751. Definitions.Sec. 752. Curecanti National Recreation Area.Sec. 753. Acquisition of land; boundary management.Sec. 754. General management plan.Sec. 755. Boundary survey.Title VIII—Grand Canyon ProtectionSec. 801. Short title.Sec. 802. Withdrawal of Certain Federal land in the State of Arizona.Title IX—Outdoors for All ActSec. 901. Short title.Sec. 902. Definitions.Sec. 903. Grants authorized.Sec. 904. Eligible uses.Sec. 905. National park service requirements.Sec. 906. Reporting.Title X—Miscellaneous Sec. 1001. Promoting health and wellness for veterans and servicemembers.Title XI—Southwestern Oregon Watershed and Salmon ProtectionSec. 1101. Short title.Sec. 1102. Withdrawal of Federal land, Curry County and Josephine County, Oregon.Title XII—Rosie the Riveter/World War II Home Front National Historical Park AdditionsSec. 1201. Rosie the Riveter/World War II Home Front National Historical Park Additions.Title XIII—MiscellaneousSec. 1301. Sacramento-San Joaquin Delta National Heritage Area.Title XIV—Miscellaneous Sec. 1401. Cape Cod National Seashore Advisory Commission.Title XV—Santa Monica Mountains National Recreation Area Boundary Adjustment Study ActSec. 1501. Short title.Sec. 1502. Resource study of the Los Angeles coastal area, California.Title XVI—Great Dismal Swamp National Heritage Area ActSec. 1601. Short title.Sec. 1602. Definitions.Sec. 1603. Study.Sec. 1604. Report.Title XVII—National Heritage AreaSec. 1701. Short title.Sec. 1702. Definitions.Sec. 1703. National Heritage Area System.Sec. 1704. National Heritage Area System management.Sec. 1705. Study areas.Sec. 1706. Local coordinating entities.Sec. 1707. Property owners and regulatory protections.Sec. 1708. Authorization of appropriations.Sec. 1709. Statutory Clarification.Title XVIII—Casa Grande Ruins National Monument Boundary ModificationSec. 1801. Short title.Sec. 1802. Findings.Sec. 1803. Definitions.Sec. 1804. Acquisition and transfer of administrative jurisdiction over certain land.Sec. 1805. Administration of State trust land.Title XIX—Sunset Crater Volcano National Monument Boundary AdjustmentSec. 1901. Short title.Sec. 1902. Definitions.Sec. 1903. Sunset Crater Volcano National Monument boundary modification.Title XX—Miscellaneous Sec. 2001. Fire, insects, and diseases.Title XXI—York River Wild and Scenic RiverSec. 2101. Short title.Sec. 2102. Wild and scenic river designation.Sec. 2103. Management of York River, Maine segments.Title XXII—St. Croix National Heritage AreaSec. 2201. Short title.Sec. 2202. Definitions.Sec. 2203. St. Croix National Heritage Area.Sec. 2204. Administration.Sec. 2205. Management plan.Sec. 2206. Relationship to other Federal agencies.Sec. 2207. Private property and regulatory protections.Sec. 2208. Evaluation and report.Sec. 2209. Authorization of appropriations.Sec. 2210. Termination of authority.Title XXIII—Additions to Rough Mountain and Rich Hole WildernessesSec. 2301. Additions to Rough Mountain and Rich Hole Wildernesses.Title XXIV—Agency report on Department of the Interior special recreation permits benefits to environmental justice communitiesSec. 2401. Agency report on Department of the Interior special recreation permits benefits to environmental justice communities.Title XXV—Renewable Energy Inputs Access StudySec. 2501. Study.IColorado Wilderness101.Short title; definition(a)Short titleThis title may be cited as the Colorado Wilderness Act of 2021.(b)Secretary definedAs used in this title, the term Secretary means the Secretary of the Interior or the Secretary of Agriculture, as appropriate.102.Additions to National Wilderness Preservation System in the State of Colorado(a)AdditionsSection 2(a) of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 756; 16 U.S.C. 1132 note) is amended by adding at the end the following paragraphs:(23)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 316 acres, as generally depicted on a map titled Maroon Bells Addition Proposed Wilderness, dated July 20, 2018, which is hereby incorporated in and shall be deemed to be a part of the Maroon Bells-Snowmass Wilderness Area designated by Public Law 88–577.(24)Certain lands managed by the Gunnison Field Office of the Bureau of Land Management, which comprise approximately 38,217 acres, as generally depicted on a map titled Redcloud & Handies Peak Proposed Wilderness, dated October 9, 2019, which shall be known as the Redcloud Peak Wilderness.(25)Certain lands managed by the Gunnison Field Office of the Bureau of Land Management or located in the Grand Mesa, Uncompahgre, and Gunnison National Forests, which comprise approximately 26,734 acres, as generally depicted on a map titled Redcloud & Handies Peak Proposed Wilderness, dated October 9, 2019, which shall be known as the Handies Peak Wilderness.(26)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management, which comprise approximately 16,481 acres, as generally depicted on a map titled Table Mountain & McIntyre Hills Proposed Wilderness, dated November 7, 2019, which shall be known as the McIntyre Hills Wilderness.(27)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 10,282 acres, as generally depicted on a map titled Grand Hogback Proposed Wilderness, dated October 16, 2019, which shall be known as the Grand Hogback Wilderness.(28)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 25,624 acres, as generally depicted on a map titled Demaree Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the Demaree Canyon Wilderness.(29)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 28,279 acres, as generally depicted on a map titled Little Books Cliff Proposed Wilderness, dated October 9, 2019, which shall be known as the Little Bookcliffs Wilderness.(30)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 14,886 acres, as generally depicted on a map titled Bull Gulch & Castle Peak Proposed Wilderness, dated January 29, 2020, which shall be known as the Bull Gulch Wilderness.(31)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 12,016 acres, as generally depicted on a map titled Bull Gulch & Castle Peak Proposed Wilderness Areas, dated January 29, 2020, which shall be known as the Castle Peak Wilderness..(b)Further additionsThe following lands in the State of Colorado administered by the Bureau of Land Management or the United States Forest Service are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System:(1)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management or located in the White River National Forest, which comprise approximately 19,240 acres, as generally depicted on a map titled Assignation Ridge Proposed Wilderness, dated November 12, 2019, which shall be known as the Assignation Ridge Wilderness.(2)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the Pike and San Isabel National Forests, which comprise approximately 23,116 acres, as generally depicted on a map titled Badger Creek Proposed Wilderness, dated November 7, 2019, which shall be known as the Badger Creek Wilderness.(3)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the Pike and San Isabel National Forests, which comprise approximately 35,251 acres, as generally depicted on a map titled Beaver Creek Proposed Wilderness, dated November 7, 2019, which shall be known as the Beaver Creek Wilderness.(4)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or the Bureau of Reclamation or located in the Pike and San Isabel National Forests, which comprise approximately 32,884 acres, as generally depicted on a map titled Grape Creek Proposed Wilderness, dated November 7, 2019, which shall be known as the Grape Creek Wilderness.(5)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 13,351 acres, as generally depicted on a map titled North & South Bangs Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the North Bangs Canyon Wilderness.(6)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 5,144 acres, as generally depicted on a map titled North & South Bangs Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the South Bangs Canyon Wilderness.(7)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management, which comprise approximately 26,624 acres, as generally depicted on a map titled Unaweep & Palisade Proposed Wilderness, dated October 9, 2019, which shall be known as The Palisade Wilderness.(8)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management or located in the Grand Mesa, Uncompaghre, and Gunnison National Forests, which comprise approximately 19,776 acres, as generally depicted on a map titled Unaweep & Palisade Proposed Wilderness, dated October 9, 2019, which shall be known as the Unaweep Wilderness.(9)Certain lands managed by the Grand Junction Field Office of the Bureau of Land Management and Uncompaghre Field Office of the Bureau of Land Management and in the Manti-LaSal National Forest, which comprise approximately 37,637 acres, as generally depicted on a map titled Sewemup Mesa Proposed Wilderness, dated November 7, 2019, which shall be known as the Sewemup Mesa Wilderness.(10)Certain lands managed by the Kremmling Field Office of the Bureau of Land Management, which comprise approximately 31 acres, as generally depicted on a map titled Platte River Addition Proposed Wilderness, dated July 20, 2018, and which are hereby incorporated in and shall be deemed to be part of the Platte River Wilderness designated by Public Law 98–550.(11)Certain lands managed by the Uncompahgre Field Office of the Bureau of Land Management, which comprise approximately 17,587 acres, as generally depicted on a map titled Roubideau Proposed Wilderness, dated October 9, 2019, which shall be known as the Roubideau Wilderness.(12)Certain lands managed by the Uncompahgre Field Office of the Bureau of Land Management or located in the Grand Mesa, Uncompaghre, and Gunnison National Forests, which comprise approximately 12,102 acres, as generally depicted on a map titled Norwood Canyon Proposed Wilderness, dated November 7, 2019, which shall be known as the Norwood Canyon Wilderness.(13)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management, which comprise approximately 24,475 acres, as generally depicted on a map titled Papoose & Cross Canyon Proposed Wilderness, and dated January 29, 2020, which shall be known as the Cross Canyon Wilderness.(14)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management, which comprise approximately 21,220 acres, as generally depicted on a map titled McKenna Peak Proposed Wilderness, dated October 16, 2019, which shall be known as the McKenna Peak Wilderness.(15)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management, which comprise approximately 14,270 acres, as generally depicted on a map titled Weber-Menefee Mountain Proposed Wilderness, dated October 9, 2019, which shall be known as the Weber-Menefee Mountain Wilderness.(16)Certain lands managed by the Uncompahgre and Tres Rios Field Offices of the Bureau of Land Management or the Bureau of Reclamation, which comprise approximately 33,351 acres, as generally depicted on a map titled Dolores River Canyon Proposed Wilderness, dated November 7, 2019, which shall be known as the Dolores River Canyon Wilderness.(17)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management or located in the Pike and San Isabel National Forests, which comprise approximately 17,922 acres, as generally depicted on a map titled Browns Canyon Proposed Wilderness, dated October 9, 2019, which shall be known as the Browns Canyon Wilderness.(18)Certain lands managed by the San Luis Field Office of the Bureau of Land Management, which comprise approximately 10,527 acres, as generally depicted on a map titled San Luis Hills Proposed Wilderness, dated October 9, 2019 which shall be known as the San Luis Hills Wilderness.(19)Certain lands managed by the Royal Gorge Field Office of the Bureau of Land Management, which comprise approximately 23,559 acres, as generally depicted on a map titled Table Mountain & McIntyre Hills Proposed Wilderness, dated November 7, 2019, which shall be known as the Table Mountain Wilderness.(20)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management or located in the San Juan National Forest, which comprise approximately 10,844 acres, as generally depicted on a map titled North & South Ponderosa Gorge Proposed Wilderness, and dated January 31, 2020, which shall be known as the North Ponderosa Gorge Wilderness.(21)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management or located in the San Juan National Forest, which comprise approximately 12,393 acres, as generally depicted on a map titled North & South Ponderosa Gorge Proposed Wilderness, and dated January 31, 2020 which shall be known as the South Ponderosa Gorge Wilderness.(22)Certain lands managed by the Little Snake Field Office of the Bureau of Land Management which comprise approximately 33,168 acres, as generally depicted on a map titled Diamond Breaks Proposed Wilderness, and dated February 4, 2020 which shall be known as the Diamond Breaks Wilderness.(23)Certain lands managed by the Tres Rios Field Office of the Bureau of Land Management which comprises approximately 4,782 acres, as generally depicted on the map titled Papoose & Cross Canyon Proposed Wilderness”, and dated January 29, 2020 which shall be known as the Papoose Canyon Wilderness. (c)West elk additionCertain lands in the State of Colorado administered by the Gunnison Field Office of the Bureau of Land Management, the United States National Park Service, and the Bureau of Reclamation, which comprise approximately 6,695 acres, as generally depicted on a map titled West Elk Addition Proposed Wilderness, dated October 9, 2019, are hereby designated as wilderness and, therefore, as components of the National Wilderness Preservation System and are hereby incorporated in and shall be deemed to be a part of the West Elk Wilderness designated by Public Law 88–577. The boundary adjacent to Blue Mesa Reservoir shall be 50 feet landward from the water’s edge, and shall change according to the water level.(d)Maps and descriptionsAs soon as practicable after the date of enactment of the Act, the Secretary shall file a map and a boundary description of each area designated as wilderness by this section with the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. Each map and boundary description shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map or boundary description. The maps and boundary descriptions shall be on file and available for public inspection in the Office of the Director of the Bureau of Land Management, Department of the Interior, and in the Office of the Chief of the Forest Service, Department of Agriculture, as appropriate.(e)State and private landsLands within the exterior boundaries of any wilderness area designated under this section that are owned by a private entity or by the State of Colorado, including lands administered by the Colorado State Land Board, shall be included within such wilderness area if such lands are acquired by the United States. Such lands may be acquired by the United States only as provided in the Wilderness Act (16 U.S.C. 1131 et seq.).103.Administrative provisions(a)In generalSubject to valid existing rights, lands designated as wilderness by this title shall be managed by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this title, except that, with respect to any wilderness areas designated by this title, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of enactment of this Act.(b)GrazingGrazing of livestock in wilderness areas designated by this title shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), as further interpreted by section 108 of Public Law 96–560, and the guidelines set forth in appendix A of House Report 101–405 of the 101st Congress.(c)State jurisdictionAs provided in section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title shall be construed as affecting the jurisdiction or responsibilities of the State of Colorado with respect to wildlife and fish in Colorado.(d)Buffer zones(1)In generalNothing in this title creates a protective perimeter or buffer zone around any area designated as wilderness by this title.(2)Activities outside wildernessThe fact that an activity or use on land outside the areas designated as wilderness by this title can be seen or heard within the wilderness shall not preclude the activity or use outside the boundary of the wilderness.(e)Military helicopter overflights and operations(1)In generalNothing in this title restricts or precludes—(A)low-level overflights of military helicopters over the areas designated as wilderness by this title, including military overflights that can be seen or heard within any wilderness area;(B)military flight testing and evaluation; (C)the designation or creation of new units of special use airspace, or the establishment of military flight training routes over any wilderness area; or(D)helicopter operations at designated landing zones within the potential wilderness areas established by subsection (i)(1).(2)Aerial navigation training exercisesThe Colorado Army National Guard, through the High-Altitude Army National Guard Aviation Training Site, may conduct aerial navigation training maneuver exercises over, and associated operations within, the potential wilderness areas designated by this Act—(A)in a manner and degree consistent with the memorandum of understanding dated August 4, 1987, entered into among the Colorado Army National Guard, the Bureau of Land Management, and the Forest Service; or(B)in a manner consistent with any subsequent memorandum of understanding entered into among the Colorado Army National Guard, the Bureau of Land Management, and the Forest Service.(f)Running eventsThe Secretary may continue to authorize competitive running events currently permitted in the Redcloud Peak Wilderness Area and Handies Peak Wilderness Area in a manner compatible with the preservation of such areas as wilderness.(g)Land tradesIf the Secretary trades privately owned land within the perimeter of the Redcloud Peak Wilderness Area or the Handies Peak Wilderness Area in exchange for Federal land, then such Federal land shall be located in Hinsdale County, Colorado.(h)Recreational climbingNothing in this title prohibits recreational rock climbing activities in the wilderness areas, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of the enactment of this Act—(1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and(2)subject to any terms and conditions determined to be necessary by the Secretary.(i)Potential wilderness designations(1)In generalThe following lands are designated as potential wilderness areas:(A)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 7,376 acres, as generally depicted on a map titled Pisgah East & West Proposed Wilderness and dated October 16, 2019, which, upon designation as wilderness under paragraph (2), shall be known as the Pisgah East Wilderness.(B)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management, which comprise approximately 6,828 acres, as generally depicted on a map titled Pisgah East & West Proposed Wilderness and dated October 16, 2019, which, upon designation as wilderness under paragraph (2), shall be known as the Pisgah West Wilderness.(C)Certain lands managed by the Colorado River Valley Field Office of the Bureau of Land Management or located in the White River National Forest, which comprise approximately 16,101 acres, as generally depicted on a map titled Flat Tops Proposed Wilderness Addition, dated October 9, 2019, and which, upon designation as wilderness under paragraph (2), shall be incorporated in and shall be deemed to be a part of the Flat Tops Wilderness designated by Public Law 94–146.(2)Designation as wildernessLands designated as a potential wilderness area by subparagraphs (A) through (C) of paragraph (1) shall be designated as wilderness on the date on which the Secretary publishes in the Federal Register a notice that all nonconforming uses of those lands authorized by subsection (e) in the potential wilderness area that would be in violation of the Wilderness Act (16 U.S.C. 1131 et seq.) have ceased. Such publication in the Federal Register and designation as wilderness shall occur for the potential wilderness area as the nonconforming uses cease in that potential wilderness area and designation as wilderness is not dependent on cessation of nonconforming uses in the other potential wilderness area.(3)ManagementExcept for activities provided for under subsection (e), lands designated as a potential wilderness area by paragraph (1) shall be managed by the Secretary in accordance with the Wilderness Act as wilderness pending the designation of such lands as wilderness under this subsection.104.Water(a)Effect on water rightsNothing in this title—(1)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;(2)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;(3)affects any interstate water compact in existence on the date of enactment of this Act;(4)authorizes or imposes any new reserved Federal water rights; and(5)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State of Colorado on or before the date of the enactment of this Act.(b)Midstream areas(1)PurposeThe purpose of this subsection is to protect for the benefit and enjoyment of present and future generations—(A)the unique and nationally important values of areas designated as wilderness by section 102(b) (including the geological, cultural, archaeological, paleontological, natural, scientific, recreational, environmental, biological, wilderness, wildlife, riparian, historical, educational, and scenic resources of the public land); and(B)the water resources of area streams, based on seasonally available flows, that are necessary to support aquatic, riparian, and terrestrial species and communities.(2)Wilderness water rights(A)In generalThe Secretary shall ensure that any water rights within the wilderness designated by section 102(b) required to fulfill the purposes of such wilderness are secured in accordance with subparagraphs (B) through (G).(B)State law(i)Procedural requirementsAny water rights for which the Secretary pursues adjudication shall be appropriated, adjudicated, changed, and administered in accordance with the procedural requirements and priority system of State law.(ii)Establishment of water rights(I)In generalExcept as provided in subclause (II), the purposes and other substantive characteristics of the water rights pursued under this paragraph shall be established in accordance with State law.(II)ExceptionNotwithstanding subclause (I) and in accordance with this title, the Secretary may appropriate and seek adjudication of water rights to maintain surface water levels and stream flows on and across the wilderness designated by section 102(b) to fulfill the purposes of such wilderness.(C)DeadlineThe Secretary shall promptly appropriate the water rights required to fulfill the purposes of the wilderness designated by section 102(b).(D)Required determinationThe Secretary shall not pursue adjudication for any instream flow water rights unless the Secretary makes a determination pursuant to subparagraph (E)(ii) or (F).(E)Cooperative enforcement(i)In generalThe Secretary shall not pursue adjudication of any Federal instream flow water rights established under this paragraph if—(I)the Secretary determines, upon adjudication of the water rights by the Colorado Water Conservation Board, that the Board holds water rights sufficient in priority, amount, and timing to fulfill the purposes of this subsection; and(II)the Secretary has entered into a perpetual agreement with the Colorado Water Conservation Board to ensure full exercise, protection, and enforcement of the State water rights within the wilderness to reliably fulfill the purposes of this subsection.(ii)AdjudicationIf the Secretary determines that the provisions of clause (i) have not been met, the Secretary shall adjudicate and exercise any Federal water rights required to fulfill the purposes of the wilderness in accordance with this paragraph.(F)Insufficient water rightsIf the Colorado Water Conservation Board modifies the instream flow water rights obtained under subparagraph (E) to such a degree that the Secretary determines that water rights held by the State are insufficient to fulfill the purposes of this title, the Secretary shall adjudicate and exercise Federal water rights required to fulfill the purposes of this title in accordance with subparagraph (B).(G)Failure to complyThe Secretary shall promptly act to exercise and enforce the water rights described in subparagraph (E) if the Secretary determines that—(i)the State is not exercising its water rights consistent with subparagraph (E)(i)(I); or(ii)the agreement described in subparagraph (E)(i)(II) is not fulfilled or complied with sufficiently to fulfill the purposes of this title.(3)Water resource facilityNotwithstanding any other provision of law, beginning on the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for development of any new irrigation and pumping facility, reservoir, water conservation work, aqueduct, canal, ditch, pipeline, well, hydropower project, transmission, other ancillary facility, or other water, diversion, storage, or carriage structure in the wilderness designated by section 102(b).(c)Access and operation(1)DefinitionAs used in this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission and other ancillary facilities, and other water diversion, storage, and carriage structures.(2)Access to water resource facilitiesSubject to the provisions of this subsection, the Secretary shall allow reasonable access to water resource facilities in existence on the date of enactment of this Act within the areas described in sections 102(b) and 102(c), including motorized access where necessary and customarily employed on routes existing as of the date of enactment of this Act.(3)Access routesExisting access routes within such areas customarily employed as of the date of enactment of this Act may be used, maintained, repaired, and replaced to the extent necessary to maintain their present function, design, and serviceable operation, so long as such activities have no increased adverse impacts on the resources and values of the areas described in sections 102(b) and 102(c) than existed as of the date of enactment of this Act.(4)Use of water resource facilitiesSubject to the provisions of this subsection and subsection (a)(4), the Secretary shall allow water resource facilities existing on the date of enactment of this Act within areas described in sections 102(b) and 102(c) to be used, operated, maintained, repaired, and replaced to the extent necessary for the continued exercise, in accordance with Colorado State law, of vested water rights adjudicated for use in connection with such facilities by a court of competent jurisdiction prior to the date of enactment of this Act. The impact of an existing facility on the water resources and values of the area shall not be increased as a result of changes in the adjudicated type of use of such facility as of the date of enactment of this Act.(5)Repair and maintenanceWater resource facilities, and access routes serving such facilities, existing within the areas described in sections 102(b) and 102(c) on the date of enactment of this Act shall be maintained and repaired when and to the extent necessary to prevent increased adverse impacts on the resources and values of the areas described in sections 102(b) and 102(c).105.Sense of CongressIt is the sense of Congress that military aviation training on Federal public lands in Colorado, including the training conducted at the High-Altitude Army National Guard Aviation Training Site, is critical to the national security of the United States and the readiness of the Armed Forces.106.Department of defense study on impacts that the expansion of wilderness designations in the western united states would have on the readiness of the armed forces of the united states with respect to aviation training(a)Study requiredThe Secretary of Defense shall conduct a study on the impacts that the expansion of wilderness designations in the Western United States would have on the readiness of the Armed Forces of the United States with respect to aviation training.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the study required under subsection (a).IINorthwest California Wilderness, Recreation, and Working Forests201.Short titleThis title may be cited as the Northwest California Wilderness, Recreation, and Working Forests Act.202.DefinitionsIn this title:(1)SecretaryThe term Secretary means—(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and(B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior.(2)StateThe term State means the State of California.ARestoration and Economic Development211.South Fork Trinity-Mad River Restoration Area(a)DefinitionsIn this section:(1)Collaboratively developedThe term collaboratively developed means projects that are developed and implemented through a collaborative process that—(A)includes—(i)appropriate Federal, State, and local agencies; and(ii)multiple interested persons representing diverse interests; and(B)is transparent and nonexclusive.(2)PlantationThe term plantation means a forested area that has been artificially established by planting or seeding.(3)RestorationThe term restoration means the process of assisting the recovery of an ecosystem that has been degraded, damaged, or destroyed by establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions.(4)Restoration areaThe term restoration area means the South Fork Trinity-Mad River Restoration Area, established by subsection (b).(5)Shaded fuel breakThe term shaded fuel break means a vegetation treatment that effectively addresses all project-generated slash and that retains: adequate canopy cover to suppress plant regrowth in the forest understory following treatment; the longest lived trees that provide the most shade over the longest period of time; the healthiest and most vigorous trees with the greatest potential for crown-growth in plantations and in natural stands adjacent to plantations; and all mature hardwoods, when practicable.(6)Stewardship contractThe term stewardship contract means an agreement or contract entered into under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c).(7)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term by section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(b)EstablishmentSubject to valid existing rights, there is established the South Fork Trinity-Mad River Restoration Area, comprising approximately 871,414 acres of Federal land administered by the Forest Service and Bureau of Land Management, as generally depicted on the map entitled South Fork Trinity-Mad River Restoration Area and dated May 15, 2020, to be known as the South Fork Trinity-Mad River Restoration Area.(c)PurposesThe purposes of the restoration area are to—(1)establish, restore, and maintain fire-resilient forest structures containing late successional forest structure characterized by large trees and multistoried canopies, as ecologically appropriate;(2)protect late successional reserves;(3)enhance the restoration of Federal lands within the restoration area;(4)reduce the threat posed by wildfires to communities within the restoration area;(5)protect and restore aquatic habitat and anadromous fisheries;(6)protect the quality of water within the restoration area; and(7)allow visitors to enjoy the scenic, recreational, natural, cultural, and wildlife values of the restoration area.(d)Management(1)In generalThe Secretary shall manage the restoration area—(A)in a manner consistent with the purposes described in subsection (c);(B)in a manner that—(i)in the case of the Forest Service, prioritizes restoration of the restoration area over other nonemergency vegetation management projects on the portions of the Six Rivers and Shasta-Trinity National Forests in Humboldt and Trinity Counties; and(ii)in the case of the United States Fish and Wildlife Service, establishes with the Forest Service an agreement for cooperation to ensure timely completion of consultation required by section 7 of the Endangered Species Act (15 U.S.C. 1536) on restoration projects within the restoration area and agreement to maintain and exchange information on planning schedules and priorities on a regular basis;(C)in accordance with—(i)the laws (including regulations) and rules applicable to the National Forest System for land managed by the Forest Service;(ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) for land managed by the Bureau of Land Management;(iii)this title; and(iv)any other applicable law (including regulations); and(D)in a manner consistent with congressional intent that consultation for restoration projects within the restoration area is completed in a timely and efficient manner.(2)Conflict of laws(A)In generalThe establishment of the restoration area shall not change the management status of any land or water that is designated wilderness or as a wild and scenic river, including lands and waters designated by this title.(B)Resolution of conflictIf there is a conflict between the laws applicable to the areas described in subparagraph (A) and this section, the more restrictive provision shall control.(3)Uses(A)In generalThe Secretary shall only allow uses of the restoration area that the Secretary determines would further the purposes described in subsection (c).(B)PriorityThe Secretary shall prioritize restoration activities within the restoration area.(C)LimitationNothing in this section shall limit the Secretary’s ability to plan, approve, or prioritize activities outside of the restoration area.(4)Wildland fire(A)In generalNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the restoration area, consistent with the purposes of this section.(B)PriorityThe Secretary may use prescribed burning and managed wildland fire to the fullest extent practicable to achieve the purposes of this section.(5)Road decommissioning(A)In generalTo the extent practicable, the Secretary shall decommission unneeded National Forest System roads identified for decommissioning and unauthorized roads identified for decommissioning within the restoration area—(i)subject to appropriations;(ii)consistent with the analysis required by subparts A and B of part 212 of title 36, Code of Federal Regulations; and(iii)in accordance with existing law.(B)Additional requirementIn making determinations regarding road decommissioning under subparagraph (A), the Secretary shall consult with—(i)appropriate State, Tribal, and local governmental entities; and(ii)members of the public.(C)DefinitionAs used in subparagraph (A), the term decommission means—(i)to reestablish vegetation on a road; and(ii)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism.(6)Vegetation management(A)In generalSubject to subparagraphs (B), (C), and (D), the Secretary may conduct vegetation management projects in the restoration area only where necessary to—(i)maintain or restore the characteristics of ecosystem composition and structure;(ii)reduce wildfire risk to communities by promoting forests that are fire resilient;(iii)improve the habitat of threatened, endangered, or sensitive species;(iv)protect or improve water quality; or(v)enhance the restoration of lands within the restoration area.(B)Additional requirements(i)Shaded fuel breaksIn carrying out subparagraph (A), the Secretary shall prioritize, as practicable, the establishment of a network of shaded fuel breaks within—(I)the portions of the wildland-urban interface that are within 150 feet from private property contiguous to Federal land;(II)150 feet from any road that is open to motorized vehicles as of the date of enactment of this Act—(aa)except that, where topography or other conditions require, the Secretary may establish shaded fuel breaks up to 275 feet from a road so long as the combined total width of the shaded fuel breaks for both sides of the road does not exceed 300 feet; and(bb)provided that the Secretary shall include vegetation treatments within a minimum of 25 feet of the road where practicable, feasible, and appropriate as part of any shaded fuel break; or(III)150 feet of any plantation.(ii)Plantations; riparian reservesThe Secretary may undertake vegetation management projects—(I)in areas within the restoration area in which fish and wildlife habitat is significantly compromised as a result of past management practices (including plantations); and(II)within designated riparian reserves only where necessary to maintain the integrity of fuel breaks and to enhance fire resilience.(C)ComplianceThe Secretary shall carry out vegetation management projects within the restoration area—(i)in accordance with—(I)this section; and(II)existing law (including regulations);(ii)after providing an opportunity for public comment; and(iii)subject to appropriations.(D)Best available scienceThe Secretary shall use the best available science in planning and implementing vegetation management projects within the restoration area.(7)Grazing(A)Existing grazingThe grazing of livestock in the restoration area, where established before the date of enactment of this Act, shall be permitted to continue—(i)subject to—(I)such reasonable regulations, policies, and practices as the Secretary considers necessary; and(II)applicable law (including regulations); and(ii)in a manner consistent with the purposes described in subsection (c).(B)Targeted new grazingThe Secretary may issue annual targeted grazing permits for the grazing of livestock in the restoration area, where not established before the date of the enactment of this Act, to control noxious weeds, aid in the control of wildfire within the wildland-urban interface, or to provide other ecological benefits subject to—(i)such reasonable regulations, policies, and practices as the Secretary considers necessary; and(ii)a manner consistent with the purposes described in subsection (c).(C)Best Available ScienceThe Secretary shall use the best available science when determining whether to issue targeted grazing permits within the restoration area.(e)WithdrawalSubject to valid existing rights, the restoration area is withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.(f)Use of stewardship contractsTo the maximum extent practicable, the Secretary shall—(1)use stewardship contracts to implement this section; and(2)use revenue derived from such stewardship contracts for restoration and other activities within the restoration area which shall include staff and administrative costs to support timely consultation activities for restoration projects.(g)CollaborationIn developing and implementing restoration projects in the restoration area, the Secretary shall consult with collaborative groups with an interest in the restoration area.(h)Environmental reviewA collaboratively developed restoration project within the restoration area may be carried out in accordance with the provisions for hazardous fuel reduction projects set forth in sections 104, 105, and 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514–6516), as applicable.(i)Multiparty monitoringThe Secretary of Agriculture shall—(1)in collaboration with the Secretary of the Interior and interested persons, use a multiparty monitoring, evaluation, and accountability process to assess the positive or negative ecological, social, and economic effects of restoration projects within the restoration area; and(2)incorporate the monitoring results into the management of the restoration area.(j)FundingThe Secretary shall use all existing authorities to secure as much funding as necessary to fulfill the purposes of the restoration area.(k)Forest residues utilization(1)In generalIn accordance with applicable law, including regulations, and this section, the Secretary may utilize forest residues from restoration projects, including shaded fuel breaks, in the restoration area for research and development of biobased products that result in net carbon sequestration.(2)PartnershipsIn carrying out paragraph (1), the Secretary may enter into partnerships with universities, nongovernmental organizations, industry, Tribes, and Federal, State, and local governmental agencies.212.Redwood National and State Parks restoration(a)Partnership agreementsThe Secretary of the Interior is authorized to undertake initiatives to restore degraded redwood forest ecosystems in Redwood National and State Parks in partnership with the State of California, local agencies, and nongovernmental organizations.(b)ComplianceIn carrying out any initiative authorized by subsection (a), the Secretary of the Interior shall comply with all applicable law.213.California Public Lands Remediation Partnership(a)DefinitionsIn this section:(1)PartnershipThe term partnership means the California Public Lands Remediation Partnership, established by subsection (b).(2)Priority landsThe term priority lands means Federal land within the State that is determined by the partnership to be a high priority for remediation.(3)RemediationThe term remediation means to facilitate the recovery of lands and waters that have been degraded, damaged, or destroyed by illegal marijuana cultivation or another illegal activity. Remediation includes but is not limited to removal of trash, debris, and other material, and establishing the composition, structure, pattern, and ecological processes necessary to facilitate terrestrial and aquatic ecosystem sustainability, resilience, and health under current and future conditions.(b)EstablishmentThere is hereby established a California Public Lands Remediation Partnership.(c)PurposesThe purposes of the partnership are to—(1)coordinate the activities of Federal, State, Tribal, and local authorities, and the private sector, in the remediation of priority lands in the State affected by illegal marijuana cultivation or other illegal activities; and(2)use the resources and expertise of each agency, authority, or entity in implementing remediation activities on priority lands in the State.(d)MembershipThe members of the partnership shall include the following:(1)The Secretary of Agriculture, or a designee of the Secretary of Agriculture to represent the Forest Service.(2)The Secretary of the Interior, or a designee of the Secretary of the Interior, to represent the United States Fish and Wildlife Service, Bureau of Land Management, and National Park Service.(3)The Director of the Office of National Drug Control Policy, or a designee of the Director.(4)The Secretary of the State Natural Resources Agency, or a designee of the Secretary, to represent the California Department of Fish and Wildlife.(5)A designee of the California State Water Resources Control Board.(6)A designee of the California State Sheriffs’ Association.(7)One member to represent federally recognized Indian Tribes, to be appointed by the Secretary of Agriculture.(8)One member to represent nongovernmental organizations with an interest in Federal land remediation, to be appointed by the Secretary of Agriculture.(9)One member to represent local governmental interests, to be appointed by the Secretary of Agriculture.(10)A law enforcement official from each of the following:(A)The Department of the Interior.(B)The Department of Agriculture.(11)A scientist to provide expertise and advise on methods needed for remediation efforts, to be appointed by the Secretary of Agriculture.(12)A designee of the National Guard Counter Drug Program.(e)DutiesTo further the purposes of this section, the partnership shall—(1)identify priority lands for remediation in the State;(2)secure resources from Federal and non-Federal sources to apply to remediation of priority lands in the State;(3)support efforts by Federal, State, Tribal, and local agencies, and nongovernmental organizations in carrying out remediation of priority lands in the State;(4)support research and education on the impacts of, and solutions to, illegal marijuana cultivation and other illegal activities on priority lands in the State;(5)involve other Federal, State, Tribal, and local agencies, nongovernmental organizations, and the public in remediation efforts, to the extent practicable; and(6)take any other administrative or advisory actions as necessary to address remediation of priority lands in the State.(f)AuthoritiesTo implement this section, the partnership may, subject to the prior approval of the Secretary of Agriculture—(1)make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;(2)enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties;(3)hire and compensate staff;(4)obtain funds or services from any source, including Federal and non-Federal funds, and funds and services provided under any other Federal law or program;(5)contract for goods or services; and(6)support activities of partners and any other activities that further the purposes of this section.(g)ProceduresThe partnership shall establish such rules and procedures as it deems necessary or desirable.(h)Local hiringThe partnership shall, to the maximum extent practicable and in accordance with existing law, give preference to local entities and persons when carrying out this section.(i)Service without compensationMembers of the partnership shall serve without pay.(j)Duties and authorities of the secretary of agriculture(1)In generalThe Secretary of Agriculture shall convene the partnership on a regular basis to carry out this section.(2)Technical and financial assistanceThe Secretary of Agriculture and Secretary of the Interior may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, as determined by the appropriate Secretary, to the partnership or any members of the partnership to carry out this title.(3)Cooperative agreementsThe Secretary of Agriculture and Secretary of the Interior may enter into cooperative agreements with the partnership, any members of the partnership, or other public or private entities to provide technical, financial, or other assistance to carry out this title.214.Trinity Lake visitor center(a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service, may establish, in cooperation with any other public or private entities that the Secretary may determine to be appropriate, a visitor center in Weaverville, California—(1)to serve visitors; and(2)to assist in fulfilling the purposes of the Whiskeytown-Shasta-Trinity National Recreation Area.(b)RequirementsThe Secretary shall ensure that the visitor center authorized under subsection (a) is designed to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of the Whiskeytown-Shasta-Trinity National Recreation Area and other nearby Federal lands.(c)Cooperative agreementsThe Secretary of Agriculture may, in a manner consistent with this title, enter into cooperative agreements with the State and any other appropriate institutions and organizations to carry out the purposes of this section.215.Del Norte County visitor center(a)In generalThe Secretary of Agriculture and Secretary of the Interior, acting jointly or separately, may establish, in cooperation with any other public or private entities that the Secretaries determine to be appropriate, a visitor center in Del Norte County, California—(1)to serve visitors; and(2)to assist in fulfilling the purposes of Redwood National and State Parks, the Smith River National Recreation Area, and other nearby Federal lands.(b)RequirementsThe Secretaries shall ensure that the visitor center authorized under subsection (a) is designed to interpret the scenic, biological, natural, historical, scientific, paleontological, recreational, ecological, wilderness, and cultural resources of Redwood National and State Parks, the Smith River National Recreation Area, and other nearby Federal lands.216.Management plans(a)In generalIn revising the land and resource management plan for the Shasta-Trinity, Six Rivers, Klamath, and Mendocino National Forests, the Secretary shall—(1)consider the purposes of the South Fork Trinity-Mad River Restoration Area established by section 211; and(2)include or update the fire management plan for the wilderness areas and wilderness additions established by this title.(b)RequirementIn carrying out the revisions required by subsection (a), the Secretary shall—(1)develop spatial fire management plans in accordance with—(A)the Guidance for Implementation of Federal Wildland Fire Management Policy dated February 13, 2009, including any amendments to that guidance; and(B)other appropriate policies;(2)ensure that a fire management plan—(A)considers how prescribed or managed fire can be used to achieve ecological management objectives of wilderness and other natural or primitive areas; and(B)in the case of a wilderness area expanded by section 231, provides consistent direction regarding fire management to the entire wilderness area, including the addition;(3)consult with—(A)appropriate State, Tribal, and local governmental entities; and(B)members of the public; and(4)comply with applicable laws (including regulations).217.Study; partnerships related to overnight accommodations(a)StudyThe Secretary of the Interior, in consultation with interested Federal, State, Tribal, and local entities, and private and nonprofit organizations, shall conduct a study to evaluate the feasibility and suitability of establishing overnight accommodations near Redwood National and State Parks on—(1)Federal land at the northern boundary or on land within 20 miles of the northern boundary; and(2)Federal land at the southern boundary or on land within 20 miles of the southern boundary.(b)Partnerships(1)Agreements authorizedIf the study conducted under subsection (a) determines that establishing the described accommodations is suitable and feasible, the Secretary may enter into agreements with qualified private and nonprofit organizations for the development, operation, and maintenance of overnight accommodations.(2)ContentsAny agreements entered into under paragraph (1) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization.(3)ComplianceThe Secretary shall enter agreements under paragraph (1) in accordance with existing law.(4)EffectNothing in this subsection—(A)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or(B)amends or modifies the application of any existing law (including regulations) applicable to land under the jurisdiction of the Secretary.BRecreation221.Horse Mountain Special Management Area(a)EstablishmentSubject to valid existing rights, there is established the Horse Mountain Special Management Area (referred to in this section as the special management area) comprising approximately 7,482 acres of Federal land administered by the Forest Service in Humboldt County, California, as generally depicted on the map entitled Horse Mountain Special Management Area and dated May 15, 2020.(b)PurposesThe purpose of the special management area is to enhance the recreational and scenic values of the special management area while conserving the plants, wildlife, and other natural resource values of the area.(c)Management plan(1)In generalNot later than 3 years after the date of enactment of this Act and in accordance with paragraph (2), the Secretary shall develop a comprehensive plan for the long-term management of the special management area.(2)ConsultationIn developing the management plan required under paragraph (1), the Secretary shall consult with—(A)appropriate State, Tribal, and local governmental entities; and(B)members of the public.(3)Additional requirementThe management plan required under paragraph (1) shall ensure that recreational use within the special management area does not cause significant adverse impacts on the plants and wildlife of the special management area.(d)Management(1)In generalThe Secretary shall manage the special management area—(A)in furtherance of the purposes described in subsection (b); and(B)in accordance with—(i)the laws (including regulations) generally applicable to the National Forest System;(ii)this section; and(iii)any other applicable law (including regulations).(2)RecreationThe Secretary shall continue to authorize, maintain, and enhance the recreational use of the special management area, including hunting, fishing, camping, hiking, hang gliding, sightseeing, nature study, horseback riding, rafting, mountain biking, and motorized recreation on authorized routes, and other recreational activities, so long as such recreational use is consistent with the purposes of the special management area, this section, other applicable law (including regulations), and applicable management plans.(3)Motorized vehicles(A)In generalExcept as provided in subparagraph (B), the use of motorized vehicles in the special management area shall be permitted only on roads and trails designated for the use of motorized vehicles.(B)Use of snowmobilesThe winter use of snowmobiles shall be allowed in the special management area—(i)during periods of adequate snow coverage during the winter season; and(ii)subject to any terms and conditions determined to be necessary by the Secretary.(4)New trails(A)In generalThe Secretary may construct new trails for motorized or nonmotorized recreation within the special management area in accordance with—(i)the laws (including regulations) generally applicable to the National Forest System;(ii)this section; and(iii)any other applicable law (including regulations).(B)PriorityIn establishing new trails within the special management area, the Secretary shall—(i)prioritize the establishment of loops that provide high-quality, diverse recreational experiences; and(ii)consult with members of the public.(e)WithdrawalSubject to valid existing rights, the special management area is withdrawn from—(1)all forms of appropriation or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under laws relating to mineral and geothermal leasing.222.Bigfoot National Recreation Trail(a)Feasibility study(1)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary of Agriculture, in cooperation with the Secretary of the Interior, shall submit to the Committee on Natural Resources of the House of Representatives and Committee on Energy and Natural Resources of the Senate a study that describes the feasibility of establishing a nonmotorized Bigfoot National Recreation Trail that follows the route described in paragraph (2).(2)RouteThe trail described in paragraph (1) shall extend from the Ides Cove Trailhead in the Mendocino National Forest to Crescent City, California, by roughly following the route as generally depicted on the map entitled Bigfoot National Recreation Trail—Proposed and dated July 25, 2018.(3)Additional requirementIn completing the study required by subsection (a), the Secretary of Agriculture shall consult with—(A)appropriate Federal, State, Tribal, regional, and local agencies;(B)private landowners;(C)nongovernmental organizations; and(D)members of the public.(b)Designation(1)In generalUpon a determination that the Bigfoot National Recreation Trail is feasible and meets the requirements for a National Recreation Trail in section 1243 of title 16, United States Code, the Secretary of Agriculture shall designate the Bigfoot National Recreation Trail in accordance with—(A)the National Trails System Act (Public Law 90–543);(B)this title; and(C)other applicable law (including regulations).(2)AdministrationUpon designation by the Secretary of Agriculture, the Bigfoot National Recreation Trail (referred to in this section as the trail) shall be administered by the Secretary of Agriculture, in consultation with—(A)other Federal, State, Tribal, regional, and local agencies;(B)private landowners; and(C)other interested organizations.(3)Private property rights(A)In generalNo portions of the trail may be located on non-Federal land without the written consent of the landowner.(B)ProhibitionThe Secretary of Agriculture shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of the land or interest in the land.(C)EffectNothing in this section—(i)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or(ii)modifies any provision of Federal, State, or local law with respect to public access to or use of private land.(c)Cooperative agreementsIn carrying out this section, the Secretary of Agriculture may enter into cooperative agreements with State, Tribal, and local government entities and private entities to complete needed trail construction, reconstruction, realignment, maintenance, or education projects related to the Bigfoot National Recreation Trail.(d)Map(1)Map requiredUpon designation of the Bigfoot National Recreation Trail, the Secretary of Agriculture shall prepare a map of the trail.(2)Public availabilityThe map referred to in paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.223.Elk Camp Ridge Recreation Trail(a)Designation(1)In generalIn accordance with paragraph (2), the Secretary of Agriculture after an opportunity for public comment, shall designate a trail (which may include a system of trails)—(A)for use by off-highway vehicles or mountain bicycles, or both; and(B)to be known as the Elk Camp Ridge Recreation Trail.(2)RequirementsIn designating the Elk Camp Ridge Recreation Trail (referred to in this section as the trail), the Secretary shall only include trails that are—(A)as of the date of enactment of this Act, authorized for use by off-highway vehicles or mountain bikes, or both; and(B)located on land that is managed by the Forest Service in Del Norte County.(3)MapA map that depicts the trail shall be on file and available for public inspection in the appropriate offices of the Forest Service.(b)Management(1)In generalThe Secretary shall manage the trail—(A)in accordance with applicable laws (including regulations);(B)to ensure the safety of citizens who use the trail; and(C)in a manner by which to minimize any damage to sensitive habitat or cultural resources.(2)Monitoring; evaluationTo minimize the impacts of the use of the trail on environmental and cultural resources, the Secretary shall annually assess the effects of the use of off-highway vehicles and mountain bicycles on—(A)the trail;(B)land located in proximity to the trail; and(C)plants, wildlife, and wildlife habitat.(3)ClosureThe Secretary, in consultation with the State and Del Norte County, and subject to paragraph (4), may temporarily close or permanently reroute a portion of the trail if the Secretary determines that—(A)the trail is having an adverse impact on—(i)wildlife habitats;(ii)natural resources;(iii)cultural resources; or(iv)traditional uses;(B)the trail threatens public safety; or(C)closure of the trail is necessary—(i)to repair damage to the trail; or(ii)to repair resource damage.(4)ReroutingAny portion of the trail that is temporarily closed by the Secretary under paragraph (3) may be permanently rerouted along any road or trail—(A)that is—(i)in existence as of the date of the closure of the portion of the trail;(ii)located on public land; and(iii)open to motorized or mechanized use; and(B)if the Secretary determines that rerouting the portion of the trail would not significantly increase or decrease the length of the trail.(5)Notice of available routesThe Secretary shall ensure that visitors to the trail have access to adequate notice relating to the availability of trail routes through—(A)the placement of appropriate signage along the trail; and(B)the distribution of maps, safety education materials, and other information that the Secretary concerned determines to be appropriate.(c)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).224.Trinity Lake Trail(a)Trail construction(1)Feasibility studyNot later than 18 months after the date of enactment of this Act, the Secretary shall study the feasibility and public interest of constructing a recreational trail for nonmotorized uses around Trinity Lake.(2)Construction(A)Construction authorizedSubject to appropriations, and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of the trail described in such paragraph is feasible and in the public interest, the Secretary may provide for the construction of the trail.(B)Use of volunteer services and contributionsThe trail may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the trail.(3)ComplianceIn carrying out this section, the Secretary shall comply with—(A)the laws (including regulations) generally applicable to the National Forest System; and(B)this title.(b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).225.Trails study(a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary of Agriculture, in accordance with subsection (b) and in consultation with interested parties, shall conduct a study to improve motorized and nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the portions of the Six Rivers, Shasta-Trinity, and Mendocino National Forests located in Del Norte, Humboldt, Trinity, and Mendocino Counties.(b)ConsultationIn carrying out the study required by subsection (a), the Secretary of Agriculture shall consult with the Secretary of the Interior regarding opportunities to improve, through increased coordination, recreation trail opportunities on land under the jurisdiction of the Secretary of the Interior that shares a boundary with the national forest land described in subsection (a).226.Construction of mountain bicycling routes(a)Trail construction(1)Feasibility studyNot later than 18 months after the date of enactment of this Act, the Secretary of Agriculture shall study the feasibility and public interest of constructing recreational trails for mountain bicycling and other nonmotorized uses on the routes as generally depicted in the report entitled Trail Study for Smith River National Recreation Area Six Rivers National Forest and dated 2016.(2)Construction(A)Construction authorizedSubject to appropriations, and in accordance with paragraph (3), if the Secretary determines under paragraph (1) that the construction of one or more routes described in such paragraph is feasible and in the public interest, the Secretary may provide for the construction of the routes.(B)ModificationsThe Secretary may modify the routes as necessary in the opinion of the Secretary.(C)Use of volunteer services and contributionsRoutes may be constructed under this section through the acceptance of volunteer services and contributions from non-Federal sources to reduce or eliminate the need for Federal expenditures to construct the route.(3)ComplianceIn carrying out this section, the Secretary shall comply with—(A)the laws (including regulations) generally applicable to the National Forest System; and(B)this title.(b)EffectNothing in this section affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land).227.Partnerships(a)Agreements authorizedThe Secretary is authorized to enter into agreements with qualified private and nonprofit organizations to undertake the following activities on Federal lands in Mendocino, Humboldt, Trinity, and Del Norte Counties—(1)trail and campground maintenance;(2)public education, visitor contacts, and outreach; and(3)visitor center staffing.(b)ContentsAny agreements entered into under subsection (a) shall clearly define the role and responsibility of the Secretary and the private or nonprofit organization.(c)ComplianceThe Secretary shall enter into agreements under subsection (a) in accordance with existing law.(d)EffectNothing in this section—(1)reduces or diminishes the authority of the Secretary to manage land and resources under the jurisdiction of the Secretary; or(2)amends or modifies the application of any existing law (including regulations) applicable to land under the jurisdiction of the Secretary.228.Ice Age National Scenic TrailSection 5(a)(10) of the National Trails System Act (16 U.S.C. 1244(a)(10)) is amended by striking the third and fourth sentences and inserting The trail shall be administered by the Secretary of the Interior as a unit of the National Park System..CConservation231.Designation of wilderness(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Black butte river wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 11,155 acres, as generally depicted on the map entitled Black Butte Wilderness—Proposed and dated May 15, 2020, which shall be known as the Black Butte River Wilderness.(2)Chanchelulla wilderness additionsCertain Federal land managed by the Forest Service in the State, comprising approximately 6,382 acres, as generally depicted on the map entitled Chanchelulla Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Chanchelulla Wilderness, as designated by section 101(a)(4) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1619).(3)Chinquapin wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 27,164 acres, as generally depicted on the map entitled Chinquapin Wilderness—Proposed and dated May 15, 2020, which shall be known as the Chinquapin Wilderness.(4)Elkhorn ridge wilderness additionCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 37 acres, as generally depicted on the map entitled Proposed Elkhorn Ridge Wilderness Additions and dated October 24, 2019, which is incorporated in, and considered to be a part of, the Elkhorn Ridge Wilderness, as designated by section 6(d) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2070).(5)English ridge wildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 6,204 acres, as generally depicted on the map entitled English Ridge Wilderness—Proposed and dated March 29, 2019, which shall be known as the English Ridge Wilderness.(6)Headwaters forest wildernessCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 4,360 acres, as generally depicted on the map entitled Headwaters Forest Wilderness—Proposed and dated October 15, 2019, which shall be known as the Headwaters Forest Wilderness.(7)Mad river buttes wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 6,097 acres, as generally depicted on the map entitled Mad River Buttes Wilderness—Proposed and dated May 15, 2020, which shall be known as the Mad River Buttes Wilderness.(8)Mount lassic wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 1,288 acres, as generally depicted on the map entitled Mt. Lassic Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Mount Lassic Wilderness, as designated by section 3(6) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065).(9)North fork eel wilderness additionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 16,342 acres, as generally depicted on the map entitled North Fork Eel Wilderness Additions and dated May 15, 2020, which is incorporated in, and considered to be a part of, the North Fork Eel Wilderness, as designated by section 101(a)(19) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1621).(10)Pattison wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 29,451 acres, as generally depicted on the map entitled Pattison Wilderness—Proposed and dated May 15, 2020, which shall be known as the Pattison Wilderness.(11)Sanhedrin wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 112 acres, as generally depicted on the map entitled Sanhedrin Wilderness Addition—Proposed and dated March 29, 2019, which is incorporated in, and considered to be a part of, the Sanhedrin Wilderness, as designated by section 3(2) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065).(12)Siskiyou wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 23,913 acres, as generally depicted on the maps entitled Siskiyou Wilderness Additions—Proposed (North) and Siskiyou Wilderness Additions—Proposed (South) and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Siskiyou Wilderness, as designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(5) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)).(13)South fork eel river wilderness additionCertain Federal land managed by the Bureau of Land Management in the State, comprising approximately 603 acres, as generally depicted on the map entitled South Fork Eel River Wilderness Additions—Proposed and dated October 24, 2019, which is incorporated in, and considered to be a part of, the South Fork Eel River Wilderness, as designated by section 3(10) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2066).(14)South fork trinity river wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 26,115 acres, as generally depicted on the map entitled South Fork Trinity River Wilderness Additions—Proposed and dated May 15, 2020, which shall be known as the South Fork Trinity River Wilderness.(15)Trinity alps wilderness additionCertain Federal land managed by the Forest Service in the State, comprising approximately 61,187 acres, as generally depicted on the maps entitled Trinity Alps Proposed Wilderness Additions EAST and Trinity Alps Wilderness Additions West—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Trinity Alps Wilderness, as designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(7) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)).(16)Underwood wildernessCertain Federal land managed by the Forest Service in the State, comprising approximately 15,068 acres, as generally depicted on the map entitled Underwood Wilderness—Proposed and dated May 15, 2020, which shall be known as the Underwood Wilderness.(17)Yolla bolly-middle eel wilderness additionsCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 11,243 acres, as generally depicted on the maps entitled Yolla Bolly Wilderness Proposed—NORTH, Yolla Bolly Wilderness Proposed—SOUTH, and Yolla Bolly Wilderness Proposed—WEST and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness, as designated by section 3 of the Wilderness Act (16 U.S.C. 1132) (as amended by section 3(4) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065)).(18)Yuki wilderness additionCertain Federal land managed by the Forest Service and the Bureau of Land Management in the State, comprising approximately 11,076 acres, as generally depicted on the map entitled Yuki Wilderness Additions—Proposed and dated May 15, 2020, which is incorporated in, and considered to be a part of, the Yuki Wilderness, as designated by section 3(3) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065).(b)Redesignation of north fork wilderness as north fork eel river wildernessSection 101(a)(19) of Public Law 98–425 (16 U.S.C. 1132 note; 98 Stat. 1621) is amended by striking North Fork Wilderness and inserting North Fork Eel River Wilderness. Any reference in a law, map, regulation, document, paper, or other record of the United States to the North Fork Wilderness shall be deemed to be a reference to the North Fork Eel River Wilderness.(c)Elkhorn ridge wilderness adjustmentsThe boundary of the Elkhorn Ridge Wilderness established by section 6(d) of Public Law 109–362 (16 U.S.C. 1132 note) is adjusted by deleting approximately 30 acres of Federal land as generally depicted on the map entitled Proposed Elkhorn Ridge Wilderness Additions and dated October 24, 2019.232.Administration of wilderness(a)In generalSubject to valid existing rights, the wilderness areas and wilderness additions established by section 231 shall be administered by the Secretary in accordance with this title and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in the Wilderness Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.(b)Fire management and related activities(1)In generalThe Secretary may take such measures in a wilderness area or wilderness addition designated by section 231 as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.(2)Funding prioritiesNothing in this title limits funding for fire and fuels management in the wilderness areas or wilderness additions designated by this title.(3)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness additions designated by this title, the Secretary of Agriculture shall—(A)not later than 1 year after the date of enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and(B)enter into agreements with appropriate State or local firefighting agencies.(c)GrazingThe grazing of livestock in the wilderness areas and wilderness additions designated by this title, if established before the date of enactment of this Act, shall be administered in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)(A)for lands under the jurisdiction of the Secretary of Agriculture, the guidelines set forth in the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 5487 of the 96th Congress (H. Rept. 96–617); or(B)for lands under the jurisdiction of the Secretary of the Interior, the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(d)Fish and wildlife(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish, wildlife, and plant populations and habitats in the wilderness areas or wilderness additions designated by section 231, if the management activities are—(A)consistent with relevant wilderness management plans; and(B)conducted in accordance with—(i)the Wilderness Act (16 U.S.C. 1131 et seq.); and(ii)appropriate policies, such as the policies established in Appendix B of House Report 101–405.(e)Buffer zones(1)In generalCongress does not intend for designation of wilderness or wilderness additions by this title to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition.(2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.(f)Military activitiesNothing in this title precludes—(1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 231;(2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 231; or(3)the use or establishment of military flight training routes over the wilderness areas or wilderness additions designated by section 231.(g)HorsesNothing in this title precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as a wilderness area or wilderness addition by section 231—(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and(2)subject to any terms and conditions determined to be necessary by the Secretary.(h)WithdrawalSubject to valid existing rights, the wilderness areas and wilderness additions designated by section 231 are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral materials and geothermal leasing laws.(i)Use by members of indian tribes(1)AccessIn recognition of the past use of wilderness areas and wilderness additions designated by this title by members of Indian Tribes for traditional cultural and religious purposes, the Secretary shall ensure that Indian Tribes have access to the wilderness areas and wilderness additions designated by section 231 for traditional cultural and religious purposes.(2)Temporary closures(A)In generalIn carrying out this section, the Secretary, on request of an Indian Tribe, may temporarily close to the general public one or more specific portions of a wilderness area or wilderness addition to protect the privacy of the members of the Indian Tribe in the conduct of the traditional cultural and religious activities in the wilderness area or wilderness addition.(B)RequirementAny closure under subparagraph (A) shall be made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out.(3)Applicable lawAccess to the wilderness areas and wilderness additions under this subsection shall be in accordance with—(A)Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996 et seq.); and(B)the Wilderness Act (16 U.S.C. 1131 et seq.).(j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or wilderness addition designated by section 231 that is acquired by the United States shall—(1)become part of the wilderness area in which the land is located;(2)be withdrawn in accordance with subsection (h); and(3)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable law.(k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas and wilderness additions designated by section 231 if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.(l)Authorized eventsThe Secretary may continue to authorize the competitive equestrian event permitted since 2012 in the Chinquapin Wilderness established by section 231 in a manner compatible with the preservation of the area as wilderness.(m)Recreational climbingNothing in this title prohibits recreational rock climbing activities in the wilderness areas, such as the placement, use, and maintenance of fixed anchors, including any fixed anchor established before the date of the enactment of this Act—(1)in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.); and(2)subject to any terms and conditions determined to be necessary by the Secretary.233.Designation of potential wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as potential wilderness areas:(1)Certain Federal land managed by the Forest Service, comprising approximately 4,005 acres, as generally depicted on the map entitled Chinquapin Proposed Potential Wilderness and dated May 15, 2020.(2)Certain Federal land administered by the National Park Service, compromising approximately 31,000 acres, as generally depicted on the map entitled Redwood National Park—Potential Wilderness and dated October 9, 2019.(3)Certain Federal land managed by the Forest Service, comprising approximately 5,681 acres, as generally depicted on the map entitled Siskiyou Proposed Potential Wildernesses and dated May 15, 2020.(4)Certain Federal land managed by the Forest Service, comprising approximately 446 acres, as generally depicted on the map entitled South Fork Trinity River Proposed Potential Wilderness and dated May 15, 2020.(5)Certain Federal land managed by the Forest Service, comprising approximately 1,256 acres, as generally depicted on the map entitled Trinity Alps Proposed Potential Wilderness and dated May 15, 2020.(6)Certain Federal land managed by the Forest Service, comprising approximately 4,386 acres, as generally depicted on the map entitled Yolla Bolly Middle-Eel Proposed Potential Wilderness and dated May 15, 2020.(7)Certain Federal land managed by the Forest Service, comprising approximately 2,918 acres, as generally depicted on the map entitled Yuki Proposed Potential Wilderness and dated May 15, 2020.(b)ManagementExcept as provided in subsection (c) and subject to valid existing rights, the Secretary shall manage the potential wilderness areas designated by subsection (a) (referred to in this section as potential wilderness areas) as wilderness until the potential wilderness areas are designated as wilderness under subsection (d).(c)Ecological restoration(1)In generalFor purposes of ecological restoration (including the elimination of nonnative species, removal of illegal, unused, or decommissioned roads, repair of skid tracks, and any other activities necessary to restore the natural ecosystems in a potential wilderness area and consistent with paragraph (2)), the Secretary may use motorized equipment and mechanized transport in a potential wilderness area until the potential wilderness area is designated as wilderness under subsection (d).(2)LimitationTo the maximum extent practicable, the Secretary shall use the minimum tool or administrative practice necessary to accomplish ecological restoration with the least amount of adverse impact on wilderness character and resources.(d)Eventual wilderness designationThe potential wilderness areas shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—(1)the date on which the Secretary publishes in the Federal Register notice that the conditions in a potential wilderness area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have been removed; or(2)the date that is 10 years after the date of enactment of this Act for potential wilderness areas located on lands managed by the Forest Service.(e)Administration as wilderness(1)In generalOn its designation as wilderness under subsection (d), a potential wilderness area shall be administered in accordance with section 232 and the Wilderness Act (16 U.S.C. 1131 et seq.).(2)DesignationOn its designation as wilderness under subsection (d)—(A)the land described in subsection (a)(1) shall be incorporated in, and considered to be a part of, the Chinquapin Wilderness established by section 231(a)(3);(B)the land described in subsection (a)(3) shall be incorporated in, and considered to be a part of, the Siskiyou Wilderness as designated by section 101(a)(30) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(5) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 231(a)(12));(C)the land described in subsection (a)(4) shall be incorporated in, and considered to be a part of, the South Fork Trinity River Wilderness established by section 231(a)(14);(D)the land described in subsection (a)(5) shall be incorporated in, and considered to be a part of, the Trinity Alps Wilderness as designated by section 101(a)(34) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623) (as amended by section 3(7) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 231(a)(15));(E)the land described in subsection (a)(6) shall be incorporated in, and considered to be a part of, the Yolla Bolly-Middle Eel Wilderness as designated by section 3 of the Wilderness Act (16 U.S.C. 1132) (as amended by section 3(4) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 231(a)(17)); and(F)the land described in subsection (a)(7) shall be incorporated in, and considered to be a part of, the Yuki Wilderness as designated by section 3(3) of Public Law 109–362 (16 U.S.C. 1132 note; 120 Stat. 2065) and expanded by section 231(a)(18).(f)ReportWithin 3 years after the date of enactment of this Act, and every 3 years thereafter until the date upon which the potential wilderness is designated wilderness under subsection (d), the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the status of ecological restoration within the potential wilderness area and the progress toward the potential wilderness area’s eventual wilderness designation under subsection (d).234.Designation of wild and scenic riversSection 3(a) of the National Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)South fork trinity riverThe following segments from the source tributaries in the Yolla Bolly-Middle Eel Wilderness, to be administered by the Secretary of Agriculture:(A)The 18.3-mile segment from its multiple source springs in the Cedar Basin of the Yolla Bolly-Middle Eel Wilderness in section 15, T. 27 N., R. 10 W. to .25 miles upstream of the Wild Mad Road, as a wild river.(B)The .65-mile segment from .25 miles upstream of Wild Mad Road to the confluence with the unnamed tributary approximately .4 miles downstream of the Wild Mad Road in section 29, T. 28 N., R. 11 W., as a scenic river.(C)The 9.8-mile segment from .75 miles downstream of Wild Mad Road to Silver Creek, as a wild river.(D)The 5.4-mile segment from Silver Creek confluence to Farley Creek, as a scenic river.(E)The 3.6-mile segment from Farley Creek to Cave Creek, as a recreational river.(F)The 5.6-mile segment from Cave Creek to the confluence of the unnamed creek upstream of Hidden Valley Ranch in section 5, T. 15, R. 7 E., as a wild river.(G)The 2.5-mile segment from unnamed creek confluence upstream of Hidden Valley Ranch to the confluence with the unnamed creek flowing west from Bear Wallow Mountain in section 29, T. 1 N., R. 7 E., as a scenic river.(H)The 3.8-mile segment from the unnamed creek confluence in section 29, T. 1 N., R. 7 E. to Plummer Creek, as a wild river.(I)The 1.8-mile segment from Plummer Creek to the confluence with the unnamed tributary north of McClellan Place in section 6, T. 1 N., R. 7 E., as a scenic river.(J)The 5.4-mile segment from the unnamed tributary confluence in section 6, T. 1 N., R. 7 E. to Hitchcock Creek, as a wild river.(K)The 7-mile segment from Eltapom Creek to the Grouse Creek, as a scenic river.(L)The 5-mile segment from Grouse Creek to Coon Creek, as a wild river.(232)East fork south fork trinity riverThe following segments to be administered by the Secretary of Agriculture:(A)The 8.4-mile segment from its source in the Pettijohn Basin in the Yolla Bolly-Middle Eel Wilderness in section 10, T. 3 S., R. 10 W. to .25 miles upstream of the Wild Mad Road, as a wild river.(B)The 3.4-mile segment from .25 miles upstream of the Wild Mad Road to the South Fork Trinity River, as a recreational river.(233)Rattlesnake creekThe 5.9-mile segment from the confluence with the unnamed tributary in the southeast corner of section 5, T. 1 S., R. 12 W. to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a recreational river.(234)Butter creekThe 7-mile segment from .25 miles downstream of the Road 3N08 crossing to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a scenic river.(235)Hayfork creekThe following segments to be administered by the Secretary of Agriculture:(A)The 3.2-mile segment from Little Creek to Bear Creek, as a recreational river.(B)The 13.2-mile segment from Bear Creek to the northern boundary of section 19, T. 3 N., R. 7 E., as a scenic river.(236)Olsen creekThe 2.8-mile segment from the confluence of its source tributaries in section 5, T. 3 N., R. 7 E. to the northern boundary of section 24, T. 3 N., R. 6 E., to be administered by the Secretary of the Interior as a scenic river.(237)Rusch creekThe 3.2-mile segment from .25 miles downstream of the 32N11 Road crossing to Hayfork Creek, to be administered by the Secretary of Agriculture as a recreational river.(238)Eltapom creekThe 3.4-mile segment from Buckhorn Creek to the South Fork Trinity River, to be administered by the Secretary of Agriculture as a wild river.(239)Grouse creekThe following segments to be administered by the Secretary of Agriculture:(A)The 3.9-mile segment from Carson Creek to Cow Creek, as a scenic river.(B)The 7.4-mile segment from Cow Creek to the South Fork Trinity River, as a recreational river.(240)Madden creekThe following segments to be administered by the Secretary of Agriculture:(A)The 6.8-mile segment from the confluence of Madden Creek and its unnamed tributary in section 18, T. 5 N., R. 5 E. to Fourmile Creek, as a wild river.(B)The 1.6-mile segment from Fourmile Creek to the South Fork Trinity River, as a recreational river.(241)Canyon creekThe following segments to be administered by the Secretary of Agriculture and the Secretary of the Interior:(A)The 6.6-mile segment from the outlet of lower Canyon Creek Lake to Bear Creek upstream of Ripstein, as a wild river.(B)The 11.2-mile segment from Bear Creek upstream of Ripstein to the southern boundary of section 25, T. 34 N., R. 11 W., as a recreational river.(242)North fork trinity riverThe following segments to be administered by the Secretary of Agriculture:(A)The 12-mile segment from the confluence of source tributaries in section 24, T. 8 N., R. 12 W. to the Trinity Alps Wilderness boundary upstream of Hobo Gulch, as a wild river.(B)The .5-mile segment from where the river leaves the Trinity Alps Wilderness to where it fully reenters the Trinity Alps Wilderness downstream of Hobo Gulch, as a scenic river.(C)The 13.9-mile segment from where the river fully reenters the Trinity Alps Wilderness downstream of Hobo Gulch to the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing, as a wild river.(D)The 1.3-mile segment from the Trinity Alps Wilderness boundary upstream of the County Road 421 crossing to the Trinity River, as a recreational river.(243)East fork north fork trinity riverThe following segments to be administered by the Secretary of Agriculture:(A)The 9.5-mile segment from the river’s source north of Mt. Hilton in section 19, T. 36 N., R. 10 W. to the end of Road 35N20 approximately .5 miles downstream of the confluence with the East Branch East Fork North Fork Trinity River, as a wild river.(B)The 3.25-mile segment from the end of Road 35N20 to .25 miles upstream of Coleridge, as a scenic river.(C)The 4.6-mile segment from .25 miles upstream of Coleridge to the confluence of Fox Gulch, as a recreational river.(244)New riverThe following segments to be administered by the Secretary of Agriculture:(A)The 12.7-mile segment of Virgin Creek from its source spring in section 22, T. 9 N., R. 7 E. to Slide Creek, as a wild river.(B)The 2.3-mile segment of the New River where it begins at the confluence of Virgin and Slide Creeks to Barron Creek, as a wild river.(245)Middle eel riverThe following segment, to be administered by the Secretary of Agriculture:(A)The 37.7-mile segment from its source in Frying Pan Meadow to Rose Creek, as a wild river.(B)The 1.5-mile segment from Rose Creek to the Black Butte River, as a recreational river.(C)The 10.5-mile segment of Balm of Gilead Creek from its source in Hopkins Hollow to the Middle Eel River, as a wild river.(D)The 13-mile segment of the North Fork Middle Fork Eel River from the source on Dead Puppy Ridge in section 11, T. 26 N., R. 11 W. to the confluence of the Middle Eel River, as a wild river.(246)North Fork Eel River, CAThe 14.3-mile segment from the confluence with Gilman Creek to the Six Rivers National Forest boundary, to be administered by the Secretary of Agriculture as a wild river.(247)Red Mountain Creek, CAThe following segments to be administered by the Secretary of Agriculture:(A)The 5.25-mile segment from its source west of Mike’s Rock in section 23, T. 26 N., R. 12 E. to the confluence with Littlefield Creek, as a wild river.(B)The 1.6-mile segment from the confluence with Littlefield Creek to the confluence with the unnamed tributary in section 32, T. 26 N., R. 8 E., as a scenic river.(C)The 1.25-mile segment from the confluence with the unnamed tributary in section 32, T. 4 S., R. 8 E. to the confluence with the North Fork Eel River, as a wild river.(248)Redwood creekThe following segments to be administered by the Secretary of the Interior:(A)The 6.2-mile segment from the confluence with Lacks Creek to the confluence with Coyote Creek as a scenic river on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title to establish a manageable addition to the system.(B)The 19.1-mile segment from the confluence with Coyote Creek in section 2, T. 8 N., R. 2 E. to the Redwood National Park boundary upstream of Orick in section 34, T. 11 N., R. 1 E. as a scenic river.(C)The 2.3-mile segment of Emerald Creek (also known as Harry Weir Creek) from its source in section 29, T. 10 N., R. 2 E. to the confluence with Redwood Creek as a scenic river.(249)Lacks creekThe following segments to be administered by the Secretary of the Interior:(A)The 5.1-mile segment from the confluence with two unnamed tributaries in section 14, T. 7 N., R. 3 E. to Kings Crossing in section 27, T. 8 N., R. 3 E. as a wild river.(B)The 2.7-mile segment from Kings Crossing to the confluence with Redwood Creek as a scenic river upon publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the segment have been acquired in fee title or as scenic easements to establish a manageable addition to the system.(250)Lost man creekThe following segments to be administered by the Secretary of the Interior:(A)The 6.4-mile segment of Lost Man Creek from its source in section 5, T. 10 N., R. 2 E. to .25 miles upstream of the Prairie Creek confluence, as a recreational river.(B)The 2.3-mile segment of Larry Damm Creek from its source in section 8, T. 11 N., R. 2 E. to the confluence with Lost Man Creek, as a recreational river.(251)Little lost man creekThe 3.6-mile segment of Little Lost Man Creek from its source in section 6, T. 10 N., R. 2 E. to .25 miles upstream of the Lost Man Creek road crossing, to be administered by the Secretary of the Interior as a wild river.(252)South fork elk riverThe following segments to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California:(A)The 3.6-mile segment of the Little South Fork Elk River from the source in section 21, T. 3 N., R. 1 E. to the confluence with the South Fork Elk River, as a wild river.(B)The 2.2-mile segment of the unnamed tributary of the Little South Fork Elk River from its source in section 15, T. 3 N., R. 1 E. to the confluence with the Little South Fork Elk River, as a wild river.(C)The 3.6-mile segment of the South Fork Elk River from the confluence of the Little South Fork Elk River to the confluence with Tom Gulch, as a recreational river.(253)Salmon creekThe 4.6-mile segment from its source in section 27, T. 3 N., R. 1 E. to the Headwaters Forest Reserve boundary in section 18, T. 3 N., R. 1 E. to be administered by the Secretary of the Interior as a wild river through a cooperative management agreement with the State of California.(254)South fork eel riverThe following segments to be administered by the Secretary of the Interior:(A)The 6.2-mile segment from the confluence with Jack of Hearts Creek to the southern boundary of the South Fork Eel Wilderness in section 8, T. 22 N., R. 16 W., as a recreational river to be administered by the Secretary through a cooperative management agreement with the State of California.(B)The 6.1-mile segment from the southern boundary of the South Fork Eel Wilderness to the northern boundary of the South Fork Eel Wilderness in section 29, T. 23 N., R. 16 W., as a wild river.(255)Elder creekThe following segments to be administered by the Secretary of the Interior through a cooperative management agreement with the State of California:(A)The 3.6-mile segment from its source north of Signal Peak in section 6, T. 21 N., R. 15 W. to the confluence with the unnamed tributary near the center of section 28, T. 22 N., R. 16 W., as a wild river.(B)The 1.3-mile segment from the confluence with the unnamed tributary near the center of section 28, T. 22 N., R. 15 W. to the confluence with the South Fork Eel River, as a recreational river.(C)The 2.1-mile segment of Paralyze Canyon from its source south of Signal Peak in section 7, T. 21 N., R. 15 W. to the confluence with Elder Creek, as a wild river.(256)Cedar creekThe following segments to be administered as a wild river by the Secretary of the Interior:(A)The 7.7-mile segment from its source in section 22, T. 24 N., R. 16 W. to the southern boundary of the Red Mountain unit of the South Fork Eel Wilderness.(B)The 1.9-mile segment of North Fork Cedar Creek from its source in section 28, T. 24 N., R. 16 E. to the confluence with Cedar Creek.(257)East branch south fork eel riverThe following segments to be administered by the Secretary of the Interior as a scenic river on publication by the Secretary of a notice in the Federal Register that sufficient inholdings within the boundaries of the segments have been acquired in fee title or as scenic easements to establish a manageable addition to the system:(A)The 2.3-mile segment of Cruso Cabin Creek from the confluence of two unnamed tributaries in section 18, T. 24 N., R. 15 W. to the confluence with Elkhorn Creek.(B)The 1.8-mile segment of Elkhorn Creek from the confluence of two unnamed tributaries in section 22, T. 24 N., R. 16 W. to the confluence with Cruso Cabin Creek.(C)The 14.2-mile segment of the East Branch South Fork Eel River from the confluence of Cruso Cabin and Elkhorn Creeks to the confluence with Rays Creek.(D)The 1.7-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in section 2, T. 24 N., R. 17 W. to the confluence with the East Branch South Fork Eel River.(E)The 1.3-mile segment of the unnamed tributary from its source on the north flank of Red Mountain’s north ridge in section 1, T. 24 N., R. 17 W. to the confluence with the East Branch South Fork Eel River.(F)The 1.8-mile segment of Tom Long Creek from the confluence with the unnamed tributary in section 12, T. 5 S., R. 4 E. to the confluence with the East Branch South Fork Eel River.(258)Mattole river estuaryThe 1.5-mile segment from the confluence of Stansberry Creek to the Pacific Ocean, to be administered as a recreational river by the Secretary of the Interior.(259)Honeydew creekThe following segments to be administered as a wild river by the Secretary of the Interior:(A)The 5.1-mile segment of Honeydew Creek from its source in the southwest corner of section 25, T. 3 S., R. 1 W. to the eastern boundary of the King Range National Conservation Area in section 18, T. 3 S., R. 1 E.(B)The 2.8-mile segment of West Fork Honeydew Creek from its source west of North Slide Peak to the confluence with Honeydew Creek.(C)The 2.7-mile segment of Upper East Fork Honeydew Creek from its source in section 23, T. 3 S., R. 1 W. to the confluence with Honeydew Creek.(260)Bear creekThe following segments to be administered by the Secretary of the Interior:(A)The 1.9-mile segment of North Fork Bear Creek from the confluence with the unnamed tributary immediately downstream of the Horse Mountain Road crossing to the confluence with the South Fork, as a scenic river.(B)The 6.1-mile segment of South Fork Bear Creek from the confluence in section 2, T. 5 S., R. 1 W. with the unnamed tributary flowing from the southwest flank of Queen Peak to the confluence with the North Fork, as a scenic river.(C)The 3-mile segment of Bear Creek from the confluence of the North and South Forks to the southern boundary of section 11, T. 4 S., R. 1 E., as a wild river.(261)Gitchell creekThe 3-mile segment of Gitchell Creek from its source near Saddle Mountain to the Pacific Ocean to be administered by the Secretary of the Interior as a wild river.(262)Big flat creekThe following segments to be administered by the Secretary of the Interior as a wild river:(A)The 4-mile segment of Big Flat Creek from its source near King Peak in section 36, T. 3 S., R. 1 W. to the Pacific Ocean.(B)The .8-mile segment of the unnamed tributary from its source in section 35, T. 3 S., R. 1 W. to the confluence with Big Flat Creek.(C)The 2.7-mile segment of North Fork Big Flat Creek from the source in section 34, T. 3 S., R. 1 W. to the confluence with Big Flat Creek.(263)Big creekThe following segments to be administered by the Secretary of the Interior as wild rivers:(A)The 2.7-mile segment of Big Creek from its source in section 26, T. 3 S., R. 1 W. to the Pacific Ocean.(B)The 1.9-mile unnamed southern tributary from its source in section 25, T. 3 S., R. 1 W. to the confluence with Big Creek.(264)Elk creekThe 11.4-mile segment from its confluence with Lookout Creek to its confluence with Deep Hole Creek, to be jointly administered by the Secretaries of Agriculture and the Interior, as a wild river.(265)Eden creekThe 2.7-mile segment from the private property boundary in the northwest quarter of section 27, T. 21 N., R. 12 W. to the eastern boundary of section 23, T. 21 N., R. 12 W., to be administered by the Secretary of the Interior as a wild river.(266)Deep hole creekThe 4.3-mile segment from the private property boundary in the southwest quarter of section 13, T. 20 N., R. 12 W. to the confluence with Elk Creek, to be administered by the Secretary of the Interior as a wild river.(267)Indian creekThe 3.3-mile segment from 300 feet downstream of the jeep trail in section 13, T. 20 N., R. 13 W. to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river.(268)Fish creekThe 4.2-mile segment from the source at Buckhorn Spring to the confluence with the Eel River, to be administered by the Secretary of the Interior as a wild river..235.Sanhedrin Special Conservation Management Area(a)EstablishmentSubject to valid existing rights, there is established the Sanhedrin Special Conservation Management Area (referred to in this section as the conservation management area), comprising approximately 12,254 acres of Federal land administered by the Forest Service in Mendocino County, California, as generally depicted on the map entitled Sanhedrin Conservation Management Area and dated May 15, 2020.(b)PurposesThe purposes of the conservation management area are to—(1)conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, roadless, cultural, historical, natural, educational, and scientific resources of the conservation management area;(2)protect and restore late-successional forest structure, oak woodlands and grasslands, aquatic habitat, and anadromous fisheries within the conservation management area;(3)protect and restore the wilderness character of the conservation management area; and(4)allow visitors to enjoy the scenic, natural, cultural, and wildlife values of the conservation management area.(c)Management(1)In generalThe Secretary shall manage the conservation management area—(A)in a manner consistent with the purposes described in subsection (b); and(B)in accordance with—(i)the laws (including regulations) generally applicable to the National Forest System;(ii)this section; and(iii)any other applicable law (including regulations).(2)UsesThe Secretary shall only allow uses of the conservation management area that the Secretary determines would further the purposes described in subsection (b).(d)Motorized vehicles(1)In generalExcept as provided in paragraph (3), the use of motorized vehicles in the conservation management area shall be permitted only on existing roads, trails, and areas designated for use by such vehicles as of the date of enactment of this Act.(2)New or temporary roadsExcept as provided in paragraph (3), no new or temporary roads shall be constructed within the conservation management area.(3)ExceptionNothing in paragraph (1) or (2) prevents the Secretary from—(A)rerouting or closing an existing road or trail to protect natural resources from degradation, or to protect public safety, as determined to be appropriate by the Secretary;(B)designating routes of travel on lands acquired by the Secretary and incorporated into the conservation management area if the designations are—(i)consistent with the purposes described in subsection (b); and(ii)completed, to the maximum extent practicable, within 3 years of the date of acquisition;(C)constructing a temporary road on which motorized vehicles are permitted as part of a vegetation management project carried out in accordance with subsection (e);(D)authorizing the use of motorized vehicles for administrative purposes; or(E)responding to an emergency.(4)Decommissioning of temporary roads(A)RequirementThe Secretary shall decommission any temporary road constructed under paragraph (3)(C) not later than 3 years after the date on which the applicable vegetation management project is completed.(B)DefinitionAs used in subparagraph (A), the term decommission means—(i)to reestablish vegetation on a road; and(ii)to restore any natural drainage, watershed function, or other ecological processes that are disrupted or adversely impacted by the road by removing or hydrologically disconnecting the road prism.(e)Timber harvest(1)In generalExcept as provided in paragraph (2), no harvesting of timber shall be allowed within the conservation management area.(2)ExceptionsThe Secretary may authorize harvesting of timber in the conservation management area—(A)if the Secretary determines that the harvesting is necessary to further the purposes of the conservation management area;(B)in a manner consistent with the purposes described in subsection (b); and(C)subject to—(i)such reasonable regulations, policies, and practices as the Secretary determines appropriate; and(ii)all applicable laws (including regulations).(f)GrazingThe grazing of livestock in the conservation management area, where established before the date of enactment of this Act, shall be permitted to continue—(1)subject to—(A)such reasonable regulations, policies, and practices as the Secretary considers necessary; and(B)applicable law (including regulations); and(2)in a manner consistent with the purposes described in subsection (b).(g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures within the conservation management area that the Secretary determines to be necessary to control fire, insects, and diseases, including the coordination of those activities with a State or local agency.(h)Acquisition and incorporation of land and interests in land(1)Acquisition authorityIn accordance with applicable laws (including regulations), the Secretary may acquire any land or interest in land within or adjacent to the boundaries of the conservation management area by purchase from willing sellers, donation, or exchange.(2)IncorporationAny land or interest in land acquired by the Secretary under paragraph (1) shall be—(A)incorporated into, and administered as part of, the conservation management area; and(B)withdrawn in accordance with subsection (i).(i)WithdrawalSubject to valid existing rights, all Federal land located in the conservation management area is withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patenting under the mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.DMiscellaneous241.Maps and legal descriptions(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare maps and legal descriptions of the—(1)wilderness areas and wilderness additions designated by section 231;(2)potential wilderness areas designated by section 233;(3)South Fork Trinity-Mad River Restoration Area;(4)Horse Mountain Special Management Area; and(5)Sanhedrin Special Conservation Management Area.(b)Submission of maps and legal descriptionsThe Secretary shall file the maps and legal descriptions prepared under subsection (a) with—(1)the Committee on Natural Resources of the House of Representatives; and(2)the Committee on Energy and Natural Resources of the Senate.(c)Force of lawThe maps and legal descriptions prepared under subsection (a) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the maps and legal descriptions.(d)Public availabilityThe maps and legal descriptions prepared under subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service, Bureau of Land Management, and National Park Service.242.Updates to land and resource management plansAs soon as practicable, in accordance with applicable laws (including regulations), the Secretary shall incorporate the designations and studies required by this title into updated management plans for units covered by this title.243.Pacific Gas and Electric Company Utility facilities and rights-of-way(a)Effect of titleNothing in this title—(1)affects any validly issued right-of-way for the customary operation, maintenance, upgrade, repair, relocation within an existing right-of-way, replacement, or other authorized activity (including the use of any mechanized vehicle, helicopter, and other aerial device) in a right-of-way acquired by or issued, granted, or permitted to Pacific Gas and Electric Company (including any predecessor or successor in interest or assign) that is located on land included in the South Fork Trinity—Mad River Restoration Area, Bigfoot National Recreation Trail, Sanhedrin Special Conservation Management Area, and Horse Mountain Special Management Area; or(2)prohibits the upgrading or replacement of any—(A)utility facilities of the Pacific Gas and Electric Company, including those utility facilities known on the date of enactment of this Act within the—(i)South Fork Trinity—Mad River Restoration Area known as—(I)Gas Transmission Line 177A or rights-of-way; (II)Gas Transmission Line DFM 1312–02 or rights-of-way; (III)Electric Transmission Line Bridgeville—Cottonwood 115 kV or rights-of-way; (IV)Electric Transmission Line Humboldt—Trinity 60 kV or rights-of-way; (V)Electric Transmission Line Humboldt—Trinity 115 kV or rights-of-way; (VI)Electric Transmission Line Maple Creek—Hoopa 60 kV or rights-of-way; (VII)Electric Distribution Line—Willow Creek 1101 12 kV or rights-of-way; (VIII)Electric Distribution Line—Willow Creek 1103 12 kV or rights-of-way; (IX)Electric Distribution Line—Low Gap 1101 12 kV or rights-of-way; (X)Electric Distribution Line—Fort Seward 1121 12 kV or rights-of-way; (XI)Forest Glen Border District Regulator Station or rights-of-way; (XII)Durret District Gas Regulator Station or rights-of-way; (XIII)Gas Distribution Line 4269C or rights-of-way;(XIV)Gas Distribution Line 43991 or rights-of-way; (XV)Gas Distribution Line 4993D or rights-of-way;(XVI)Sportsmans Club District Gas Regulator Station or rights-of-way;(XVII)Highway 36 and Zenia District Gas Regulator Station or rights-of-way; (XVIII)Dinsmore Lodge 2nd Stage Gas Regulator Station or rights-of-way; (XIX)Electric Distribution Line—Wildwood 1101 12kV or rights-of-way; (XX)Low Gap Substation; (XXI)Hyampom Switching Station; or(XXII)Wildwood Substation;(ii)Bigfoot National Recreation Trail known as—(I)Gas Transmission Line 177A or rights-of-way;(II)Electric Transmission Line Humboldt—Trinity 115 kV or rights-of-way; (III)Electric Transmission Line Bridgeville—Cottonwood 115 kV or rights-of-way; or(IV)Electric Transmission Line Humboldt—Trinity 60 kV or rights-of-way; (iii)Sanhedrin Special Conservation Management Area known as, Electric Distribution Line—Willits 1103 12 kV or rights-of-way; or(iv)Horse Mountain Special Management Area known as, Electric Distribution Line Willow Creek 1101 12 kV or rights-of-way; or(B)utility facilities of the Pacific Gas and Electric Company in rights-of-way issued, granted, or permitted by the Secretary adjacent to a utility facility referred to in paragraph (1).(b)Plans for accessNot later than 1 year after the date of enactment of this Act or the issuance of a new utility facility right-of-way within the South Fork Trinity—Mad River Restoration Area, Bigfoot National Recreation Trail, Sanhedrin Special Conservation Management Area, and Horse Mountain Special Management Area, whichever is later, the Secretary, in consultation with the Pacific Gas and Electric Company, shall publish plans for regular and emergency access by the Pacific Gas and Electric Company to the rights-of-way of the Pacific Gas and Electric Company.IIIWild Olympics Wilderness and Wild and Scenic Rivers301.Short titleThis title may be cited as the Wild Olympics Wilderness and Wild and Scenic Rivers Act.302.Designation of olympic national forest wilderness areas(a)In generalIn furtherance of the Wilderness Act (16 U.S.C. 1131 et seq.), the following Federal land in the Olympic National Forest in the State of Washington comprising approximately 126,554 acres, as generally depicted on the map entitled Proposed Wild Olympics Wilderness and Wild and Scenic Rivers Act and dated April 8, 2019 (referred to in this section as the map), is designated as wilderness and as components of the National Wilderness Preservation System:(1)Lost creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 7,159 acres, as generally depicted on the map, which shall be known as the Lost Creek Wilderness.(2)Rugged ridge wildernessCertain Federal land managed by the Forest Service, comprising approximately 5,956 acres, as generally depicted on the map, which shall be known as the Rugged Ridge Wilderness.(3)Alckee creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 1,787 acres, as generally depicted on the map, which shall be known as the Alckee Creek Wilderness.(4)Gates of the elwha wildernessCertain Federal land managed by the Forest Service, comprising approximately 5,669 acres, as generally depicted on the map, which shall be known as the Gates of the Elwha Wilderness.(5)Buckhorn wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 21,965 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Buckhorn Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(6)Green mountain wildernessCertain Federal land managed by the Forest Service, comprising approximately 4,790 acres, as generally depicted on the map, which shall be known as the Green Mountain Wilderness.(7)The brothers wilderness additionsCertain land managed by the Forest Service, comprising approximately 8,625 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the The Brothers Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(8)Mount skokomish wilderness additionsCertain land managed by the Forest Service, comprising approximately 8,933 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Mount Skokomish Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(9)Wonder mountain wilderness additionsCertain land managed by the Forest Service, comprising approximately 26,517 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Wonder Mountain Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(10)Moonlight dome wildernessCertain Federal land managed by the Forest Service, comprising approximately 9,117 acres, as generally depicted on the map, which shall be known as the Moonlight Dome Wilderness.(11)South quinault ridge wildernessCertain Federal land managed by the Forest Service, comprising approximately 10,887 acres, as generally depicted on the map, which shall be known as the South Quinault Ridge Wilderness.(12)Colonel bob wilderness additionsCertain Federal land managed by the Forest Service, comprising approximately 353 acres, as generally depicted on the map, is incorporated in, and shall be managed as part of, the Colonel Bob Wilderness, as designated by section 3 of the Washington State Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(13)Sam’s river wildernessCertain Federal land managed by the Forest Service, comprising approximately 13,418 acres, as generally depicted on the map, which shall be known as the Sam’s River Wilderness.(14)Canoe creek wildernessCertain Federal land managed by the Forest Service, comprising approximately 1,378 acres, as generally depicted on the map, which shall be known as the Canoe Creek Wilderness.(b)Administration(1)ManagementSubject to valid existing rights, the land designated as wilderness by subsection (a) shall be administered by the Secretary of Agriculture (referred to in this section as the Secretary), in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act.(2)Map and description(A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of the land designated as wilderness by subsection (a) with—(i)the Committee on Natural Resources of the House of Representatives; and(ii)the Committee on Energy and Natural Resources of the Senate.(B)EffectEach map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this title, except that the Secretary may correct minor errors in the map and legal description.(C)Public availabilityEach map and legal description filed under subparagraph (A) shall be filed and made available for public inspection in the appropriate office of the Forest Service.(c)Potential wilderness(1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service, comprising approximately 5,346 acres as identified as Potential Wilderness on the map, is designated as potential wilderness.(2)Designation as wildernessOn the date on which the Secretary publishes in the Federal Register notice that any nonconforming uses in the potential wilderness designated by paragraph (1) have terminated, the potential wilderness shall be—(A)designated as wilderness and as a component of the National Wilderness Preservation System; and(B)incorporated into the adjacent wilderness area.(d)Adjacent management(1)No protective perimeters or buffer zonesThe designations in this section shall not create a protective perimeter or buffer zone around any wilderness area.(2)Nonconforming uses permitted outside of boundaries of wilderness areasAny activity or use outside of the boundary of any wilderness area designated under this section shall be permitted even if the activity or use would be seen or heard within the boundary of the wilderness area.(e)Fire, insects, and diseasesThe Secretary may take such measures as are necessary to control fire, insects, and diseases, in the wilderness areas designated by this section, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and subject to such terms and conditions as the Secretary determines to be appropriate.303.Wild and scenic river designations(a)In generalSection 3(a) of the National Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)Elwha river, washingtonThe approximately 29.0-mile segment of the Elwha River and tributaries from the source to Cat Creek, to be administered by the Secretary of the Interior as a wild river.(232)Dungeness river, washingtonThe segment of the Dungeness River from the headwaters to the State of Washington Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, including the following segments of the mainstem and major tributary the Gray Wolf River, in the following classes:(A)The approximately 5.8-mile segment of the Dungeness River from the headwaters to the 2870 Bridge, as a wild river.(B)The approximately 2.1-mile segment of the Dungeness River from the 2870 Bridge to Silver Creek, as a scenic river.(C)The approximately 2.7-mile segment of the Dungeness River from Silver Creek to Sleepy Hollow Creek, as a wild river.(D)The approximately 6.3-mile segment of the Dungeness River from Sleepy Hollow Creek to the Olympic National Forest boundary, as a scenic river.(E)The approximately 1.9-mile segment of the Dungeness River from the National Forest boundary to the State of Washington Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)).(F)The approximately 16.1-mile segment of the Gray Wolf River from the headwaters to the 2870 Bridge, as a wild river.(G)The approximately 1.1-mile segment of the Gray Wolf River from the 2870 Bridge to the confluence with the Dungeness River, as a scenic river.(233)Big quilcene river, washingtonThe segment of the Big Quilcene River from the headwaters to the City of Port Townsend water intake facility, to be administered by the Secretary of Agriculture, in the following classes:(A)The approximately 4.4-mile segment from the headwaters to the Buckhorn Wilderness boundary, as a wild river.(B)The approximately 5.3-mile segment from the Buckhorn Wilderness boundary to the City of Port Townsend water intake facility, as a scenic river.(C)Section 7(a), with respect to the licensing of dams, water conduits, reservoirs, powerhouses, transmission lines, or other project works, shall apply to the approximately 5-mile segment from the City of Port Townsend water intake facility to the Olympic National Forest boundary.(234)Dosewallips river, washingtonThe segment of the Dosewallips River from the headwaters to the private land in T. 26 N., R. 3 W., sec. 15, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes:(A)The approximately 12.9-mile segment from the headwaters to Station Creek, as a wild river.(B)The approximately 6.8-mile segment from Station Creek to the private land in T. 26 N., R. 3 W., sec. 15, as a scenic river.(235)Duckabush river, washingtonThe segment of the Duckabush River from the headwaters to the private land in T. 25 N., R. 3 W., sec. 1, to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes:(A)The approximately 19.0-mile segment from the headwaters to the Brothers Wilderness boundary, as a wild river.(B)The approximately 1.9-mile segment from the Brothers Wilderness boundary to the private land in T. 25 N., R. 3 W., sec. 1, as a scenic river.(236)Hamma hamma river, washingtonThe segment of the Hamma Hamma River from the headwaters to the eastern edge of the NW1⁄4 sec. 21, T. 24 N., R. 3 W., to be administered by the Secretary of Agriculture, in the following classes:(A)The approximately 3.1-mile segment from the headwaters to the Mt. Skokomish Wilderness boundary, as a wild river.(B)The approximately 5.8-mile segment from the Mt. Skokomish Wilderness boundary to Lena Creek, as a scenic river.(C)The approximately 6.8-mile segment from Lena Creek to the eastern edge of the NW1⁄4 sec. 21, T. 24 N., R. 3 W., to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)).(237)South fork skokomish river, washingtonThe segment of the South Fork Skokomish River from the headwaters to the Olympic National Forest boundary to be administered by the Secretary of Agriculture, in the following classes:(A)The approximately 6.7-mile segment from the headwaters to Church Creek, as a wild river.(B)The approximately 8.3-mile segment from Church Creek to LeBar Creek, as a scenic river.(C)The approximately 4.0-mile segment from LeBar Creek to upper end of gorge in the NW1⁄4 sec. 22, T. 22 N., R. 5 W., as a recreational river.(D)The approximately 6.0-mile segment from the upper end of the gorge to the Olympic National Forest boundary, as a scenic river.(238)Middle fork satsop river, washingtonThe approximately 7.9-mile segment of the Middle Fork Satsop River from the headwaters to the Olympic National Forest boundary, to be administered by the Secretary of Agriculture, as a scenic river.(239)West fork satsop river, washingtonThe approximately 8.2-mile segment of the West Fork Satsop River from the headwaters to the Olympic National Forest boundary, to be administered by the Secretary of Agriculture, as a scenic river.(240)Wynoochee river, washingtonThe segment of the Wynoochee River from the headwaters to the head of Wynoochee Reservoir to be administered by the Secretary of Agriculture, except that portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, in the following classes:(A)The approximately 2.5-mile segment from the headwaters to the boundary of the Wonder Mountain Wilderness, as a wild river.(B)The approximately 7.4-mile segment from the boundary of the Wonder Mountain Wilderness to the head of Wynoochee Reservoir, as a recreational river.(241)East fork humptulips river, washingtonThe segment of the East Fork Humptulips River from the headwaters to the Olympic National Forest boundary to be administered by the Secretary of Agriculture, in the following classes:(A)The approximately 7.4-mile segment from the headwaters to the Moonlight Dome Wilderness boundary, as a wild river.(B)The approximately 10.3-mile segment from the Moonlight Dome Wilderness boundary to the Olympic National Forest boundary, as a scenic river.(242)West fork humptulips river, washingtonThe approximately 21.4-mile segment of the West Fork Humptulips River from the headwaters to the Olympic National Forest Boundary, to be administered by the Secretary of Agriculture, as a scenic river.(243)Quinault river, washingtonThe segment of the Quinault River from the headwaters to private land in T. 24 N., R. 8 W., sec. 33, to be administered by the Secretary of the Interior, in the following classes:(A)The approximately 16.5-mile segment from the headwaters to Graves Creek, as a wild river.(B)The approximately 6.7-mile segment from Graves Creek to Cannings Creek, as a scenic river.(C)The approximately 1.0-mile segment from Cannings Creek to private land in T. 24 N., R. 8 W., sec. 33, as a recreational river.(244)Queets river, washingtonThe segment of the Queets River from the headwaters to the Olympic National Park boundary to be administered by the Secretary of the Interior, except that portions of the river outside the boundaries of Olympic National Park shall be administered by the Secretary of Agriculture, including the following segments of the mainstem and certain tributaries in the following classes:(A)The approximately 28.6-mile segment of the Queets River from the headwaters to the confluence with Sams River, as a wild river.(B)The approximately 16.0-mile segment of the Queets River from the confluence with Sams River to the Olympic National Park boundary, as a scenic river.(C)The approximately 15.7-mile segment of the Sams River from the headwaters to the confluence with the Queets River, as a scenic river.(D)The approximately 17.7-mile segment of Matheny Creek from the headwaters to the confluence with the Queets River, to be administered as a scenic river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)).(245)Hoh river, washingtonThe segment of the Hoh River and the major tributary South Fork Hoh from the headwaters to Olympic National Park boundary, to be administered by the Secretary of the Interior, in the following classes:(A)The approximately 20.7-mile segment of the Hoh River from the headwaters to Jackson Creek, as a wild river.(B)The approximately 6.0-mile segment of the Hoh River from Jackson Creek to the Olympic National Park boundary, as a scenic river.(C)The approximately 13.8-mile segment of the South Fork Hoh River from the headwaters to the Olympic National Park boundary, as a wild river.(D)The approximately 4.6-mile segment of the South Fork Hoh River from the Olympic National Park boundary to the Washington State Department of Natural Resources boundary in T. 27 N., R. 10 W., sec. 29, to be administered as a recreational river through a cooperative management agreement between the State of Washington and the Secretary of Agriculture as provided in section 10(e) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e)).(246)Bogachiel river, washingtonThe approximately 25.6-mile segment of the Bogachiel River from the source to the Olympic National Park boundary, to be administered by the Secretary of the Interior, as a wild river.(247)South fork calawah river, washingtonThe segment of the South Fork Calawah River and the major tributary Sitkum River from the headwaters to Hyas Creek to be administered by the Secretary of Agriculture, except those portions of the river within the boundaries of Olympic National Park shall be administered by the Secretary of the Interior, including the following segments in the following classes:(A)The approximately 15.7-mile segment of the South Fork Calawah River from the headwaters to the Sitkum River, as a wild river.(B)The approximately 0.9-mile segment of the South Fork Calawah River from the Sitkum River to Hyas Creek, as a scenic river.(C)The approximately 1.6-mile segment of the Sitkum River from the headwaters to the Rugged Ridge Wilderness boundary, as a wild river.(D)The approximately 11.9-mile segment of the Sitkum River from the Rugged Ridge Wilderness boundary to the confluence with the South Fork Calawah, as a scenic river.(248)Sol duc river, washingtonThe segment of the Sol Duc River from the headwaters to the Olympic National Park boundary to be administered by the Secretary of the Interior, including the following segments of the mainstem and certain tributaries in the following classes:(A)The approximately 7.0-mile segment of the Sol Duc River from the headwaters to the end of Sol Duc Hot Springs Road, as a wild river.(B)The approximately 10.8-mile segment of the Sol Duc River from the end of Sol Duc Hot Springs Road to the Olympic National Park boundary, as a scenic river.(C)The approximately 14.2-mile segment of the North Fork Sol Duc River from the headwaters to the Olympic Hot Springs Road bridge, as a wild river.(D)The approximately 0.2-mile segment of the North Fork Sol Duc River from the Olympic Hot Springs Road bridge to the confluence with the Sol Duc River, as a scenic river.(E)The approximately 8.0-mile segment of the South Fork Sol Duc River from the headwaters to the confluence with the Sol Duc River, as a scenic river.(249)Lyre river, washingtonThe approximately 0.2-mile segment of the Lyre River from Lake Crescent to the Olympic National Park boundary, to be administered by the Secretary of the Interior as a scenic river..(b)EffectThe amendment made by subsection (a) does not affect valid existing water rights.(c)Updates to land and resource management plans(1)In generalExcept as provided in paragraph (2), not later than 3 years after the date of the enactment of this Act, the Secretary of Agriculture shall, with respect to the designations made under subsection (a) on lands under the jurisdiction of the Secretary, incorporate such designations into updated management plans for units of the National Forest System in accordance with applicable laws (including regulations).(2)ExceptionThe date specified in paragraph (1) shall be 5 years after the date of the enactment of this Act if the Secretary of Agriculture—(A)is unable to meet the requirement under such paragraph by the date specified in such paragraph; and(B)not later than 3 years after the date of the enactment of this Act, includes in the Department of Agriculture annual budget submission to Congress a request for additional sums as may be necessary to meet the requirement of such paragraph.(3)Comprehensive management plan requirementsUpdated management plans under paragraph (1) or (2) satisfy the requirements under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).304.Existing rights and withdrawal(a)In generalIn accordance with section 12(b) of the National Wild and Scenic Rivers Act (16 U.S.C. 1283(b)), nothing in this title or the amendment made by section 303(a) affects or abrogates existing rights, privileges, or contracts held by private parties, nor does this title in any way modify or direct the management, acquisition, or disposition of lands managed by the Washington Department of Natural Resources on behalf of the State of Washington.(b)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by this title and the amendment made by section 303(a) is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.305.Treaty rightsNothing in this title alters, modifies, diminishes, or extinguishes the reserved treaty rights of any Indian tribe with hunting, fishing, gathering, and cultural or religious rights as protected by a treaty.IVCentral Coast Heritage Protection401.Short titleThis title may be cited as the Central Coast Heritage Protection Act.402.DefinitionsIn this title:(1)Scenic areasThe term scenic area means a scenic area designated by section 408(a).(2)SecretaryThe term Secretary means—(A)with respect to land managed by the Bureau of Land Management, the Secretary of the Interior; and(B)with respect to land managed by the Forest Service, the Secretary of Agriculture.(3)StateThe term State means the State of California.(4)Wilderness areaThe term wilderness area means a wilderness area or wilderness addition designated by section 403(a).403.Designation of wilderness(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 35,116 acres, as generally depicted on the map entitled Proposed Caliente Mountain Wilderness and dated November 13, 2019, which shall be known as the Caliente Mountain Wilderness.(2)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 13,332 acres, as generally depicted on the map entitled Proposed Soda Lake Wilderness and dated June 25, 2019, which shall be known as the Soda Lake Wilderness.(3)Certain land in the Bakersfield Field Office of the Bureau of Land Management comprising approximately 12,585 acres, as generally depicted on the map entitled Proposed Temblor Range Wilderness and dated June 25, 2019, which shall be known as the Temblor Range Wilderness.(4)Certain land in the Los Padres National Forest comprising approximately 23,670 acres, as generally depicted on the map entitled Chumash Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Chumash Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).(5)Certain land in the Los Padres National Forest comprising approximately 54,036 acres, as generally depicted on the maps entitled Dick Smith Wilderness Area Additions—Proposed Map 1 of 2 (Bear Canyon and Cuyama Peak Units) and Dick Smith Wilderness Area Additions—Proposed Map 2 of 2 (Buckhorn and Mono Units) and dated November 14, 2019, which shall be incorporated into and managed as part of the Dick Smith Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note).(6)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 7,289 acres, as generally depicted on the map entitled Garcia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Garcia Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).(7)Certain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 8,774 acres, as generally depicted on the map entitled Machesna Mountain Wilderness—Proposed Additions and dated October 30, 2019, which shall be incorporated into and managed as part of the Machesna Mountain Wilderness as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note).(8)Certain land in the Los Padres National Forest comprising approximately 30,184 acres, as generally depicted on the map entitled Matilija Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Matilija Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).(9)Certain land in the Los Padres National Forest comprising approximately 23,969 acres, as generally depicted on the map entitled San Rafael Wilderness Area Additions—Proposed and dated February 2, 2021, which shall be incorporated into and managed as part of the San Rafael Wilderness as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).(10)Certain land in the Los Padres National Forest comprising approximately 2,921 acres, as generally depicted on the map entitled Santa Lucia Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Santa Lucia Wilderness as designated by the Endangered American Wilderness Act of 1978 (Public Law 95–237; 16 U.S.C. 1132 note).(11)Certain land in the Los Padres National Forest comprising approximately 14,313 acres, as generally depicted on the map entitled Sespe Wilderness Area Additions—Proposed and dated March 29, 2019, which shall be incorporated into and managed as part of the Sespe Wilderness as designated by the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242).(12)Certain land in the Los Padres National Forest comprising approximately 17,870 acres, as generally depicted on the map entitled Diablo Caliente Wilderness Area—Proposed and dated March 29, 2019, which shall be known as the Diablo Caliente Wilderness.(b)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of the wilderness areas with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the maps and legal descriptions.(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.404.Designation of the Machesna Mountain Potential Wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 2,359 acres, as generally depicted on the map entitled Machesna Mountain Potential Wilderness and dated March 29, 2019, is designated as the Machesna Mountain Potential Wilderness Area.(b)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of the Machesna Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical and typographical errors in the map and legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(d)Trail use, construction, reconstruction, and realignment(1)In generalIn accordance with paragraph (2), the Secretary may reconstruct, realign, or reroute the Pine Mountain Trail.(2)RequirementIn carrying out the reconstruction, realignment, or rerouting under paragraph (1), the Secretary shall—(A)comply with all existing laws (including regulations); and(B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the reconstruction, realignment, or rerouting with the least amount of adverse impact on wilderness character and resources.(3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail reconstruction, realignment, or rerouting authorized by this subsection.(4)Motorized and mechanized vehiclesThe Secretary may permit the use of motorized and mechanized vehicles on the existing Pine Mountain Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h).(e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail reconstruction, realignment, or rerouting authorized by subsection (d).(g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 150 feet of the centerline of the new location of any trail that has been reconstructed, realigned, or rerouted under subsection (d).(h)Wilderness designation(1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—(A)the date on which the Secretary publishes in the Federal Register notice that the trail reconstruction, realignment, or rerouting authorized by subsection (d) has been completed; or(B)the date that is 20 years after the date of enactment of this Act.(2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be—(A)incorporated into the Machesna Mountain Wilderness Area, as designated by the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note) and expanded by section 403; and(B)administered in accordance with section 405 and the Wilderness Act (16 U.S.C. 1131 et seq.).405.Administration of wilderness(a)In generalSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with this title and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—(1)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the wilderness area.(b)Fire management and related activities(1)In generalThe Secretary may take any measures in a wilderness area as are necessary for the control of fire, insects, and diseases in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.(2)Funding prioritiesNothing in this title limits funding for fire and fuels management in the wilderness areas.(3)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local information in the Fire Management Reference System or individual operational plans that apply to the land designated as a wilderness area.(4)AdministrationConsistent with paragraph (1) and other applicable Federal law, to ensure a timely and efficient response to fire emergencies in the wilderness areas, the Secretary shall enter into agreements with appropriate State or local firefighting agencies.(c)GrazingThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be permitted to continue, subject to any reasonable regulations as the Secretary considers necessary in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4));(2)the guidelines set forth in Appendix A of House Report 101–405, accompanying H.R. 2570 of the 101st Congress for land under the jurisdiction of the Secretary of the Interior;(3)the guidelines set forth in House Report 96–617, accompanying H.R. 5487 of the 96th Congress for land under the jurisdiction of the Secretary of Agriculture; and(4)all other laws governing livestock grazing on Federal public land.(d)Fish and wildlife(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects the jurisdiction or responsibilities of the State with respect to fish and wildlife on public land in the State.(2)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities that are necessary to maintain or restore fish and wildlife populations and habitats in the wilderness areas, if the management activities are—(A)consistent with relevant wilderness management plans;(B)conducted in accordance with appropriate policies, such as the policies established in Appendix B of House Report 101–405; and(C)in accordance with memoranda of understanding between the Federal agencies and the State Department of Fish and Wildlife.(e)Buffer zones(1)In generalCongress does not intend for the designation of wilderness areas by this title to lead to the creation of protective perimeters or buffer zones around each wilderness area.(2)Activities or uses up to boundariesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area.(f)Military activitiesNothing in this title precludes—(1)low-level overflights of military aircraft over the wilderness areas;(2)the designation of new units of special airspace over the wilderness areas; or(3)the use or establishment of military flight training routes over wilderness areas.(g)HorsesNothing in this title precludes horseback riding in, or the entry of recreational saddle or pack stock into, a wilderness area—(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and(2)subject to any terms and conditions determined to be necessary by the Secretary.(h)WithdrawalSubject to valid existing rights, the wilderness areas are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(i)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area that is acquired by the United States shall—(1)become part of the wilderness area in which the land is located; and(2)be managed in accordance with—(A)this section;(B)the Wilderness Act (16 U.S.C. 1131 et seq.); and(C)any other applicable law.(j)Treatment of existing water diversions in the san rafael wilderness additions(1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the 2 existing water transport or diversion facilities, including administrative access roads (in this subsection referred to as a facility), located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 13 and 14) and the Peak Mountain unit (T. 10 N., R. 28 W., secs. 23 and 26) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that—(A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (in this subsection referred to as the date of designation);(B)the facility has been in substantially continuous use to deliver water for the beneficial use on the non-Federal land of the owner since the date of designation;(C)the owner of the facility holds a valid water right for use of the water on the non-Federal land of the owner under State law, with a priority date that predates the date of designation; and(D)it is not practicable or feasible to relocate the facility to land outside of the wilderness and continue the beneficial use of water on the non-Federal land recognized under State law.(2)Terms and conditions(A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may—(i)allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of a facility, if the Secretary determines that—(I)the use is the minimum necessary to allow the facility to continue delivery of water to the non-Federal land for the beneficial uses recognized by the water right held under State law; and(II)the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible; and(ii)preclude use of the facility for the diversion or transport of water in excess of the water right recognized by the State on the date of designation.(B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131) if the beneficial use of water on the non-Federal land is not diminished.(k)Treatment of existing electrical distribution line in the san rafael wilderness additions(1)Authorization for continued useThe Secretary of Agriculture may issue a special use authorization to the owners of the existing electrical distribution line to the Plowshare Peak communication site (in this subsection referred to as a facility) located on National Forest System land in the San Rafael Wilderness Additions in the Moon Canyon unit (T. 11 N., R. 30 W., secs. 2, 3 and 4) for the continued operation, maintenance, and reconstruction of the facility if the Secretary determines that—(A)the facility was in existence on the date on which the land on which the facility is located was designated as part of the National Wilderness Preservation System (in this subsection referred to as the date of designation);(B)the facility has been in substantially continuous use to deliver electricity to the communication site; and(C)it is not practicable or feasible to relocate the distribution line to land outside of the wilderness.(2)Terms and conditions(A)Required terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may allow use of motorized equipment and mechanized transport for operation, maintenance, or reconstruction of the electrical distribution line, if the Secretary determines that the use of nonmotorized equipment and nonmechanized transport is impracticable or infeasible.(B)Discretionary terms and conditionsIn a special use authorization issued under paragraph (1), the Secretary may require or allow modification or relocation of the facility in the wilderness, as the Secretary determines necessary, to reduce impacts to wilderness values set forth in section 2 of the Wilderness Act (16 U.S.C. 1131).(l)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.406.Designation of Wild and Scenic Rivers(a)Indian creek, mono creek, and matilija creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)Indian creek, californiaThe following segments of Indian Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 9.5-mile segment of Indian Creek from its source in sec. 19, T. 7 N., R. 26 W., to the Dick Smith Wilderness boundary, as a wild river.(B)The 1-mile segment of Indian Creek from the Dick Smith Wilderness boundary to 0.25 miles downstream of Road 6N24, as a scenic river.(C)The 3.9-mile segment of Indian Creek from 0.25 miles downstream of Road 6N24 to the southern boundary of sec. 32, T. 6 N., R. 26 W., as a wild river.(232)Mono creek, californiaThe following segments of Mono Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 4.2-mile segment of Mono Creek from its source in sec. 1, T. 7 N., R. 26 W., to 0.25 miles upstream of Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., as a wild river.(B)The 2.1-mile segment of Mono Creek from 0.25 miles upstream of the Don Victor Fire Road in sec. 28, T. 7 N., R. 25 W., to 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., as a recreational river.(C)The 14.7-mile segment of Mono Creek from 0.25 miles downstream of Don Victor Fire Road in sec. 34, T. 7 N., R. 25 W., to the Ogilvy Ranch private property boundary in sec. 22, T. 6 N., R. 26 W., as a wild river.(D)The 3.5-mile segment of Mono Creek from the Ogilvy Ranch private property boundary to the southern boundary of sec. 33, T. 6 N., R. 26 W., as a recreational river.(233)Matilija creek, californiaThe following segments of Matilija Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 7.2-mile segment of the Matilija Creek from its source in sec. 25, T. 6 N., R. 25 W., to the private property boundary in sec. 9, T. 5 N., R. 24 W., as a wild river.(B)The 7.25-mile segment of the Upper North Fork Matilija Creek from its source in sec. 36, T. 6 N., R. 24 W., to the Matilija Wilderness boundary, as a wild river..(b)Sespe creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (142) and inserting the following:(142)Sespe creek, californiaThe following segments of Sespe Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 2.7-mile segment of Sespe Creek from the private property boundary in sec. 10, T. 6 N., R. 24 W., to the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., as a wild river.(B)The 15-mile segment of Sespe Creek from the Hartman Ranch private property boundary in sec. 14, T. 6 N., R. 24 W., to the western boundary of sec. 6, T. 5 N., R. 22 W., as a recreational river.(C)The 6.1-mile segment of Sespe Creek from the western boundary of sec. 6, T. 5 N., R. 22 W., to the confluence with Trout Creek, as a scenic river.(D)The 28.6-mile segment of Sespe Creek from the confluence with Trout Creek to the southern boundary of sec. 35, T. 5 N., R. 20 W., as a wild river..(c)Sisquoc river, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (143) and inserting the following:(143)Sisquoc river, californiaThe following segments of the Sisquoc River and its tributaries in the State of California, to be administered by the Secretary of Agriculture:(A)The 33-mile segment of the main stem of the Sisquoc River extending from its origin downstream to the Los Padres Forest boundary, as a wild river.(B)The 4.2-mile segment of the South Fork Sisquoc River from its source northeast of San Rafael Mountain in sec. 2, T. 7 N., R. 28 W., to its confluence with the Sisquoc River, as a wild river.(C)The 10.4-mile segment of Manzana Creek from its source west of San Rafael Peak in sec. 4, T. 7 N., R. 28 W., to the San Rafael Wilderness boundary upstream of Nira Campground, as a wild river.(D)The 0.6-mile segment of Manzana Creek from the San Rafael Wilderness boundary upstream of the Nira Campground to the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek, as a recreational river.(E)The 5.8-mile segment of Manzana Creek from the San Rafael Wilderness boundary downstream of the confluence of Davy Brown Creek to the private property boundary in sec. 1, T. 8 N., R. 30 W., as a wild river.(F)The 3.8-mile segment of Manzana Creek from the private property boundary in sec. 1, T. 8 N., R. 30 W., to the confluence of the Sisquoc River, as a recreational river.(G)The 3.4-mile segment of Davy Brown Creek from its source west of Ranger Peak in sec. 32, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Munch Canyon, as a wild river.(H)The 1.4-mile segment of Davy Brown Creek from 300 feet upstream of its confluence with Munch Canyon to its confluence with Manzana Creek, as a recreational river.(I)The 2-mile segment of Munch Canyon from its source north of Ranger Peak in sec. 33, T. 8 N., R. 29 W., to 300 feet upstream of its confluence with Sunset Valley Creek, as a wild river.(J)The 0.5-mile segment of Munch Canyon from 300 feet upstream of its confluence with Sunset Valley Creek to its confluence with Davy Brown Creek, as a recreational river.(K)The 2.6-mile segment of Fish Creek from 500 feet downstream of Sunset Valley Road to its confluence with Manzana Creek, as a wild river.(L)The 1.5-mile segment of East Fork Fish Creek from its source in sec. 26, T. 8 N., R. 29 W., to its confluence with Fish Creek, as a wild river..(d)Piru creek, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by striking paragraph (199) and inserting the following:(199)Piru creek, californiaThe following segments of Piru Creek in the State of California, to be administered by the Secretary of Agriculture:(A)The 9.1-mile segment of Piru Creek from its source in sec. 3, T. 6 N., R. 22 W., to the private property boundary in sec. 4, T. 6 N., R. 21 W., as a wild river.(B)The 17.2-mile segment of Piru Creek from the private property boundary in sec. 4, T. 6 N., R. 21 W., to 0.25 miles downstream of the Gold Hill Road, as a scenic river.(C)The 4.1-mile segment of Piru Creek from 0.25 miles downstream of Gold Hill Road to the confluence with Trail Canyon, as a wild river.(D)The 7.25-mile segment of Piru Creek from the confluence with Trail Canyon to the confluence with Buck Creek, as a scenic river.(E)The 3-mile segment of Piru Creek from 0.5 miles downstream of Pyramid Dam at the first bridge crossing to the boundary of the Sespe Wilderness, as a recreational river.(F)The 13-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the boundary of the Sespe Wilderness, as a wild river.(G)The 2.2-mile segment of Piru Creek from the boundary of the Sespe Wilderness to the upper limit of Piru Reservoir, as a recreational river..(e)EffectThe designation of additional miles of Piru Creek under subsection (d) shall not affect valid water rights in existence on the date of enactment of this Act.(f)Motorized use of trailsNothing in this section (including the amendments made by this section) affects the motorized use of trails designated by the Forest Service for motorized use that are located adjacent to and crossing upper Piru Creek, if the use is consistent with the protection and enhancement of river values under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.).407.Designation of the Fox Mountain Potential Wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Los Padres National Forest comprising approximately 41,082 acres, as generally depicted on the map entitled Fox Mountain Potential Wilderness Area and dated November 14, 2019, is designated as the Fox Mountain Potential Wilderness Area.(b)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file a map and a legal description of the Fox Mountain Potential Wilderness Area (referred to in this section as the potential wilderness area) with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of Agriculture may correct any clerical and typographical errors in the map and legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(c)ManagementExcept as provided in subsection (d) and subject to valid existing rights, the Secretary shall manage the potential wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(d)Trail use construction, reconstruction, and realignment(1)In generalIn accordance with paragraph (2), the Secretary of Agriculture may—(A)construct a new trail for use by hikers, equestrians, and mechanized vehicles that connects the Aliso Park Campground to the Bull Ridge Trail; and(B)reconstruct or realign—(i)the Bull Ridge Trail; and(ii)the Rocky Ridge Trail.(2)RequirementIn carrying out the construction, reconstruction, or alignment under paragraph (1), the Secretary shall—(A)comply with all existing laws (including regulations); and(B)to the maximum extent practicable, use the minimum tool or administrative practice necessary to accomplish the construction, reconstruction, or alignment with the least amount of adverse impact on wilderness character and resources.(3)Motorized vehicles and machineryIn accordance with paragraph (2), the Secretary may use motorized vehicles and machinery to carry out the trail construction, reconstruction, or realignment authorized by this subsection.(4)Mechanized vehiclesThe Secretary may permit the use of mechanized vehicles on the existing Bull Ridge Trail and Rocky Ridge Trail in accordance with existing law (including regulations) and this subsection until such date as the potential wilderness area is designated as wilderness in accordance with subsection (h).(e)WithdrawalSubject to valid existing rights, the Federal land in the potential wilderness area is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Cooperative agreementsIn carrying out this section, the Secretary may enter into cooperative agreements with State, Tribal, and local governmental entities and private entities to complete the trail construction, reconstruction, and realignment authorized by subsection (d).(g)BoundariesThe Secretary shall modify the boundary of the potential wilderness area to exclude any area within 50 feet of the centerline of the new location of any trail that has been constructed, reconstructed, or realigned under subsection (d).(h)Wilderness designation(1)In generalThe potential wilderness area, as modified under subsection (g), shall be designated as wilderness and as a component of the National Wilderness Preservation System on the earlier of—(A)the date on which the Secretary publishes in the Federal Register notice that the trail construction, reconstruction, or alignment authorized by subsection (d) has been completed; or(B)the date that is 20 years after the date of enactment of this Act.(2)Administration of wildernessOn designation as wilderness under this section, the potential wilderness area shall be—(A)incorporated into the San Rafael Wilderness, as designated by Public Law 90–271 (82 Stat. 51), the California Wilderness Act of 1984 (Public Law 98–425; 16 U.S.C. 1132 note), and the Los Padres Condor Range and River Protection Act (Public Law 102–301; 106 Stat. 242), and section 403; and(B)administered in accordance with section 405 and the Wilderness Act (16 U.S.C. 1131 et seq.).408.Designation of scenic areas(a)In generalSubject to valid existing rights, there are established the following scenic areas:(1)Condor ridge scenic areaCertain land in the Los Padres National Forest comprising approximately 18,666 acres, as generally depicted on the map entitled Condor Ridge Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Condor Ridge Scenic Area.(2)Black mountain scenic areaCertain land in the Los Padres National Forest and the Bakersfield Field Office of the Bureau of Land Management comprising approximately 16,216 acres, as generally depicted on the map entitled Black Mountain Scenic Area—Proposed and dated March 29, 2019, which shall be known as the Black Mountain Scenic Area.(b)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture shall file a map and legal description of the Condor Ridge Scenic Area and Black Mountain Scenic Area with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe maps and legal descriptions filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary of Agriculture may correct any clerical and typographical errors in the maps and legal descriptions.(3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.(c)PurposeThe purpose of the scenic areas is to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the scenic areas.(d)Management(1)In generalThe Secretary shall administer the scenic areas—(A)in a manner that conserves, protects, and enhances the resources of the scenic areas, and in particular the scenic character attributes of the scenic areas; and(B)in accordance with—(i)this section;(ii)the Federal Land Policy and Management Act (43 U.S.C. 1701 et seq.) for land under the jurisdiction of the Secretary of the Interior;(iii)any laws (including regulations) relating to the National Forest System, for land under the jurisdiction of the Secretary of Agriculture; and(iv)any other applicable law (including regulations).(2)UsesThe Secretary shall only allow those uses of the scenic areas that the Secretary determines would further the purposes described in subsection (c).(e)WithdrawalSubject to valid existing rights, the Federal land in the scenic areas is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials.(f)Prohibited usesThe following shall be prohibited on the Federal land within the scenic areas:(1)Permanent roads.(2)Permanent structures.(3)Timber harvesting except when necessary for the purposes described in subsection (g).(4)Transmission lines.(5)Except as necessary to meet the minimum requirements for the administration of the scenic areas and to protect public health and safety—(A)the use of motorized vehicles; or(B)the establishment of temporary roads.(6)Commercial enterprises, except as necessary for realizing the purposes of the scenic areas.(g)Wildfire, insect, and disease managementConsistent with this section, the Secretary may take any measures in the scenic areas that the Secretary determines to be necessary to control fire, insects, and diseases, including, as the Secretary determines to be appropriate, the coordination of those activities with the State or a local agency.(h)Adjacent managementThe fact that an otherwise authorized activity or use can be seen or heard within a scenic area shall not preclude the activity or use outside the boundary of the scenic area.409.Condor National Scenic Trail(a)In generalThe contiguous trail established pursuant to this section shall be known as the Condor National Scenic Trail named after the California condor, a critically endangered bird species that lives along the extent of the trail corridor.(b)PurposeThe purposes of the Condor National Scenic Trail are to—(1)provide a continual extended hiking corridor that connects the southern and northern portions of the Los Padres National Forest, spanning the entire length of the forest along the coastal mountains of southern and central California; and(2)provide for the public enjoyment of the nationally significant scenic, historic, natural, and cultural qualities of the Los Padres National Forest.(c)AmendmentSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:(31)Condor national scenic trail(A)In generalThe Condor National Scenic Trail, a trail extending approximately 400 miles from Lake Piru in the southern portion of the Los Padres National Forest to the Bottchers Gap Campground in northern portion of the Los Padres National Forest.(B)AdministrationThe trail shall be administered by the Secretary of Agriculture, in consultation with—(i)other Federal, State, Tribal, regional, and local agencies;(ii)private landowners; and(iii)other interested organizations.(C)Recreational usesNotwithstanding section 7(c), the use of motorized vehicles on roads or trails included in the Condor National Scenic Trail on which motorized vehicles are permitted as of the date of enactment of this paragraph may be permitted.(D)Private property rights(i)ProhibitionThe Secretary shall not acquire for the trail any land or interest in land outside the exterior boundary of any federally managed area without the consent of the owner of land or interest in land.(ii)EffectNothing in this paragraph—(I)requires any private property owner to allow public access (including Federal, State, or local government access) to private property; or(II)modifies any provision of Federal, State, or local law with respect to public access to or use of private land.(E)RealignmentThe Secretary of Agriculture may realign segments of the Condor National Scenic Trail as necessary to fulfill the purposes of the trail.(F)MapThe map referred to in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Forest Service..(d)Study(1)Study requiredNot later than 3 years after the date of enactment of this Act, in accordance with this section, the Secretary of Agriculture shall conduct a study that—(A)addresses the feasibility of, and alternatives for, connecting the northern and southern portions of the Los Padres National Forest by establishing a trail across the applicable portions of the northern and southern Santa Lucia Mountains of the southern California Coastal Range; and(B)considers realignment of the trail or construction of new trail segments to avoid existing trail segments that currently allow motorized vehicles.(2)ContentsIn carrying out the study required by paragraph (1), the Secretary of Agriculture shall—(A)conform to the requirements for national scenic trail studies described in section 5(b) of the National Trails System Act (16 U.S.C. 1244(b));(B)provide for a continual hiking route through and connecting the southern and northern sections of the Los Padres National Forest;(C)promote recreational, scenic, wilderness and cultural values;(D)enhance connectivity with the overall National Forest trail system;(E)consider new connectors and realignment of existing trails;(F)emphasize safe and continuous public access, dispersal from high-use areas, and suitable water sources; and(G)to the extent practicable, provide all-year use.(3)Additional requirementIn completing the study required by paragraph (1), the Secretary of Agriculture shall consult with—(A)appropriate Federal, State, Tribal, regional, and local agencies;(B)private landowners;(C)nongovernmental organizations; and(D)members of the public.(4)SubmissionThe Secretary of Agriculture shall submit the study required by paragraph (1) to—(A)the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Energy and Natural Resources of the Senate.(5)Additions and alterations to the condor national scenic trail(A)In generalUpon completion of the study required by paragraph (1), if the Secretary of Agriculture determines that additional or alternative trail segments are feasible for inclusion in the Condor National Scenic Trail, the Secretary of Agriculture shall include those segments in the Condor National Scenic Trail.(B)Effective dateAdditions or alternations to the Condor National Scenic Trail shall be effective on the date the Secretary of Agriculture publishes in the Federal Register notice that the additional or alternative segments are included in the Condor National Scenic Trail.(e)Cooperative agreementsIn carrying out this section (including the amendments made by this section), the Secretary of Agriculture may enter into cooperative agreements with State, Tribal, and local government entities and private entities to complete needed trail construction, reconstruction, and realignment projects authorized by this section (including the amendments made by this section).410.Forest service studyNot later than 6 years after the date of enactment of this Act, the Secretary of Agriculture (acting through the Chief of the Forest Service) shall study the feasibility of opening a new trail, for vehicles measuring 50 inches or less, connecting Forest Service Highway 95 to the existing off-highway vehicle trail system in the Ballinger Canyon off-highway vehicle area.411.Nonmotorized recreation opportunitiesNot later than 6 years after the date of enactment of this Act, the Secretary of Agriculture, in consultation with interested parties, shall conduct a study to improve nonmotorized recreation trail opportunities (including mountain bicycling) on land not designated as wilderness within the Santa Barbara, Ojai, and Mt. Pinos ranger districts.412.Use by members of Tribes(a)AccessThe Secretary shall ensure that Tribes have access, in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), to the wilderness areas, scenic areas, and potential wilderness areas designated by this title for traditional cultural and religious purposes.(b)Temporary closures(1)In generalIn carrying out this section, the Secretary, on request of a Tribe, may temporarily close to the general public one or more specific portions of a wilderness area, scenic area, or potential wilderness area designated by this title to protect the privacy of the members of the Tribe in the conduct of traditional cultural and religious activities.(2)RequirementAny closure under paragraph (1) shall be—(A)made in such a manner as to affect the smallest practicable area for the minimum period of time necessary for the activity to be carried out; and(B)be consistent with the purpose and intent of Public Law 95–341 (commonly known as the American Indian Religious Freedom Act) (42 U.S.C. 1996) and the Wilderness Act (16 U.S.C. 1131 et seq.).VSan Gabriel Mountains Foothills and Rivers Protection501.Short titleThis title may be cited as the San Gabriel Mountains Foothills and Rivers Protection Act.502.Definition of StateIn this title, the term State means the State of California.ASan Gabriel National Recreation Area511.PurposesThe purposes of this subtitle are—(1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the Recreation Area;(2)to provide environmentally responsible, well-managed recreational opportunities within the Recreation Area;(3)to improve access to and from the Recreation Area;(4)to provide expanded educational and interpretive services to increase public understanding of, and appreciation for, the natural and cultural resources of the Recreation Area;(5)to facilitate the cooperative management of the land and resources within the Recreation Area, in collaboration with the State and political subdivisions of the State, historical, business, cultural, civic, recreational, tourism and other nongovernmental organizations, and the public; and(6)to allow the continued use of the Recreation Area by all individuals, entities, and local government agencies in activities relating to integrated water management, flood protection, water conservation, water quality, water rights, water supply, groundwater recharge and monitoring, wastewater treatment, public roads and bridges, and utilities within or adjacent to the Recreation Area.512.DefinitionsIn this subtitle:(1)AdjudicationThe term adjudication means any final judgment, order, ruling, or decree entered in any judicial proceeding adjudicating or affecting water rights, surface water management, or groundwater management.(2)Advisory councilThe term Advisory Council means the San Gabriel National Recreation Area Public Advisory Council established under section 517(a).(3)Federal landsThe term Federal lands means—(A)public lands under the jurisdiction of the Secretary of the Interior; and(B)lands under the jurisdiction of the Secretary of Defense, acting through the Chief of Engineers.(4)Management planThe term management plan means the management plan for the Recreation Area required under section 514(d).(5)PartnershipThe term Partnership means the San Gabriel National Recreation Area Partnership established by section 518(a).(6)Public water systemThe term public water system has the meaning given the term in 42 U.S.C. 300(f)(4) or in section 116275 of the California Health and Safety Code.(6)Recreation areaThe term Recreation Area means the San Gabriel National Recreation Area established by section 513(a).(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)Utility facilityThe term utility facility means—(A)any electric substations, communication facilities, towers, poles, and lines, ground wires, communication circuits, and other structures, and related infrastructure; and(B)any such facilities associated with a public water system.(9)Water resource facilityThe term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works, including debris protection facilities, sediment placement sites, rain gauges and stream gauges, water quality facilities, recycled water facilities, water pumping, conveyance and distribution systems, water storage tanks and reservoirs, and water treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.513.San Gabriel National Recreation Area(a)Establishment; boundariesSubject to valid existing rights, there is established as a unit of the National Park System in the State the San Gabriel National Recreation Area depicted as the Proposed San Gabriel National Recreation Area on the map entitled San Gabriel National Recreation Area Proposed Boundary, numbered 503/152,737, and dated July 2019.(b)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and a legal description of the Recreation Area with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct any clerical or typographical error in the map or legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.(c)Administration and jurisdiction(1)Public landsThe public lands included in the Recreation Area shall be administered by the Secretary, acting through the Director of the National Park Service.(2)Department of defense landAlthough certain Federal lands under the jurisdiction of the Secretary of Defense are included in the recreation area, nothing in this subtitle transfers administration jurisdiction of such Federal lands from the Secretary of Defense or otherwise affects Federal lands under the jurisdiction of the Secretary of Defense.(3)State and local jurisdictionNothing in this subtitle alters, modifies, or diminishes any right, responsibility, power, authority, jurisdiction, or entitlement of the State, a political subdivision of the State, including, but not limited to courts of competent jurisdiction, regulatory commissions, boards, and departments, or any State or local agency under any applicable Federal, State, or local law (including regulations).514.Management(a)National park systemSubject to valid existing rights, the Secretary shall manage the public lands included in the Recreation Area in a manner that protects and enhances the natural resources and values of the public lands, in accordance with—(1)this subtitle;(2)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753 and 102101 of title 54, United States Code (formerly known as the National Park Service Organic Act);(3)the laws generally applicable to units of the National Park System; and(4)other applicable law, regulations, adjudications, and orders.(b)Cooperation with secretary of defenseThe Secretary shall cooperate with the Secretary of Defense to develop opportunities for the management of the Federal land under the jurisdiction of the Secretary of Defense included in the Recreation Area in accordance with the purposes described in section 511, to the maximum extent practicable.(c)Treatment of non-federal land(1)In generalNothing in this subtitle—(A)authorizes the Secretary to take any action that would affect the use of any land not owned by the United States within the Recreation Area;(B)affects the use of, or access to, any non-Federal land within the Recreation Area;(C)modifies any provision of Federal, State, or local law with respect to public access to, or use of, non-Federal land;(D)requires any owner of non-Federal land to allow public access (including Federal, State, or local government access) to private property or any other non-Federal land;(E)alters any duly adopted land use regulation, approved land use plan, or any other regulatory authority of any State or local agency or unit of Tribal government;(F)creates any liability, or affects any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on the private property or other non-Federal land;(G)conveys to the Partnership any land use or other regulatory authority;(H)shall be construed to cause any Federal, State, or local regulation or permit requirement intended to apply to units of the National Park System to affect the federal lands under the jurisdiction of the Secretary of Defense or non-Federal lands within the boundaries of the recreation area; or(I)requires any local government to participate in any program administered by the Secretary.(2)CooperationThe Secretary is encouraged to work with owners of non-Federal land who have agreed to cooperate with the Secretary to advance the purposes of this subtitle.(3)Buffer zones(A)In generalNothing in this subtitle establishes any protective perimeter or buffer zone around the Recreation Area.(B)Activities or uses up to boundariesThe fact that an activity or use of land can be seen or heard from within the Recreation Area shall not preclude the activity or land use up to the boundary of the Recreation Area.(4)FacilitiesNothing in this subtitle affects the operation, maintenance, modification, construction, destruction, removal, relocation, improvement or expansion of any water resource facility or public water system, or any solid waste, sanitary sewer, water or waste-water treatment, groundwater recharge or conservation, hydroelectric, conveyance distribution system, recycled water facility, or utility facility located within or adjacent to the Recreation Area.(5)ExemptionSection 100903 of title 54, United States Code, shall not apply to the Puente Hills landfill, materials recovery facility, or intermodal facility.(d)Management plan(1)DeadlineNot later than 3 years after the date of the enactment of this Act, the Secretary and the Advisory Council shall establish a comprehensive management plan for the Recreation Area that supports the purposes described in section 511.(2)Use of existing plansIn developing the management plan, to the extent consistent with this section, the Secretary may incorporate any provision of a land use or other plan applicable to the public lands included in the Recreation Area.(3)Incorporation of visitor services planTo the maximum extent practicable, the Secretary shall incorporate into the management plan the visitor services plan under section 519(a)(2).(4)PartnershipIn developing the management plan, the Secretary shall consider recommendations of the Partnership. To the maximum extent practicable, the Secretary shall incorporate recommendations of the Partnership into the management plan if the Secretary determines that the recommendations are feasible and consistent with the purposes in section 511, this subtitle, and applicable laws (including regulations).(e)Fish and wildlifeNothing in this subtitle affects the jurisdiction of the State with respect to fish or wildlife located on public lands in the State.515.Acquisition of non-Federal land within Recreation Area(a)Limited acquisition authority(1)In generalSubject to paragraph (2), the Secretary may acquire non-Federal land within the boundaries of the Recreation Area only through exchange, donation, or purchase from a willing seller.(2)Additional requirementAs a further condition on the acquisition of land, the Secretary shall make a determination that the land contains important biological, cultural, historic, or recreational values.(b)Prohibition on use of eminent domainNothing in this subtitle authorizes the use of eminent domain to acquire land or an interest in land.(c)Treatment of acquired landAny land or interest in land acquired by the United States within the boundaries of the Recreation Area shall be—(1)included in the Recreation Area; and(2)administered by the Secretary in accordance with—(A)this subtitle; and(B)other applicable laws (including regulations).516.Water rights; water resource facilities; public roads; utility facilities(a)No effect on water rightsNothing in this subtitle or section 522—(1)shall affect the use or allocation, as in existence on the date of the enactment of this Act, of any water, water right, or interest in water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, groundwater, and public trust interest);(2)shall affect any public or private contract in existence on the date of the enactment of this Act for the sale, lease, loan, or transfer of any water (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater);(3)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this Act;(4)authorizes or imposes any new reserved Federal water right or expands water usage pursuant to any existing Federal reserved, riparian or appropriative right;(5)shall be considered a relinquishment or reduction of any water rights (including potable, recycled, reclaimed, waste, imported, exported, banked, or stored water, surface water, and groundwater) held, reserved, or appropriated by any public entity or other persons or entities, on or before the date of the enactment of this Act;(6)shall be construed to, or shall interfere or conflict with the exercise of the powers or duties of any watermaster, public agency, public water system, court of competent jurisdiction, or other body or entity responsible for groundwater or surface water management or groundwater replenishment as designated or established pursuant to any adjudication or Federal or State law, including the management of the San Gabriel River watershed and basin, to provide water supply or other environmental benefits;(7)shall be construed to impede or adversely impact any previously adopted Los Angeles County Drainage Area project, as described in the report of the Chief of Engineers dated June 30, 1992, including any supplement or addendum to that report, or any maintenance agreement to operate that project;(8)shall interfere or conflict with any action by a watermaster, water agency, public water system, court of competent jurisdiction, or public agency pursuant to any Federal or State law, water right, or adjudication, including any action relating to water conservation, water quality, surface water diversion or impoundment, groundwater recharge, water treatment, conservation or storage of water, pollution, waste discharge, the pumping of groundwater; the spreading, injection, pumping, storage, or the use of water from local sources, storm water flows, and runoff, or from imported or recycled water, that is undertaken in connection with the management or regulation of the San Gabriel River;(9)shall interfere with, obstruct, hinder, or delay the exercise of, or access to, any water right by the owner of a public water system or any other individual or entity, including the construction, operation, maintenance, replacement, removal, repair, location, or relocation of any well; pipeline; or water pumping, treatment, diversion, impoundment, or storage facility; or other facility or property necessary or useful to access any water right or operate an public water system;(10)shall require the initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of any provision of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) relating to any action affecting any water, water right, or water management or water resource facility in the San Gabriel River watershed and basin; or(11)authorizes any agency or employee of the United States, or any other person, to take any action inconsistent with any of paragraphs (1) through (10).(b)Water resource facilities(1)No effect on existing water resource facilitiesNothing in this subtitle or section 522 shall affect—(A)the use, operation, maintenance, repair, construction, destruction, removal, reconfiguration, expansion, improvement or replacement of a water resource facility or public water system within or adjacent to the Recreation Area or San Gabriel Mountains National Monument; or(B)access to a water resource facility within or adjacent to the Recreation Area or San Gabriel Mountains National Monument.(2)No effect on new water resource facilitiesNothing in this subtitle or section 522 shall preclude the establishment of a new water resource facility (including instream sites, routes, and areas) within the Recreation Area or San Gabriel Mountains National Monument if the water resource facility or public water system is necessary to preserve or enhance the health, safety, reliability, quality or accessibility of water supply, or utility services to residents of Los Angeles County.(3)Flood controlNothing in this subtitle or section 522 shall be construed to—(A)impose any new restriction or requirement on flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations and maintenance; or(B)increase the liability of an agency or public water system carrying out flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations.(4)Diversion or use of waterNothing in this subtitle or section 522 shall authorize or require the use of water or water rights in, or the diversion of water to, the Recreation Area or San Gabriel Mountains National Monument.(c)Utility facilities and rights of wayNothing in this subtitle or section 522 shall—(1)affect the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, removal, or replacement of a utility facility or appurtenant right-of-way within or adjacent to the Recreation Area or San Gabriel Mountains National Monument;(2)affect access to a utility facility or right-of-way within or adjacent to the Recreation Area or San Gabriel Mountains National Monument; or(3)preclude the establishment of a new utility facility or right-of-way (including instream sites, routes, and areas) within the Recreation Area or San Gabriel Mountains National Monument if such a facility or right-of-way is necessary for public health and safety, electricity supply, or other utility services.(d)Roads; public transit(1)DefinitionsIn this subsection:(A)Public roadThe term public road means any paved road or bridge (including any appurtenant structure and right-of-way) that is—(i)operated or maintained by a non-Federal entity; and(ii)(I)open to vehicular use by the public; or(II)used by a public agency or utility for the operation, maintenance, improvement, repair, removal, relocation, construction, destruction or rehabilitation of infrastructure, a utility facility, or a right-of-way.(B)Public transitThe term public transit means any transit service (including operations and rights-of-way) that is—(i)operated or maintained by a non-Federal entity; and(ii)(I)open to the public; or(II)used by a public agency or contractor for the operation, maintenance, repair, construction, or rehabilitation of infrastructure, a utility facility, or a right-of-way.(2)No effect on public roads or public transitNothing in this subtitle or section 522—(A)authorizes the Secretary to take any action that would affect the operation, maintenance, repair, or rehabilitation of public roads or public transit (including activities necessary to comply with Federal or State safety or public transit standards); or(B)creates any new liability, or increases any existing liability, of an owner or operator of a public road.517.San Gabriel National Recreation Area Public Advisory Council(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish an advisory council, to be known as the San Gabriel National Recreation Area Public Advisory Council.(b)DutiesThe Advisory Council shall advise the Secretary regarding the development and implementation of the management plan and the visitor services plan.(c)Applicable lawThe Advisory Council shall be subject to—(1)the Federal Advisory Committee Act (5 U.S.C. App.); and(2)all other applicable laws (including regulations).(d)MembershipThe Advisory Council shall consist of 22 members, to be appointed by the Secretary after taking into consideration recommendations of the Partnership, of whom—(1)2 shall represent local, regional, or national environmental organizations;(2)2 shall represent the interests of outdoor recreation, including off-highway vehicle recreation, within the Recreation Area;(3)2 shall represent the interests of community-based organizations, the missions of which include expanding access to the outdoors;(4)2 shall represent business interests;(5)1 shall represent Indian Tribes within or adjacent to the Recreation Area;(6)1 shall represent the interests of homeowners’ associations within the Recreation Area;(7)3 shall represent the interests of holders of adjudicated water rights, public water systems, water agencies, wastewater and sewer agencies, recycled water facilities, and water management and replenishment entities;(8)1 shall represent energy and mineral development interests;(9)1 shall represent owners of Federal grazing permits or other land use permits within the Recreation Area;(10)1 shall represent archaeological and historical interests;(11)1 shall represent the interests of environmental educators;(12)1 shall represent cultural history interests;(13)1 shall represent environmental justice interests;(14)1 shall represent electrical utility interests; and(15)2 shall represent the affected public at large.(e)Terms(1)Staggered termsA member of the Advisory Council shall be appointed for a term of 3 years, except that, of the members first appointed, 7 of the members shall be appointed for a term of 1 year and 7 of the members shall be appointed for a term of 2 years.(2)ReappointmentA member may be reappointed to serve on the Advisory Council on the expiration of the term of service of the member.(3)VacancyA vacancy on the Advisory Council shall be filled in the same manner in which the original appointment was made.(f)QuorumA quorum shall be ten members of the advisory council. The operations of the advisory council shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.(g)Chairperson; proceduresThe Advisory Council shall elect a chairperson and establish such rules and procedures as the advisory council considers necessary or desirable.(h)Service without compensationMembers of the Advisory Council shall serve without pay.(i)TerminationThe Advisory Council shall cease to exist—(1)on the date that is 5 years after the date on which the management plan is adopted by the Secretary; or(2)on such later date as the Secretary considers to be appropriate.518.San Gabriel National Recreation Area Partnership(a)EstablishmentThere is established a Partnership, to be known as the San Gabriel National Recreation Area Partnership.(b)PurposesThe purposes of the Partnership are to—(1)coordinate the activities of Federal, State, Tribal, and local authorities and the private sector in advancing the purposes of this subtitle; and(2)use the resources and expertise of each agency in improving management and recreational opportunities within the Recreation Area.(c)MembershipThe Partnership shall include the following:(1)The Secretary (or a designee) to represent the National Park Service.(2)The Secretary of Defense (or a designee) to represent the Corps of Engineers.(3)The Secretary of Agriculture (or a designee) to represent the Forest Service.(4)The Secretary of the Natural Resources Agency of the State (or a designee) to represent—(A)the California Department of Parks and Recreation; and(B)the Rivers and Mountains Conservancy.(5)1 designee of the Los Angeles County Board of Supervisors.(6)1 designee of the Puente Hills Habitat Preservation Authority.(7)4 designees of the San Gabriel Council of Governments, of whom 1 shall be selected from a local land conservancy.(8)1 designee of the San Gabriel Valley Economic Partnership.(9)1 designee of the Los Angeles County Flood Control District.(10)1 designee of the San Gabriel Valley Water Association.(11)1 designee of the Central Basin Water Association.(12)1 designee of the Main San Gabriel Basin Watermaster.(13)1 designee of a public utility company, to be appointed by the Secretary.(14)1 designee of the Watershed Conservation Authority.(15)1 designee of the Advisory Council for the period during which the Advisory Council remains in effect.(16)1 designee of San Gabriel Mountains National Monument Community Collaborative.(d)DutiesTo advance the purposes described in section 511, the Partnership shall—(1)make recommendations to the Secretary regarding the development and implementation of the management plan;(2)review and comment on the visitor services plan under section 519(a)(2), and facilitate the implementation of that plan;(3)assist units of local government, regional planning organizations, and nonprofit organizations in advancing the purposes of the Recreation Area by—(A)carrying out programs and projects that recognize, protect, and enhance important resource values within the Recreation Area;(B)establishing and maintaining interpretive exhibits and programs within the Recreation Area;(C)developing recreational and educational opportunities in the Recreation Area in accordance with the purposes of this subtitle;(D)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the Recreation Area;(E)ensuring that signs identifying points of public access and sites of interest are posted throughout the Recreation Area;(F)promoting a wide range of partnerships among governments, organizations, and individuals to advance the purposes of the Recreation Area; and(G)ensuring that management of the Recreation Area takes into consideration—(i)local ordinances and land-use plans; and(ii)adjacent residents and property owners;(4)make recommendations to the Secretary regarding the appointment of members to the Advisory Council; and(5)carry out any other actions necessary to achieve the purposes of this subtitle.(e)AuthoritiesSubject to approval by the Secretary, for the purposes of preparing and implementing the management plan, the Partnership may use Federal funds made available under this section—(1)to make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;(2)to enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties;(3)to hire and compensate staff;(4)to obtain funds or services from any source, including funds and services provided under any other Federal law or program;(5)to contract for goods or services; and(6)to support activities of partners and any other activities that—(A)advance the purposes of the Recreation Area; and(B)are in accordance with the management plan.(f)Terms of office; reappointment; vacancies(1)TermsA member of the Partnership shall be appointed for a term of 3 years.(2)ReappointmentA member may be reappointed to serve on the Partnership on the expiration of the term of service of the member.(3)VacancyA vacancy on the Partnership shall be filled in the same manner in which the original appointment was made.(g)QuorumA quorum shall be eleven members of the Partnership. The operations of the Partnership shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.(h)Chairperson; proceduresThe Partnership shall elect a chairperson and establish such rules and procedures as it deems necessary or desirable.(i)Service without compensationA member of the Partnership shall serve without compensation.(j)Duties and authorities of secretary(1)In generalThe Secretary shall convene the Partnership on a regular basis to carry out this subtitle.(2)Technical and financial assistanceThe Secretary may provide to the Partnership or any member of the Partnership, on a reimbursable or nonreimbursable basis, such technical and financial assistance as the Secretary determines to be appropriate to carry out this subtitle.(3)Cooperative agreementsThe Secretary may enter into a cooperative agreement with the Partnership, a member of the Partnership, or any other public or private entity to provide technical, financial, or other assistance to carry out this subtitle.(4)Construction of facilities on non-federal land(A)In generalIn order to facilitate the administration of the Recreation Area, the Secretary is authorized, subject to valid existing rights, to construct administrative or visitor use facilities on land owned by a non-profit organization, local agency, or other public entity in accordance with this title and applicable law (including regulations).(B)Additional requirementsA facility under this paragraph may only be developed—(i)with the consent of the owner of the non-Federal land; and(ii)in accordance with applicable Federal, State, and local laws (including regulations) and plans.(5)PriorityThe Secretary shall give priority to actions that—(A)conserve the significant natural, historic, cultural, and scenic resources of the Recreation Area; and(B)provide educational, interpretive, and recreational opportunities consistent with the purposes of the Recreation Area.(k)CommitteesThe Partnership shall establish—(1)a Water Technical Advisory Committee to advise the Secretary regarding water-related issues relating to the Recreation Area; and(2)a Public Safety Advisory Committee to advise the Secretary regarding public safety issues relating to the Recreation Area.519.Visitor services and facilities(a)Visitor services(1)PurposeThe purpose of this subsection is to facilitate the development of an integrated visitor services plan to improve visitor experiences in the Recreation Area through expanded recreational opportunities and increased interpretation, education, resource protection, and enforcement.(2)Visitor services plan(A)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary shall develop and carry out an integrated visitor services plan for the Recreation Area in accordance with this paragraph.(B)ContentsThe visitor services plan shall—(i)assess current and anticipated future visitation to the Recreation Area, including recreation destinations;(ii)consider the demand for various types of recreation (including hiking, picnicking, horseback riding, and the use of motorized and mechanized vehicles), as permissible and appropriate;(iii)evaluate the impacts of recreation on natural and cultural resources, water rights and water resource facilities, public roads, adjacent residents and property owners, and utilities within the Recreation Area, as well as the effectiveness of current enforcement and efforts;(iv)assess the current level of interpretive and educational services and facilities;(v)include recommendations to—(I)expand opportunities for high-demand recreational activities, in accordance with the purposes described in section 511;(II)better manage Recreation Area resources and improve the experience of Recreation Area visitors through expanded interpretive and educational services and facilities, and improved enforcement; and(III)better manage Recreation Area resources to reduce negative impacts on the environment, ecology, and integrated water management activities in the Recreation Area;(vi)in coordination and consultation with affected owners of non-Federal land, assess options to incorporate recreational opportunities on non-Federal land into the Recreation Area—(I)in manner consistent with the purposes and uses of the non-Federal land; and(II)with the consent of the non-Federal landowner;(vii)assess opportunities to provide recreational opportunities that connect with adjacent National Forest System land; and(viii)be developed and carried out in accordance with applicable Federal, State, and local laws and ordinances.(C)ConsultationIn developing the visitor services plan, the Secretary shall—(i)consult with—(I)the Partnership;(II)the Advisory Council;(III)appropriate State and local agencies; and(IV)interested nongovernmental organizations; and(ii)involve members of the public.(b)Visitor use facilities(1)In generalThe Secretary may construct visitor use facilities in the Recreation Area.(2)RequirementsEach facility under paragraph (1) shall be developed in accordance with applicable Federal, State, and local—(A)laws (including regulations); and(B)plans.(c)Donations(1)In generalThe Secretary may accept and use donated funds, property, in-kind contributions, and services to carry out this subtitle.(2)ProhibitionThe Secretary may not use the authority provided by paragraph (1) to accept non-Federal land that has been acquired after the date of the enactment of this Act through the use of eminent domain.(d)Cooperative agreementsIn carrying out this subtitle, the Secretary may make grants to, or enter into cooperative agreements with, units of State, Tribal, and local governments and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the management of, and visitation to, the Recreation Area.BSan Gabriel Mountains521.DefinitionsIn this subtitle:(1)SecretaryThe term Secretary means the Secretary of Agriculture.(2)Wilderness area or additionThe term wilderness area or addition means any wilderness area or wilderness addition designated by section 523(a).522.National Monument Boundary Modification(a)In generalThe San Gabriel Mountains National Monument established by Presidential Proclamation 9194 (54 U.S.C. 320301 note) (referred to in this section as the Monument) is modified to include the approximately 109,167 acres of additional National Forest System land depicted as the Proposed San Gabriel Mountains National Monument Expansion on the map entitled Proposed San Gabriel Mountains National Monument Expansion and dated June 26, 2019.(b)AdministrationThe Secretary shall administer the San Gabriel Mountains National Monument, including the lands added by subsection (a), in accordance with—(1)Presidential Proclamation 9194, as issued on October 10, 2014 (54 U.S.C. 320301 note);(2)the laws generally applicable to the Monument; and(3)this subtitle. (c)Management planWithin 3 years after the date of enactment of this Act, the Secretary shall consult with State and local governments and the interested public to update the existing San Gabriel Mountains National Monument Plan to provide management direction and protection for the lands added to the Monument by subsection (a).523.Designation of Wilderness Areas and Additions(a)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following parcels of National Forest System land in the State are designated as wilderness and as components of the National Wilderness Preservation System:(1)Condor peak wildernessCertain Federal land in the Angeles National Forest, comprising approximately 8,207 acres, as generally depicted on the map entitled Condor Peak Wilderness—Proposed and dated June 6, 2019, which shall be known as the Condor Peak Wilderness.(2)San gabriel wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 2,032 acres, as generally depicted on the map entitled San Gabriel Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the San Gabriel Wilderness designated by Public Law 90–318 (16 U.S.C. 1132 note; 82 Stat. 131).(3)Sheep mountain wilderness additionsCertain Federal land in the Angeles National Forest, comprising approximately 13,726 acres, as generally depicted on the map entitled Sheep Mountain Wilderness Additions and dated June 6, 2019, which is incorporated in, and considered to be a part of, the Sheep Mountain Wilderness designated by section 101(a)(29) of the California Wilderness Act of 1984 (16 U.S.C. 1132 note; 98 Stat. 1623; Public Law 98–425).(4)Yerba buena wildernessCertain Federal land in the Angeles National Forest, comprising approximately 6,694 acres, as generally depicted on the map entitled Yerba Buena Wilderness—Proposed and dated June 6, 2019, which shall be known as the Yerba Buena Wilderness.(b)Map and legal description(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and a legal description of the wilderness areas and additions with—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any clerical or typographical error in the map or legal description.(3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.524.Administration of Wilderness Areas and Additions(a)In generalSubject to valid existing rights, the wilderness areas and additions shall be administered by the Secretary in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in that Act to the effective date of that Act shall be considered to be a reference to the date of the enactment of this Act.(b)Fire management and related activities(1)In generalThe Secretary may take such measures in a wilderness area or addition designated in section 523 as are necessary for the control of fire, insects, or diseases in accordance with—(A)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and(B)House Report 98–40 of the 98th Congress.(2)Funding prioritiesNothing in this subtitle limits funding for fire or fuels management in a wilderness area or addition.(3)Revision and development of local fire management plansAs soon as practicable after the date of the enactment of this Act, the Secretary shall amend, as applicable, any local fire management plan that applies to a wilderness area or addition designated in section 523.(4)AdministrationIn accordance with paragraph (1) and any other applicable Federal law, to ensure a timely and efficient response to a fire emergency in a wilderness area or addition, the Secretary shall—(A)not later than 1 year after the date of the enactment of this Act, establish agency approval procedures (including appropriate delegations of authority to the Forest Supervisor, District Manager, or other agency officials) for responding to fire emergencies; and(B)enter into agreements with appropriate State or local firefighting agencies.(c)GrazingThe grazing of livestock in a wilderness area or addition, if established before the date of the enactment of this Act, shall be administered in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines contained in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(d)Fish and wildlife(1)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this subtitle affects the jurisdiction or responsibility of the State with respect to fish or wildlife on public land in the State.(2)Management activities(A)In generalIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activity that are necessary to maintain or restore fish or wildlife populations or habitats in the wilderness areas and wilderness additions designated in section 523, if the management activities are—(i)consistent with relevant wilderness management plans; and(ii)conducted in accordance with appropriate policies, such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(B)InclusionsA management activity under subparagraph (A) may include the occasional and temporary use of motorized vehicles, if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values while causing the minimum impact necessary to accomplish those tasks.(C)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and appropriate policies (such as the policies established in Appendix B of House Report 101–405, the State may use aircraft (including helicopters) in a wilderness area or addition to survey, capture, transplant, monitor, or provide water for a wildlife population, including bighorn sheep.(e)Buffer zones(1)In generalCongress does not intend for the designation of wilderness areas or wilderness additions by section 523 to lead to the creation of protective perimeters or buffer zones around each wilderness area or wilderness addition.(2)Activities or uses up to boundariesThe fact that a nonwilderness activities or uses can be seen or heard from within a wilderness area or wilderness addition designated by section 523 shall not, of itself, preclude the activities or uses up to the boundary of the wilderness area or addition.(f)Military activitiesNothing in this title precludes—(1)low-level overflights of military aircraft over the wilderness areas or wilderness additions designated by section 523;(2)the designation of new units of special airspace over the wilderness areas or wilderness additions designated by section 523; or(3)the use or establishment of military flight training routes over wilderness areas or wilderness additions designated by section 523.(g)HorsesNothing in this subtitle precludes horseback riding in, or the entry of recreational or commercial saddle or pack stock into, an area designated as a wilderness area or wilderness addition by section 523—(1)in accordance with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)); and(2)subject to such terms and conditions as the Secretary determines to be necessary.(h)Law enforcementNothing in this subtitle precludes any law enforcement or drug interdiction effort within the wilderness areas or wilderness additions designated by section 523 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(i)WithdrawalSubject to valid existing rights, the wilderness areas and additions designated by section 523 are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral materials and geothermal leasing laws.(j)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area or addition that is acquired by the United States shall—(1)become part of the wilderness area or addition in which the land is located; and(2)be managed in accordance with this section, the Wilderness Act (16 U.S.C. 1131 et seq.), and any other applicable laws (including regulations).(k)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological collection devices in a wilderness area or addition if the Secretary determines that the facilities and access to the facilities is essential to a flood warning, flood control, or water reservoir operation activity.(l)Authorized eventsThe Secretary of Agriculture may authorize the Angeles Crest 100 competitive running event to continue in substantially the same manner and degree in which this event was operated and permitted in 2015 within additions to the Sheep Mountain Wilderness in section 523 of this title and the Pleasant View Ridge Wilderness Area designated by section 1802 of the Omnibus Public Land Management Act of 2009, provided that the event is authorized and conducted in a manner compatible with the preservation of the areas as wilderness.525.Designation of Wild and Scenic Rivers(a)DesignationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(__)East Fork San Gabriel River, CaliforniaThe following segments of the East Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:(A)The 10-mile segment from the confluence of the Prairie Fork and Vincent Gulch to 100 yards upstream of the Heaton Flats trailhead and day use area, as a wild river.(B)The 2.7-mile segment from 100 yards upstream of the Heaton Flats trailhead and day use area to 100 yards upstream of the confluence with Williams Canyon, as a recreational river.(__)North Fork San Gabriel River, CaliforniaThe 4.3-mile segment of the North Fork San Gabriel River from the confluence with Cloudburst Canyon to 0.25 miles upstream of the confluence with the West Fork San Gabriel River, to be administered by the Secretary of Agriculture as a recreational river.(__)West Fork San Gabriel River, CaliforniaThe following segments of the West Fork San Gabriel River, to be administered by the Secretary of Agriculture in the following classes:(A)The 6.7-mile segment from 0.25 miles downstream of its source near Red Box Gap in sec. 14, T. 2 N., R. 12 W., to the confluence with the unnamed tributary 0.25 miles downstream of the power lines in sec. 22, T. 2 N., R. 11 W., as a recreational river.(B)The 1.6-mile segment of the West Fork from 0.25 miles downstream of the powerlines in sec. 22, T. 2 N., R. 11 W., to the confluence with Bobcat Canyon, as a wild river.(__)Little Rock Creek, CaliforniaThe following segments of Little Rock Creek and tributaries, to be administered by the Secretary of Agriculture in the following classes:(A)The 10.3-mile segment from its source on Mt. Williamson in sec. 6, T. 3 N., R. 9 W., to 100 yards upstream of the confluence with the South Fork Little Rock Creek, as a wild river.(B)The 6.6-mile segment from 100 yards upstream of the confluence with the South Fork Little Rock Creek to the confluence with Santiago Canyon, as a recreational river.(C)The 1-mile segment of Cooper Canyon Creek from 0.25 miles downstream of Highway 2 to 100 yards downstream of Cooper Canyon Campground, as a scenic river.(D)The 1.3-mile segment of Cooper Canyon Creek from 100 yards downstream of Cooper Canyon Campground to the confluence with Little Rock Creek, as a wild river.(E)The 1-mile segment of Buckhorn Creek from 100 yards downstream of the Buckhorn Campground to its confluence with Cooper Canyon Creek, as a wild river..(b)Water resource facilities; and water use(1)Water resource facilities(A)DefinitionIn this section, the term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works and facilities, including debris protection facilities, sediment placement sites, rain gauges and stream gauges, water quality facilities, recycled water facilities and water pumping, conveyance distribution systems, water storage tanks and reservoirs, and water treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.(B)No effect on existing water resource facilitiesNothing in this section shall alter, modify, or affect—(i)the use, operation, maintenance, repair, construction, destruction, reconfiguration, expansion, relocation or replacement of a water resource facility downstream of a wild and scenic river segment designated by this section, provided that the physical structures of such facilities or reservoirs shall not be located within the river areas designated in this section; or(ii)access to a water resource facility downstream of a wild and scenic river segment designated by this section.(C)No effect on new water resource facilitiesNothing in this section shall preclude the establishment of a new water resource facilities (including instream sites, routes, and areas) downstream of a wild and scenic river segment.(2)LimitationAny new reservation of water or new use of water pursuant to existing water rights held by the United States to advance the purposes of the National Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) shall be for nonconsumptive instream use only within the segments designated by this section.(3)Existing lawNothing in this section affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).526.Water rights(a)Statutory constructionNothing in this title, and no action to implement this title—(1)shall constitute an express or implied reservation of any water or water right, or authorizing an expansion of water use pursuant to existing water rights held by the United States, with respect to the San Gabriel Mountains National Monument, the land designated as a wilderness area or wilderness addition by section 523 or land adjacent to the wild and scenic river segments designated by the amendment made by section 525;(2)shall affect, alter, modify, or condition any water rights in the State in existence on the date of the enactment of this Act, including any water rights held by the United States;(3)shall be construed as establishing a precedent with regard to any future wilderness or wild and scenic river designations;(4)shall affect, alter, or modify the interpretation of, or any designation, decision, adjudication or action made pursuant to, any other Act; or(5)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportions water among or between the State and any other State.(b)State water lawThe Secretary shall comply with applicable procedural and substantive requirements of the law of the State in order to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the San Gabriel Mountains National Monument, wilderness areas and wilderness additions designated by section 523, and the wild and scenic rivers designated by amendment made by section 525.VIRim of the Valley Corridor Preservation601.Short titleThis title may be cited as the Rim of the Valley Corridor Preservation Act.602.Boundary adjustment; land acquisition; administration(a)Boundary adjustmentSection 507(c)(1) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(c)(1)) is amended in the first sentence by striking , which shall and inserting  and generally depicted as Rim of the Valley Unit Proposed Addition on the map entitled Rim of the Valley Unit—Santa Monica Mountains National Recreation Area, numbered 638/147,723, and dated September 2018. Both maps shall.(b)Rim of the valley unitSection 507 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk) is amended by adding at the end the following:(u)Rim of the valley unit(1)Not later than 3 years after the date of the enactment of this subsection, the Secretary shall update the general management plan for the recreation area to reflect the boundaries designated on the map referred to in subsection (c)(1) as the Rim of the Valley Unit (hereafter in the subsection referred to as the Rim of the Valley Unit). Subject to valid existing rights, the Secretary shall administer the Rim of the Valley Unit, and any land or interest in land acquired by the United States and located within the boundaries of the Rim of the Valley Unit, as part of the recreation area in accordance with the provisions of this section and applicable laws and regulations.(2)The Secretary may acquire non-Federal land within the boundaries of the Rim of the Valley Unit only through exchange, donation, or purchase from a willing seller. Nothing in this subsection authorizes the use of eminent domain to acquire land or interests in land.(3)Nothing in this subsection or the application of the management plan for the Rim of the Valley Unit shall be construed to—(A)modify any provision of Federal, State, or local law with respect to public access to or use of non-Federal land;(B)create any liability, or affect any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on private property or other non-Federal land;(C)affect the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land);(D)require any local government to participate in any program administered by the Secretary;(E)alter, modify, or diminish any right, responsibility, power, authority, jurisdiction, or entitlement of the State, any political subdivision of the State, or any State or local agency under existing Federal, State, and local law (including regulations);(F)require the creation of protective perimeters or buffer zones, and the fact that certain activities or land can be seen or heard from within the Rim of the Valley Unit shall not, of itself, preclude the activities or land uses up to the boundary of the Rim of the Valley Unit;(G)require or promote use of, or encourage trespass on, lands, facilities, and rights-of-way owned by non-Federal entities, including water resource facilities and public utilities, without the written consent of the owner;(H)affect the operation, maintenance, modification, construction, or expansion of any water resource facility or utility facility located within or adjacent to the Rim of the Valley Unit;(I)terminate the fee title to lands or customary operation, maintenance, repair, and replacement activities on or under such lands granted to public agencies that are authorized pursuant to Federal or State statute;(J)interfere with, obstruct, hinder, or delay the exercise of any right to, or access to any water resource facility or other facility or property necessary or useful to access any water right to operate any public water or utility system; (K)require initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of provisions of, the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or division A of subtitle III of title 54, United States Code, concerning any action or activity affecting water, water rights or water management or water resource facilities within the Rim of the Valley Unit; or(L)limit the Secretary’s ability to update applicable fire management plans, which may consider fuels management strategies including managed natural fire, prescribed fires, non-fire mechanical hazardous fuel reduction activities, or post-fire remediation of damage to natural and cultural resources.(4)The activities of a utility facility or water resource facility shall take into consideration ways to reasonably avoid or reduce the impact on the resources of the Rim of the Valley Unit.(5)For the purpose of paragraph (4)—(A)the term utility facility means electric substations, communication facilities, towers, poles, and lines, ground wires, communications circuits, and other structures, and related infrastructure; and(B)the term water resource facility means irrigation and pumping facilities; dams and reservoirs; flood control facilities; water conservation works, including debris protection facilities, sediment placement sites, rain gauges, and stream gauges; water quality, recycled water, and pumping facilities; conveyance distribution systems; water treatment facilities; aqueducts; canals; ditches; pipelines; wells; hydropower projects; transmission facilities; and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures..VIIColorado Outdoor Recreation and Economy701.Short titleThis title may be cited as the Colorado Outdoor Recreation and Economy Act.702.Definition of StateIn this title, the term State means the State of Colorado.AContinental Divide711.DefinitionsIn this subtitle:(1)Covered areaThe term covered area means any area designated as wilderness by the amendments to section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) made by section 712(a).(2)Historic landscapeThe term Historic Landscape means the Camp Hale National Historic Landscape designated by section 717(a).(3)Recreation management areaThe term Recreation Management Area means the Tenmile Recreation Management Area designated by section 714(a).(4)SecretaryThe term Secretary means the Secretary of Agriculture.(5)Wildlife conservation areaThe term Wildlife Conservation Area means, as applicable—(A)the Porcupine Gulch Wildlife Conservation Area designated by section 715(a); and(B)the Williams Fork Mountains Wildlife Conservation Area designated by section 716(a).712.Colorado Wilderness additions(a)DesignationSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) is amended—(1)in paragraph (18), by striking 1993, and inserting 1993, and certain Federal land within the White River National Forest that comprises approximately 6,896 acres, as generally depicted as Proposed Ptarmigan Peak Wilderness Additions on the map entitled Proposed Ptarmigan Peak Wilderness Additions and dated June 24, 2019,; and(2)by adding at the end the following:(23)Holy cross wilderness additionCertain Federal land within the White River National Forest that comprises approximately 3,866 acres, as generally depicted as Proposed Megan Dickie Wilderness Addition on the map entitled Holy Cross Wilderness Addition Proposal and dated June 24, 2019, which shall be incorporated into, and managed as part of, the Holy Cross Wilderness designated by section 102(a)(5) of Public Law 96–560 (94 Stat. 3266).(24)Hoosier ridge wildernessCertain Federal land within the White River National Forest that comprises approximately 5,235 acres, as generally depicted as ‘Proposed Hoosier Ridge Wilderness’ on the map entitled Tenmile Proposal and dated June 24, 2019, which shall be known as the Hoosier Ridge Wilderness.(25)Tenmile wildernessCertain Federal land within the White River National Forest that comprises approximately 7,624 acres, as generally depicted as Proposed Tenmile Wilderness on the map entitled Tenmile Proposal and dated June 24, 2019, which shall be known as the Tenmile Wilderness.(26)Eagles nest wilderness additionsCertain Federal land within the White River National Forest that comprises approximately 9,670 acres, as generally depicted as Proposed Freeman Creek Wilderness Addition and Proposed Spraddle Creek Wilderness Addition on the map entitled Eagles Nest Wilderness Additions Proposal and dated June 24, 2019, which shall be incorporated into, and managed as part of, the Eagles Nest Wilderness designated by Public Law 94–352 (90 Stat. 870)..(b)Applicable lawAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering a covered area.(c)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may carry out any activity in a covered area that the Secretary determines to be necessary for the control of fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate.(d)GrazingThe grazing of livestock on a covered area, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered to be necessary by the Secretary, in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).(e)CoordinationFor purposes of administering the Federal land designated as wilderness by paragraph (26) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by subsection (a)(2)), the Secretary shall, as determined to be appropriate for the protection of watersheds, coordinate the activities of the Secretary in response to fires and flooding events with interested State and local agencies, including operations using aircraft or mechanized equipment.713.Williams Fork Mountains Wilderness(a)DesignationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain Federal land in the White River National Forest in the State, comprising approximately 8,036 acres, as generally depicted as Proposed Williams Fork Mountains Wilderness on the map entitled Williams Fork Mountains Proposal and dated June 24, 2019, is designated as a potential wilderness area.(b)ManagementSubject to valid existing rights and except as provided in subsection (d), the potential wilderness area designated by subsection (a) shall be managed in accordance with—(1)the Wilderness Act (16 U.S.C. 1131 et seq.); and(2)this section.(c)Livestock use of vacant allotments(1)In generalNot later than 3 years after the date of enactment of this Act, in accordance with applicable laws (including regulations), the Secretary shall publish a determination regarding whether to authorize livestock grazing or other use by livestock on the vacant allotments known as—(A)the Big Hole Allotment; and(B)the Blue Ridge Allotment.(2)Modification of allotmentsIn publishing a determination pursuant to paragraph (1), the Secretary may modify or combine the vacant allotments referred to in that paragraph.(3)Permit or other authorizationNot later than 1 year after the date on which a determination of the Secretary to authorize livestock grazing or other use by livestock is published under paragraph (1), if applicable, the Secretary shall grant a permit or other authorization for that livestock grazing or other use in accordance with applicable laws (including regulations).(d)Range improvements(1)In generalIf the Secretary permits livestock grazing or other use by livestock on the potential wilderness area under subsection (c), the Secretary, or a third party authorized by the Secretary, may use any motorized or mechanized transport or equipment for purposes of constructing or rehabilitating such range improvements as are necessary to obtain appropriate livestock management objectives (including habitat and watershed restoration).(2)Termination of authorityThe authority provided by this subsection terminates on the date that is 2 years after the date on which the Secretary publishes a positive determination under subsection (c)(3).(e)Designation as wilderness(1)DesignationThe potential wilderness area designated by subsection (a) shall be designated as wilderness, to be known as the Williams Fork Mountains Wilderness—(A)effective not earlier than the date that is 180 days after the date of enactment this Act; and(B)on the earliest of—(i)the date on which the Secretary publishes in the Federal Register a notice that the construction or rehabilitation of range improvements under subsection (d) is complete;(ii)the date described in subsection (d)(2); and(iii)the effective date of a determination of the Secretary not to authorize livestock grazing or other use by livestock under subsection (c)(1).(2)AdministrationSubject to valid existing rights, the Secretary shall manage the Williams Fork Mountains Wilderness in accordance with—(A)the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77); and(B)this subtitle.714.Tenmile Recreation Management Area(a)DesignationSubject to valid existing rights, the approximately 17,122 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Tenmile Recreation Management Area on the map entitled Tenmile Proposal and dated June 24, 2019, are designated as the Tenmile Recreation Management Area.(b)PurposesThe purposes of the Recreation Management Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the recreational, scenic, watershed, habitat, and ecological resources of the Recreation Management Area.(c)Management(1)In generalThe Secretary shall manage the Recreation Management Area—(A)in a manner that conserves, protects, and enhances—(i)the purposes of the Recreation Management Area described in subsection (b); and(ii)recreation opportunities, including mountain biking, hiking, fishing, horseback riding, snowshoeing, climbing, skiing, camping, and hunting; and(B)in accordance with—(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);(ii)any other applicable laws (including regulations); and(iii)this section.(2)Uses(A)In generalThe Secretary shall only allow such uses of the Recreation Management Area as the Secretary determines would further the purposes described in subsection (b).(B)Vehicles(i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Recreation Management Area shall be limited to the roads, vehicle classes, and periods authorized for motorized vehicle use on the date of enactment of this Act.(ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary road shall be constructed in the Recreation Management Area.(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from—(I)rerouting or closing an existing road or trail to protect natural resources from degradation, as the Secretary determines to be appropriate;(II)authorizing the use of motorized vehicles for administrative purposes or roadside camping;(III)constructing temporary roads or permitting the use of motorized vehicles to carry out pre- or post-fire watershed protection projects;(IV)authorizing the use of motorized vehicles to carry out any activity described in subsection (d), (e)(1), or (f); or(V)responding to an emergency.(C)Commercial timber(i)In generalSubject to clause (ii), no project shall be carried out in the Recreation Management Area for the purpose of harvesting commercial timber.(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section.(d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Recreation Management Area, subject to such terms and conditions as the Secretary determines to be appropriate.(e)Water(1)Effect on water management infrastructureNothing in this section affects the construction, repair, reconstruction, replacement, operation, maintenance, or renovation within the Recreation Management Area of—(A)water management infrastructure in existence on the date of enactment of this Act; or(B)any future infrastructure necessary for the development or exercise of water rights decreed before the date of enactment of this Act.(2)Applicable lawSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Recreation Management Area.(f)Regional transportation projectsNothing in this section precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Recreation Management Area for—(1)a regional transportation project, including—(A)highway widening or realignment; and(B)construction of multimodal transportation systems; or(2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1).(g)Applicable lawNothing in this section affects the designation of the Federal land within the Recreation Management Area for purposes of—(1)section 138 of title 23, United States Code; or(2)section 303 of title 49, United States Code.(h)PermitsNothing in this section alters or limits—(1)any permit held by a ski area or other entity; or(2)the acceptance, review, or implementation of associated activities or facilities proposed or authorized by law or permit outside the boundaries of the Recreation Management Area.715.Porcupine Gulch Wildlife Conservation Area(a)DesignationSubject to valid existing rights, the approximately 8,287 acres of Federal land located in the White River National Forest, as generally depicted as Proposed Porcupine Gulch Wildlife Conservation Area on the map entitled Porcupine Gulch Wildlife Conservation Area Proposal and dated June 24, 2019, are designated as the Porcupine Gulch Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area).(b)PurposesThe purposes of the Wildlife Conservation Area are—(1)to conserve and protect a wildlife migration corridor over Interstate 70; and(2)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, and ecological resources of the Wildlife Conservation Area.(c)Management(1)In generalThe Secretary shall manage the Wildlife Conservation Area—(A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and(B)in accordance with—(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);(ii)any other applicable laws (including regulations); and(iii)this section.(2)Uses(A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area as the Secretary determines would further the purposes described in subsection (b).(B)RecreationThe Secretary may permit such recreational activities in the Wildlife Conservation Area that the Secretary determines are consistent with the purposes described in subsection (b).(C)Motorized vehicles and mechanized transport; new or temporary roads(i)Motorized vehicles and mechanized transportExcept as provided in clause (iii), the use of motorized vehicles and mechanized transport in the Wildlife Conservation Area shall be prohibited.(ii)New or temporary roadsExcept as provided in clause (iii) and subsection (e), no new or temporary road shall be constructed within the Wildlife Conservation Area.(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from—(I)authorizing the use of motorized vehicles or mechanized transport for administrative purposes;(II)constructing temporary roads or permitting the use of motorized vehicles or mechanized transport to carry out pre- or post-fire watershed protection projects;(III)authorizing the use of motorized vehicles or mechanized transport to carry out activities described in subsection (d) or (e); or(IV)responding to an emergency.(D)Commercial timber(i)In generalSubject to clause (ii), no project shall be carried out in the Wildlife Conservation Area for the purpose of harvesting commercial timber.(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section.(d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate.(e)Regional transportation projectsNothing in this section or section 720(f) precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for—(1)a regional transportation project, including—(A)highway widening or realignment; and(B)construction of multimodal transportation systems; or(2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1).(f)Applicable lawNothing in this section affects the designation of the Federal land within the Wildlife Conservation Area for purposes of—(1)section 138 of title 23, United States Code; or(2)section 303 of title 49, United States Code.(g)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area.716.Williams Fork Mountains Wildlife Conservation Area(a)DesignationSubject to valid existing rights, the approximately 3,528 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Williams Fork Mountains Wildlife Conservation Area on the map entitled Williams Fork Mountains Proposal and dated June 24, 2019, are designated as the Williams Fork Mountains Wildlife Conservation Area (referred to in this section as the Wildlife Conservation Area).(b)PurposesThe purposes of the Wildlife Conservation Area are to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the wildlife, scenic, roadless, watershed, recreational, and ecological resources of the Wildlife Conservation Area.(c)Management(1)In generalThe Secretary shall manage the Wildlife Conservation Area—(A)in a manner that conserves, protects, and enhances the purposes described in subsection (b); and(B)in accordance with—(i)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);(ii)any other applicable laws (including regulations); and(iii)this section.(2)Uses(A)In generalThe Secretary shall only allow such uses of the Wildlife Conservation Area as the Secretary determines would further the purposes described in subsection (b).(B)Motorized vehicles(i)In generalExcept as provided in clause (iii), the use of motorized vehicles in the Wildlife Conservation Area shall be limited to designated roads and trails.(ii)New or temporary roadsExcept as provided in clause (iii), no new or temporary road shall be constructed in the Wildlife Conservation Area.(iii)ExceptionsNothing in clause (i) or (ii) prevents the Secretary from—(I)authorizing the use of motorized vehicles for administrative purposes;(II)authorizing the use of motorized vehicles to carry out activities described in subsection (d); or(III)responding to an emergency.(C)BicyclesThe use of bicycles in the Wildlife Conservation Area shall be limited to designated roads and trails.(D)Commercial timber(i)In generalSubject to clause (ii), no project shall be carried out in the Wildlife Conservation Area for the purpose of harvesting commercial timber.(ii)LimitationNothing in clause (i) prevents the Secretary from harvesting or selling a merchantable product that is a byproduct of an activity authorized under this section.(E)GrazingThe laws (including regulations) and policies followed by the Secretary in issuing and administering grazing permits or leases on land under the jurisdiction of the Secretary shall continue to apply with regard to the land in the Wildlife Conservation Area, consistent with the purposes described in subsection (b).(d)Fire, insects, and diseasesThe Secretary may carry out any activity, in accordance with applicable laws (including regulations), that the Secretary determines to be necessary to prevent, control, or mitigate fire, insects, or disease in the Wildlife Conservation Area, subject to such terms and conditions as the Secretary determines to be appropriate.(e)Regional transportation projectsNothing in this section or section 720(f) precludes the Secretary from authorizing, in accordance with applicable laws (including regulations), the use or leasing of Federal land within the Wildlife Conservation Area for—(1)a regional transportation project, including—(A)highway widening or realignment; and(B)construction of multimodal transportation systems; or(2)any infrastructure, activity, or safety measure associated with the implementation or use of a facility constructed under paragraph (1).(f)WaterSection 3(e) of the James Peak Wilderness and Protection Area Act (Public Law 107–216; 116 Stat. 1058) shall apply to the Wildlife Conservation Area.717.Camp Hale National Historic Landscape(a)DesignationSubject to valid existing rights, the approximately 28,676 acres of Federal land in the White River National Forest in the State, as generally depicted as Proposed Camp Hale National Historic Landscape on the map entitled Camp Hale National Historic Landscape Proposal and dated June 24, 2019, are designated the Camp Hale National Historic Landscape.(b)PurposesThe purposes of the Historic Landscape are—(1)to provide for—(A)the interpretation of historic events, activities, structures, and artifacts of the Historic Landscape, including with respect to the role of the Historic Landscape in local, national, and world history;(B)the historic preservation of the Historic Landscape, consistent with—(i)the designation of the Historic Landscape as a national historic site; and(ii)the other purposes of the Historic Landscape;(C)recreational opportunities, with an emphasis on the activities related to the historic use of the Historic Landscape, including skiing, snowshoeing, snowmobiling, hiking, horseback riding, climbing, other road- and trail-based activities, and other outdoor activities; and(D)the continued environmental remediation and removal of unexploded ordnance at the Camp Hale Formerly Used Defense Site and the Camp Hale historic cantonment area; and(2)to conserve, protect, restore, and enhance for the benefit and enjoyment of present and future generations the scenic, watershed, and ecological resources of the Historic Landscape.(c)Management(1)In generalThe Secretary shall manage the Historic Landscape in accordance with—(A)the purposes of the Historic Landscape described in subsection (b); and(B)any other applicable laws (including regulations).(2)Management plan(A)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall prepare a management plan for the Historic Landscape.(B)ContentsThe management plan prepared under subparagraph (A) shall include plans for—(i)improving the interpretation of historic events, activities, structures, and artifacts of the Historic Landscape, including with respect to the role of the Historic Landscape in local, national, and world history;(ii)conducting historic preservation and veteran outreach and engagement activities;(iii)managing recreational opportunities, including the use and stewardship of—(I)the road and trail systems; and(II)dispersed recreation resources;(iv)the conservation, protection, restoration, or enhancement of the scenic, watershed, and ecological resources of the Historic Landscape, including—(I)conducting the restoration and enhancement project under subsection (d);(II)forest fuels, wildfire, and mitigation management; and(III)watershed health and protection;(v)environmental remediation and, consistent with subsection (e)(2), the removal of unexploded ordnance; and(vi)managing the Historic Landscape in accordance with subsection (g).(3)Explosive hazardsThe Secretary shall provide to the Secretary of the Army a notification of any unexploded ordnance (as defined in section 101(e) of title 10, United States Code) that is discovered in the Historic Landscape.(d)Camp hale restoration and enhancement project(1)In generalThe Secretary shall conduct a restoration and enhancement project in the Historic Landscape—(A)to improve aquatic, riparian, and wetland conditions in and along the Eagle River and tributaries of the Eagle River;(B)to maintain or improve recreation and interpretive opportunities and facilities; and(C)to conserve historic values in the Camp Hale area.(2)CoordinationIn carrying out the project described in paragraph (1), the Secretary shall coordinate with, and provide the opportunity to collaborate on the project to—(A)the Corps of Engineers;(B)the Camp Hale-Eagle River Headwaters Collaborative Group;(C)the National Forest Foundation;(D)the Colorado Department of Public Health and Environment;(E)the Colorado State Historic Preservation Office;(F)the Colorado Department of Natural Resources;(G)units of local government; and(H)other interested organizations and members of the public.(e)Environmental remediation(1)In generalThe Secretary of the Army shall continue to carry out the projects and activities of the Department of the Army in existence on the date of enactment of this Act relating to cleanup of—(A)the Camp Hale Formerly Used Defense Site; or(B)the Camp Hale historic cantonment area.(2)Removal of unexploded ordnance(A)In generalThe Secretary of the Army may remove unexploded ordnance (as defined in section 101(e) of title 10, United States Code) from the Historic Landscape, as the Secretary of the Army determines to be appropriate in accordance with applicable law (including regulations).(B)Action on receipt of noticeOn receipt from the Secretary of a notification of unexploded ordnance under subsection (c)(3), the Secretary of the Army may remove the unexploded ordnance in accordance with—(i)the program for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code;(ii)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); and(iii)any other applicable provision of law (including regulations).(3)Effect of subsectionNothing in this subsection modifies any obligation in existence on the date of enactment of this Act relating to environmental remediation or removal of any unexploded ordnance located in or around the Camp Hale historic cantonment area, the Camp Hale Formerly Used Defense Site, or the Historic Landscape, including such an obligation under—(A)the program for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code;(B)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or(C)any other applicable provision of law (including regulations).(f)Interagency agreementThe Secretary and the Secretary of the Army shall enter into an agreement—(1)to specify—(A)the activities of the Secretary relating to the management of the Historic Landscape; and(B)the activities of the Secretary of the Army relating to environmental remediation and the removal of unexploded ordnance in accordance with subsection (e) and other applicable laws (including regulations); and(2)to require the Secretary to provide to the Secretary of the Army, by not later than 1 year after the date of enactment of this Act and periodically thereafter, as appropriate, a management plan for the Historic Landscape for purposes of the removal activities described in subsection (e).(g)EffectNothing in this section—(1)affects the jurisdiction of the State over any water law, water right, or adjudication or administration relating to any water resource;(2)affects any water right in existence on the date of enactment of this Act, or the exercise of such a water right, including—(A)a water right subject to an interstate water compact (including full development of any apportionment made in accordance with such a compact);(B)a water right decreed within, above, below, or through the Historic Landscape;(C)a change, exchange, plan for augmentation, or other water decree with respect to a water right, including a conditional water right, in existence on the date of enactment of this Act—(i)that is consistent with the purposes described in subsection (b); and(ii)that does not result in diversion of a greater flow rate or volume of water for such a water right in existence on the date of enactment of this Act;(D)a water right held by the United States;(E)the management or operation of any reservoir, including the storage, management, release, or transportation of water; and(F)the construction or operation of such infrastructure as is determined to be necessary by an individual or entity holding water rights to develop and place to beneficial use those rights, subject to applicable Federal, State, and local law (including regulations);(3)constitutes an express or implied reservation by the United States of any reserved or appropriative water right;(4)alters or limits—(A)a permit held by a ski area;(B)the implementation of activities governed by a ski area permit; or(C)the authority of the Secretary to modify or expand an existing ski area permit;(5)prevents the Secretary from closing portions of the Historic Landscape for public safety, environmental remediation, or other use in accordance with applicable laws; or(6)affects—(A)any special use permit in effect on the date of enactment of this Act; or(B)the renewal of a permit described in subparagraph (A).(h)Funding(1)In generalThere is established in the general fund of the Treasury a special account, to be known as the Camp Hale Historic Preservation and Restoration Fund.(2)Authorization of appropriationsThere is authorized to be appropriated to the Camp Hale Historic Preservation and Restoration Fund $10,000,000, to be available to the Secretary until expended, for activities relating to historic interpretation, preservation, and restoration carried out in and around the Historic Landscape.(i)Designation of overlookThe interpretive site located beside United States Route 24 in the State, at 39.431N 106.323W, is designated as the Sandy Treat Overlook.718.White River National Forest boundary modification(a)In generalThe boundary of the White River National Forest is modified to include the approximately 120 acres comprised of the SW1/4, the SE1/4, and the NE1/4 of the SE1/4 of sec. 1, T. 2 S., R. 80 W., 6th Principal Meridian, in Summit County in the State.(b)Land and water conservation fundFor purposes of section 200306 of title 54, United States Code, the boundaries of the White River National Forest, as modified by subsection (a), shall be considered to be the boundaries of the White River National Forest as in existence on January 1, 1965.719.Rocky Mountain National Park Potential Wilderness boundary adjustment(a)PurposeThe purpose of this section is to provide for the ongoing maintenance and use of portions of the Trail River Ranch and the associated property located within Rocky Mountain National Park in Grand County in the State.(b)Boundary adjustmentSection 1952(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1070) is amended by adding at the end the following:(3)Boundary adjustmentThe boundary of the Potential Wilderness is modified to exclude the area comprising approximately 15.5 acres of land identified as Potential Wilderness to Non-wilderness on the map entitled Rocky Mountain National Park Proposed Wilderness Area Amendment and dated January 16, 2018..720.Administrative provisions(a)Fish and wildlifeNothing in this subtitle affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State.(b)No buffer zones(1)In generalNothing in this subtitle or an amendment made by this subtitle establishes a protective perimeter or buffer zone around—(A)a covered area;(B)a wilderness area or potential wilderness area designated by section 713;(C)the Recreation Management Area;(D)a Wildlife Conservation Area; or(E)the Historic Landscape.(2)Outside activitiesThe fact that a nonwilderness activity or use on land outside of an area described in paragraph (1) can be seen or heard from within the applicable area described in paragraph (1) shall not preclude the activity or use outside the boundary of the applicable area described in paragraph (1).(c)Tribal rights and uses(1)Treaty rightsNothing in this subtitle affects the treaty rights of an Indian Tribe.(2)Traditional tribal usesSubject to any terms and conditions that the Secretary determines to be necessary and in accordance with applicable law, the Secretary shall allow for the continued use of the areas described in subsection (b)(1) by members of Indian Tribes—(A)for traditional ceremonies; and (B)as a source of traditional plants and other materials. (d)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file maps and legal descriptions of each area described in subsection (b)(1) with—(A)the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Energy and Natural Resources of the Senate.(2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary may correct any typographical errors in the maps and legal descriptions.(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.(e)Acquisition of land(1)In generalThe Secretary may acquire any land or interest in land within the boundaries of an area described in subsection (b)(1) only through exchange, donation, or purchase from a willing seller.(2)ManagementAny land or interest in land acquired under paragraph (1) shall be incorporated into, and administered as a part of, the wilderness area, Recreation Management Area, Wildlife Conservation Area, or Historic Landscape, as applicable, in which the land or interest in land is located.(f)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the areas described in subsection (b)(1) are withdrawn from—(1)entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(g)Military overflightsNothing in this subtitle or an amendment made by this subtitle restricts or precludes—(1)any low-level overflight of military aircraft over any area subject to this subtitle or an amendment made by this subtitle, including military overflights that can be seen, heard, or detected within such an area;(2)flight testing or evaluation over an area described in paragraph (1); or(3)the use or establishment of—(A)any new unit of special use airspace over an area described in paragraph (1); or(B)any military flight training or transportation over such an area.(h)Sense of CongressIt is the sense of Congress that military aviation training on Federal public land in the State, including the training conducted at the High-Altitude Army National Guard Aviation Training Site, is critical to the national security of the United States and the readiness of the Armed Forces.BSan Juan Mountains731.DefinitionsIn this subtitle:(1)Covered landThe term covered land means—(A)land designated as wilderness under paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 732); and(B)a Special Management Area.(2)SecretaryThe term Secretary means the Secretary of Agriculture.(3)Special management areaThe term Special Management Area means each of—(A)the Sheep Mountain Special Management Area designated by section 723(a)(1); and(B)the Liberty Bell East Special Management Area designated by section 723(a)(2).732.Additions to National Wilderness Preservation SystemSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as amended by section 722(a)(2)) is amended by adding at the end the following:(27)Lizard head wilderness additionCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 3,141 acres, as generally depicted on the map entitled Proposed Wilson, Sunshine, Black Face and San Bernardo Additions to the Lizard Head Wilderness and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Lizard Head Wilderness.(28)Mount sneffels wilderness additions(A)Liberty bell and last dollar additionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 7,235 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness.(B)Whitehouse additionsCertain Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests comprising approximately 12,465 acres, as generally depicted on the map entitled Proposed Whitehouse Additions to the Mt. Sneffels Wilderness and dated September 6, 2018, which is incorporated in, and shall be administered as part of, the Mount Sneffels Wilderness.(29)McKenna peak wildernessCertain Federal land in the State of Colorado comprising approximately 8,884 acres of Bureau of Land Management land, as generally depicted on the map entitled Proposed McKenna Peak Wilderness Area and dated September 18, 2018, to be known as the McKenna Peak Wilderness..733.Special management areas(a)Designation(1)Sheep mountain special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison and San Juan National Forests in the State comprising approximately 21,663 acres, as generally depicted on the map entitled Proposed Sheep Mountain Special Management Area and dated September 19, 2018, is designated as the Sheep Mountain Special Management Area.(2)Liberty bell east special management areaThe Federal land in the Grand Mesa, Uncompahgre, and Gunnison National Forests in the State comprising approximately 792 acres, as generally depicted on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018, is designated as the Liberty Bell East Special Management Area.(b)PurposeThe purpose of the Special Management Areas is to conserve and protect for the benefit and enjoyment of present and future generations the geological, cultural, archaeological, paleontological, natural, scientific, recreational, wilderness, wildlife, riparian, historical, educational, and scenic resources of the Special Management Areas.(c)Management(1)In generalThe Secretary shall manage the Special Management Areas in a manner that—(A)conserves, protects, and enhances the resources and values of the Special Management Areas described in subsection (b);(B)subject to paragraph (3), maintains or improves the wilderness character of the Special Management Areas and the suitability of the Special Management Areas for potential inclusion in the National Wilderness Preservation System; and(C)is in accordance with—(i)the National Forest Management Act of 1976 (16 U.S.C. 1600 et seq.);(ii)this subtitle; and(iii)any other applicable laws.(2)ProhibitionsThe following shall be prohibited in the Special Management Areas:(A)Permanent roads.(B)Except as necessary to meet the minimum requirements for the administration of the Federal land, to provide access for abandoned mine cleanup, and to protect public health and safety—(i)the use of motor vehicles, motorized equipment, or mechanical transport (other than as provided in paragraph (3)); and(ii)the establishment of temporary roads.(3)Authorized activities(A)In generalThe Secretary may allow any activities (including helicopter access for recreation and maintenance and the competitive running event permitted since 1992) that have been authorized by permit or license as of the date of enactment of this Act to continue within the Special Management Areas, subject to such terms and conditions as the Secretary may require.(B)PermittingThe designation of the Special Management Areas by subsection (a) shall not affect the issuance of permits relating to the activities covered under subparagraph (A) after the date of enactment of this Act.(C)BicyclesThe Secretary may permit the use of bicycles in—(i)the portion of the Sheep Mountain Special Management Area identified as Ophir Valley Area on the map entitled Proposed Sheep Mountain Special Management Area and dated September 19, 2018; and(ii)the portion of the Liberty Bell East Special Management Area identified as Liberty Bell Corridor on the map entitled Proposed Liberty Bell and Last Dollar Additions to the Mt. Sneffels Wilderness, Liberty Bell East Special Management Area and dated September 6, 2018.(d)Applicable lawWater and water rights in the Special Management Areas shall be administered in accordance with section 8 of the Colorado Wilderness Act of 1993 (Public Law 103–77; 107 Stat. 762), except that, for purposes of this subtitle—(1)any reference contained in that section to the lands designated as wilderness by this Act, the Piedra, Roubideau, and Tabeguache areas identified in section 9 of this Act, or the Bowen Gulch Protection Area or the Fossil Ridge Recreation Management Area identified in sections 5 and 6 of this Act, or the areas described in sections 2, 5, 6, and 9 of this Act shall be considered to be a reference to the Special Management Areas; and(2)any reference contained in that section to this Act shall be considered to be a reference to the Colorado Outdoor Recreation and Economy Act.734.Release of wilderness study areas(a)Dominguez canyon wilderness study areaSubtitle E of title II of Public Law 111–11 is amended—(1)by redesignating section 2408 (16 U.S.C. 460zzz–7) as section 2409; and(2)by inserting after section 2407 (16 U.S.C. 460zzz–6) the following:2408.Release(a)In generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Dominguez Canyon Wilderness Study Area not designated as wilderness by this subtitle have been adequately studied for wilderness designation.(b)ReleaseAny public land referred to in subsection (a) that is not designated as wilderness by this subtitle—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(2)shall be managed in accordance with this subtitle and any other applicable laws..(b)McKenna peak wilderness study area(1)In generalCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the McKenna Peak Wilderness Study Area in San Miguel County in the State not designated as wilderness by paragraph (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 732) have been adequately studied for wilderness designation.(2)ReleaseAny public land referred to in paragraph (1) that is not designated as wilderness by paragraph (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 732)—(A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(B)shall be managed in accordance with applicable laws.735.Administrative provisions(a)Fish and wildlifeNothing in this subtitle affects the jurisdiction or responsibility of the State with respect to fish and wildlife in the State.(b)No buffer zones(1)In generalNothing in this subtitle establishes a protective perimeter or buffer zone around covered land.(2)Activities outside wildernessThe fact that a nonwilderness activity or use on land outside of the covered land can be seen or heard from within covered land shall not preclude the activity or use outside the boundary of the covered land.(c)Tribal rights and uses(1)Treaty rightsNothing in this subtitle affects the treaty rights of any Indian Tribe, including rights under the Agreement of September 13, 1873, ratified by the Act of April 29, 1874 (18 Stat. 36, chapter 136).(2)Traditional tribal usesSubject to any terms and conditions as the Secretary determines to be necessary and in accordance with applicable law, the Secretary shall allow for the continued use of the covered land by members of Indian Tribes—(A)for traditional ceremonies; and(B)as a source of traditional plants and other materials.(d)Maps and legal descriptions(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary or the Secretary of the Interior, as appropriate, shall file a map and a legal description of each wilderness area designated by paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 732) and the Special Management Areas with—(A)the Committee on Natural Resources of the House of Representatives; and(B)the Committee on Energy and Natural Resources of the Senate.(2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this subtitle, except that the Secretary or the Secretary of the Interior, as appropriate, may correct any typographical errors in the maps and legal descriptions.(3)Public availabilityEach map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the Forest Service.(e)Acquisition of land(1)In generalThe Secretary or the Secretary of the Interior, as appropriate, may acquire any land or interest in land within the boundaries of a Special Management Area or the wilderness designated under paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 732) only through exchange, donation, or purchase from a willing seller.(2)ManagementAny land or interest in land acquired under paragraph (1) shall be incorporated into, and administered as a part of, the wilderness or Special Management Area in which the land or interest in land is located.(f)GrazingThe grazing of livestock on covered land, if established before the date of enactment of this Act, shall be permitted to continue subject to such reasonable regulations as are considered to be necessary by the Secretary with jurisdiction over the covered land, in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the applicable guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405) or H.R. 5487 of the 96th Congress (H. Rept. 96–617).(g)Fire, insects, and diseasesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary with jurisdiction over a wilderness area designated by paragraphs (27) through (29) of section 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77) (as added by section 732) may carry out any activity in the wilderness area that the Secretary determines to be necessary for the control of fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate.(h)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the covered land and the approximately 6,590 acres generally depicted on the map entitled Proposed Naturita Canyon Mineral Withdrawal Area and dated September 6, 2018, is withdrawn from—(1)entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.CThompson Divide741.PurposesThe purposes of this subtitle are—(1)subject to valid existing rights, to withdraw certain Federal land in the Thompson Divide area from mineral and other disposal laws in order to protect the agricultural, ranching, wildlife, air quality, recreation, ecological, and scenic values of the area; and (2)to promote the capture of fugitive methane emissions that would otherwise be emitted into the atmosphere—(A)to reduce methane gas emissions; and(B)to provide—(i)new renewable electricity supplies and other beneficial uses of fugitive methane emissions; and(ii)increased royalties for taxpayers.742.DefinitionsIn this subtitle:(1)Fugitive methane emissionsThe term fugitive methane emissions means methane gas from the Federal land in Garfield, Gunnison, Delta, or Pitkin County in the State, as generally depicted on the pilot program map as Fugitive Coal Mine Methane Use Pilot Program Area, that would leak or be vented into the atmosphere from an active, inactive, or abandoned underground coal mine.(2)Pilot programThe term pilot program means the Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program established by section 745(a)(1).(3)Pilot program mapThe term pilot program map means the map entitled Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program Area and dated June 17, 2019.(4)SecretaryThe term Secretary means the Secretary of the Interior.(5)Thompson divide lease(A)In generalThe term Thompson Divide lease means any oil or gas lease in effect on the date of enactment of this Act within the Thompson Divide Withdrawal and Protection Area.(B)ExclusionsThe term Thompson Divide lease does not include any oil or gas lease that—(i)is associated with a Wolf Creek Storage Field development right; or(ii)before the date of enactment of this Act, has expired, been cancelled, or otherwise terminated.(6)Thompson divide mapThe term Thompson Divide map means the map entitled Greater Thompson Divide Area Map and dated June 13, 2019.(7)Thompson divide withdrawal and protection areaThe term Thompson Divide Withdrawal and Protection Area means the Federal land and minerals generally depicted on the Thompson Divide map as the Thompson Divide Withdrawal and Protection Area.(8)Wolf creek storage field development right(A)In generalThe term Wolf Creek Storage Field development right means a development right for any of the Federal mineral leases numbered COC 007496, COC 007497, COC 007498, COC 007499, COC 007500, COC 007538, COC 008128, COC 015373, COC 0128018, COC 051645, and COC 051646, as generally depicted on the Thompson Divide map as Wolf Creek Storage Agreement.(B)ExclusionsThe term Wolf Creek Storage Field development right does not include any storage right or related activity within the area described in subparagraph (A).743.Thompson Divide Withdrawal and Protection Area(a)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Thompson Divide Withdrawal and Protection Area is withdrawn from—(1)entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(b)SurveysThe exact acreage and legal description of the Thompson Divide Withdrawal and Protection Area shall be determined by surveys approved by the Secretary, in consultation with the Secretary of Agriculture.(c)GrazingNothing in this title affects the administration of grazing in the Thompson Divide Withdrawal and Protection Area.744.Thompson Divide lease exchange(a)In generalIn exchange for the relinquishment by a leaseholder of all Thompson Divide leases of the leaseholder, the Secretary may issue to the leaseholder credits for any bid, royalty, or rental payment due under any Federal oil or gas lease on Federal land in the State, in accordance with subsection (b).(b)Amount of credits(1)In generalSubject to paragraph (2), the amount of the credits issued to a leaseholder of a Thompson Divide lease relinquished under subsection (a) shall—(A)be equal to the sum of—(i)the amount of the bonus bids paid for the applicable Thompson Divide leases;(ii)the amount of any rental paid for the applicable Thompson Divide leases as of the date on which the leaseholder submits to the Secretary a notice of the decision to relinquish the applicable Thompson Divide leases; and(iii)the amount of any expenses incurred by the leaseholder of the applicable Thompson Divide leases in the preparation of any drilling permit, sundry notice, or other related submission in support of the development of the applicable Thompson Divide leases as of January 28, 2019, including any expenses relating to the preparation of any analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(B)require the approval of the Secretary.(2)ExclusionThe amount of a credit issued under subsection (a) shall not include any expenses paid by the leaseholder of a Thompson Divide lease for legal fees or related expenses for legal work with respect to a Thompson Divide lease.(c)CancellationEffective on relinquishment under this section, and without any additional action by the Secretary, a Thompson Divide lease—(1)shall be permanently cancelled; and(2)shall not be reissued.(d)Conditions(1)Applicable lawExcept as otherwise provided in this section, each exchange under this section shall be conducted in accordance with—(A)this title; and(B)other applicable laws (including regulations).(2)Acceptance of creditsThe Secretary shall accept credits issued under subsection (a) in the same manner as cash for the payments described in that subsection.(3)ApplicabilityThe use of a credit issued under subsection (a) shall be subject to the laws (including regulations) applicable to the payments described in that subsection, to the extent that the laws are consistent with this section.(4)Treatment of creditsAll amounts in the form of credits issued under subsection (a) accepted by the Secretary shall be considered to be amounts received for the purposes of—(A)section 35 of the Mineral Leasing Act (30 U.S.C. 191); and(B)section 20 of the Geothermal Steam Act of 1970 (30 U.S.C. 1019).(e)Wolf creek storage field development rights(1)Conveyance to secretaryAs a condition precedent to the relinquishment of a Thompson Divide lease, any leaseholder with a Wolf Creek Storage Field development right shall permanently relinquish, transfer, and otherwise convey to the Secretary, in a form acceptable to the Secretary, all Wolf Creek Storage Field development rights of the leaseholder.(2)Limitation of transferAn interest acquired by the Secretary under paragraph (1)—(A)shall be held in perpetuity; and(B)shall not be—(i)transferred;(ii)reissued; or(iii)otherwise used for mineral extraction.745.Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program(a)Fugitive coal mine methane use pilot program(1)EstablishmentThere is established in the Bureau of Land Management a pilot program, to be known as the Greater Thompson Divide Fugitive Coal Mine Methane Use Pilot Program.(2)PurposeThe purpose of the pilot program is to promote the capture, beneficial use, mitigation, and sequestration of fugitive methane emissions—(A)to reduce methane emissions;(B)to promote economic development;(C)to produce bid and royalty revenues;(D)to improve air quality; and(E)to improve public safety.(3)Plan(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall develop a plan—(i)to complete an inventory of fugitive methane emissions in accordance with subsection (b);(ii)to provide for the leasing of fugitive methane emissions in accordance with subsection (c); and(iii)to provide for the capping or destruction of fugitive methane emissions in accordance with subsection (d).(B)CoordinationIn developing the plan under this paragraph, the Secretary shall coordinate with—(i)the State;(ii)Garfield, Gunnison, Delta, and Pitkin Counties in the State;(iii)lessees of Federal coal within the counties referred to in clause (ii);(iv)interested institutions of higher education in the State; and(v)interested members of the public.(b)Fugitive methane emission inventory(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall complete an inventory of fugitive methane emissions.(2)ConductThe Secretary may conduct the inventory under paragraph (1) through, or in collaboration with—(A)the Bureau of Land Management;(B)the United States Geological Survey;(C)the Environmental Protection Agency;(D)the United States Forest Service;(E)State departments or agencies;(F)Garfield, Gunnison, Delta, or Pitkin County in the State;(G)the Garfield County Federal Mineral Lease District;(H)institutions of higher education in the State;(I)lessees of Federal coal within a county referred to in subparagraph (F);(J)the National Oceanic and Atmospheric Administration;(K)the National Center for Atmospheric Research; or(L)other interested entities, including members of the public.(3)ContentsThe inventory under paragraph (1) shall include—(A)the general location and geographic coordinates of each vent, seep, or other source producing significant fugitive methane emissions;(B)an estimate of the volume and concentration of fugitive methane emissions from each source of significant fugitive methane emissions, including details of measurements taken and the basis for that emissions estimate;(C)an estimate of the total volume of fugitive methane emissions each year;(D)relevant data and other information available from—(i)the Environmental Protection Agency;(ii)the Mine Safety and Health Administration;(iii)the Colorado Department of Natural Resources;(iv)the Colorado Public Utility Commission;(v)the Colorado Department of Health and Environment; and(vi)the Office of Surface Mining Reclamation and Enforcement; and(E)such other information as may be useful in advancing the purposes of the pilot program.(4)Public participation; disclosure(A)Public participationThe Secretary shall provide opportunities for public participation in the inventory under this subsection.(B)AvailabilityThe Secretary shall make the inventory under this subsection publicly available.(C)DisclosureNothing in this subsection requires the Secretary to publicly release information that—(i)poses a threat to public safety;(ii)is confidential business information; or(iii)is otherwise protected from public disclosure.(5)UseThe Secretary shall use the inventory in carrying out—(A)the leasing program under subsection (c); and(B)the capping or destruction of fugitive methane emissions under subsection (d).(c)Fugitive methane emission leasing program(1)In generalSubject to valid existing rights and in accordance with this section, not later than 1 year after the date of completion of the inventory required under subsection (b), the Secretary shall carry out a program to encourage the use and destruction of fugitive methane emissions.(2)Fugitive methane emissions from coal mines subject to lease(A)In generalThe Secretary shall authorize the holder of a valid existing Federal coal lease for a mine that is producing fugitive methane emissions to capture for use, or destroy by flaring, the fugitive methane emissions.(B)ConditionsThe authority under subparagraph (A) shall be subject to—(i)valid existing rights; and(ii)such terms and conditions as the Secretary may require.(C)LimitationsThe program carried out under paragraph (1) shall only include fugitive methane emissions that can be captured for use, or destroyed by flaring, in a manner that does not—(i)endanger the safety of any coal mine worker; or(ii)unreasonably interfere with any ongoing operation at a coal mine.(D)Cooperation(i)In generalThe Secretary shall work cooperatively with the holders of valid existing Federal coal leases for mines that produce fugitive methane emissions to encourage—(I)the capture of fugitive methane emissions for beneficial use, such as generating electrical power, producing usable heat, transporting the methane to market, or transforming the fugitive methane emissions into a different marketable material; or(II)if the beneficial use of the fugitive methane emissions is not feasible, the destruction of the fugitive methane emissions by flaring.(ii)GuidanceIn furtherance of the purposes of this paragraph, not later than 1 year after the date of enactment of this Act, the Secretary shall issue guidance for the implementation of Federal authorities and programs to encourage the capture for use, or destruction by flaring, of fugitive methane emissions, while minimizing impacts on natural resources or other public interest values.(E)RoyaltiesThe Secretary shall determine whether any fugitive methane emissions used or destroyed pursuant to this paragraph are subject to the payment of a royalty under applicable law.(3)Fugitive methane emissions from abandoned coal mines(A)In generalExcept as otherwise provided in this section, notwithstanding section 743, subject to valid existing rights, and in accordance with section 21 of the Mineral Leasing Act (30 U.S.C. 241) and any other applicable law, the Secretary shall—(i)authorize the capture for use, or destruction by flaring, of fugitive methane emissions from abandoned coal mines on Federal land; and(ii)make available for leasing such fugitive methane emissions from abandoned coal mines on Federal land as the Secretary considers to be in the public interest.(B)SourceTo the maximum extent practicable, the Secretary shall offer for lease each significant vent, seep, or other source of fugitive methane emissions from abandoned coal mines.(C)Bid qualificationsA bid to lease fugitive methane emissions under this paragraph shall specify whether the prospective lessee intends—(i)to capture the fugitive methane emissions for beneficial use, such as generating electrical power, producing usable heat, transporting the methane to market, or transforming the fugitive methane emissions into a different marketable material;(ii)to destroy the fugitive methane emissions by flaring; or(iii)to employ a specific combination of—(I)capturing the fugitive methane emissions for beneficial use; and(II)destroying the fugitive methane emission by flaring.(D)Priority(i)In generalIf there is more than 1 qualified bid for a lease under this paragraph, the Secretary shall select the bid that the Secretary determines is likely to most significantly advance the public interest.(ii)ConsiderationsIn determining the public interest under clause (i), the Secretary shall take into consideration—(I)the size of the overall decrease in the time-integrated radiative forcing of the fugitive methane emissions;(II)the impacts to other natural resource values, including wildlife, water, and air; and(III)other public interest values, including scenic, economic, recreation, and cultural values.(E)Lease form(i)In generalThe Secretary shall develop and provide to prospective bidders a lease form for leases issued under this paragraph.(ii)Due diligenceThe lease form developed under clause (i) shall include terms and conditions requiring the leased fugitive methane emissions to be put to beneficial use or flared by not later than 1 year after the date of issuance of the lease.(F)Royalty rateThe Secretary shall develop a minimum bid and royalty rate for leases under this paragraph to advance the purposes of this section, to the maximum extent practicable.(d)SequestrationIf, by not later than 4 years after the date of enactment of this Act, any significant fugitive methane emissions from abandoned coal mines on Federal land are not leased under subsection (c)(3), the Secretary shall, in accordance with applicable law, take all reasonable measures—(1)to cap those fugitive methane emissions at the source in any case in which the cap will result in the long-term sequestration of all or a significant portion of the fugitive methane emissions; or(2)if sequestration under paragraph (1) is not feasible, destroy the fugitive methane emissions by flaring.(e)Report to CongressNot later than 4 years after the date of enactment of this Act the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report detailing—(1)the economic and environmental impacts of the pilot program, including information on increased royalties and estimates of avoided greenhouse gas emissions; and(2)any recommendations of the Secretary on whether the pilot program could be expanded geographically to include other significant sources of fugitive methane emissions from coal mines.746.EffectExcept as expressly provided in this subtitle, nothing in this subtitle—(1)expands, diminishes, or impairs any valid existing mineral leases, mineral interest, or other property rights wholly or partially within the Thompson Divide Withdrawal and Protection Area, including access to the leases, interests, rights, or land in accordance with applicable Federal, State, and local laws (including regulations);(2)prevents the capture of methane from any active, inactive, or abandoned coal mine covered by this subtitle, in accordance with applicable laws; or(3)prevents access to, or the development of, any new or existing coal mine or lease in Delta or Gunnison County in the State.DCurecanti National Recreation Area751.DefinitionsIn this subtitle:(1)MapThe term map means the map entitled Curecanti National Recreation Area, Proposed Boundary, numbered 616/100,485C, and dated August 11, 2016.(2)National recreation areaThe term National Recreation Area means the Curecanti National Recreation Area established by section 752(a).(3)SecretaryThe term Secretary means the Secretary of the Interior.752.Curecanti National Recreation Area(a)EstablishmentEffective beginning on the earlier of the date on which the Secretary approves a request under subsection (c)(2)(B)(i)(I) and the date that is 1 year after the date of enactment of this Act, there shall be established as a unit of the National Park System the Curecanti National Recreation Area, in accordance with this title, consisting of approximately 50,667 acres of land in the State, as generally depicted on the map as Curecanti National Recreation Area Proposed Boundary.(b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.(c)Administration(1)In generalThe Secretary shall administer the National Recreation Area in accordance with—(A)this subtitle; and(B)the laws (including regulations) generally applicable to units of the National Park System, including section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code.(2)Dam, power plant, and reservoir management and operations(A)In generalNothing in this subtitle affects or interferes with the authority of the Secretary—(i)to operate the Uncompahgre Valley Reclamation Project under the reclamation laws;(ii)to operate the Wayne N. Aspinall Unit of the Colorado River Storage Project under the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (43 U.S.C. 620 et seq.); or(iii)under the Federal Water Project Recreation Act (16 U.S.C. 460l–12 et seq.).(B)Reclamation land(i)Submission of request to retain administrative jurisdictionIf, before the date that is 1 year after the date of enactment of this Act, the Commissioner of Reclamation submits to the Secretary a request for the Commissioner of Reclamation to retain administrative jurisdiction over the minimum quantity of land within the land identified on the map as Lands withdrawn or acquired for Bureau of Reclamation projects that the Commissioner of Reclamation identifies as necessary for the effective operation of Bureau of Reclamation water facilities, the Secretary may—(I)approve, approve with modifications, or disapprove the request; and(II)if the request is approved under subclause (I), make any modifications to the map that are necessary to reflect that the Commissioner of Reclamation retains management authority over the minimum quantity of land required to fulfill the reclamation mission.(ii)Transfer of land(I)In generalAdministrative jurisdiction over the land identified on the map as Lands withdrawn or acquired for Bureau of Reclamation projects, as modified pursuant to clause (i)(II), if applicable, shall be transferred from the Commissioner of Reclamation to the Director of the National Park Service by not later than the date that is 1 year after the date of enactment of this Act.(II)Access to transferred land(aa)In generalSubject to item (bb), the Commissioner of Reclamation shall retain access to the land transferred to the Director of the National Park Service under subclause (I) for reclamation purposes, including for the operation, maintenance, and expansion or replacement of facilities.(bb)Memorandum of understandingThe terms of the access authorized under item (aa) shall be determined by a memorandum of understanding entered into between the Commissioner of Reclamation and the Director of the National Park Service not later than 1 year after the date of enactment of this Act.(3)Management agreements(A)In generalThe Secretary may enter into management agreements, or modify management agreements in existence on the date of enactment of this Act, relating to the authority of the Director of the National Park Service, the Commissioner of Reclamation, the Director of the Bureau of Land Management, or the Chief of the Forest Service to manage Federal land within or adjacent to the boundary of the National Recreation Area.(B)State landThe Secretary may enter into cooperative management agreements for any land administered by the State that is within or adjacent to the National Recreation Area, in accordance with the cooperative management authority under section 101703 of title 54, United States Code.(4)Recreational activities(A)AuthorizationExcept as provided in subparagraph (B), the Secretary shall allow boating, boating-related activities, hunting, and fishing in the National Recreation Area in accordance with applicable Federal and State laws.(B)Closures; designated zones(i)In generalThe Secretary, acting through the Superintendent of the National Recreation Area, may designate zones in which, and establish periods during which, no boating, hunting, or fishing shall be permitted in the National Recreation Area under subparagraph (A) for reasons of public safety, administration, or compliance with applicable laws.(ii)Consultation requiredExcept in the case of an emergency, any closure proposed by the Secretary under clause (i) shall not take effect until after the date on which the Superintendent of the National Recreation Area consults with—(I)the appropriate State agency responsible for hunting and fishing activities; and(II)the Board of County Commissioners in each county in which the zone is proposed to be designated.(5)Landowner assistanceOn the written request of an individual that owns private land located not more than 3 miles from the boundary of the National Recreation Area, the Secretary may work in partnership with the individual to enhance the long-term conservation of natural, cultural, recreational, and scenic resources in and around the National Recreation Area—(A)by acquiring all or a portion of the private land or interests in private land located not more than 3 miles from the boundary of the National Recreation Area by purchase, exchange, or donation, in accordance with section 753;(B)by providing technical assistance to the individual, including cooperative assistance;(C)through available grant programs; and(D)by supporting conservation easement opportunities.(6)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, all Federal land within the National Recreation Area is withdrawn from—(A)entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(7)Grazing(A)State land subject to a state grazing lease(i)In generalIf State land acquired under this subtitle is subject to a State grazing lease in effect on the date of acquisition, the Secretary shall allow the grazing to continue for the remainder of the term of the lease, subject to the related terms and conditions of user agreements, including permitted stocking rates, grazing fee levels, access rights, and ownership and use of range improvements.(ii)AccessA lessee of State land may continue to use established routes within the National Recreation Area to access State land for purposes of administering the lease if the use was permitted before the date of enactment of this Act, subject to such terms and conditions as the Secretary may require.(B)State and private landThe Secretary may, in accordance with applicable laws, authorize grazing on land acquired from the State or private landowners under section 753, if grazing was established before the date of acquisition.(C)Private landOn private land acquired under section 753 for the National Recreation Area on which authorized grazing is occurring before the date of enactment of this Act, the Secretary, in consultation with the lessee, may allow the continuation and renewal of grazing on the land based on the terms of acquisition or by agreement between the Secretary and the lessee, subject to applicable law (including regulations).(D)Federal landThe Secretary shall—(i)allow, consistent with the grazing leases, uses, and practices in effect as of the date of enactment of this Act, the continuation and renewal of grazing on Federal land located within the boundary of the National Recreation Area on which grazing is allowed before the date of enactment of this Act, unless the Secretary determines that grazing on the Federal land would present unacceptable impacts (as defined in section 1.4.7.1 of the National Park Service document entitled Management Policies 2006: The Guide to Managing the National Park System) to the natural, cultural, recreational, and scenic resource values and the character of the land within the National Recreation Area; and(ii)retain all authorities to manage grazing in the National Recreation Area.(E)Termination of leasesWithin the National Recreation Area, the Secretary may—(i)accept the voluntary termination of a lease or permit for grazing; or(ii)in the case of a lease or permit vacated for a period of 3 or more years, terminate the lease or permit.(8)Water rightsNothing in this subtitle—(A)affects any use or allocation in existence on the date of enactment of this Act of any water, water right, or interest in water;(B)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;(C)affects any interstate water compact in existence on the date of enactment of this Act;(D)shall be considered to be a relinquishment or reduction of any water right reserved or appropriated by the United States in the State on or before the date of enactment of this Act; or(E)constitutes an express or implied Federal reservation of any water or water rights with respect to the National Recreation Area.(9)Fishing easements(A)In generalNothing in this subtitle diminishes or alters the fish and wildlife program for the Aspinall Unit developed under section 8 of the Act of April 11, 1956 (commonly known as the Colorado River Storage Project Act) (70 Stat. 110, chapter 203; 43 U.S.C. 620g), by the United States Fish and Wildlife Service, the Bureau of Reclamation, and the Colorado Division of Wildlife (including any successor in interest to that division) that provides for the acquisition of public access fishing easements as mitigation for the Aspinall Unit (referred to in this paragraph as the program).(B)Acquisition of fishing easementsThe Secretary shall continue to fulfill the obligation of the Secretary under the program to acquire 26 miles of class 1 public fishing easements to provide to sportsmen access for fishing within the Upper Gunnison Basin upstream of the Aspinall Unit, subject to the condition that no existing fishing access downstream of the Aspinall Unit shall be counted toward the minimum mileage requirement under the program.(C)PlanNot later than 1 year after the date of enactment of this Act, the Secretary shall develop a plan for fulfilling the obligation of the Secretary described in subparagraph (B) by the date that is 10 years after the date of enactment of this Act.(D)ReportsNot later than each of 2 years, 5 years, and 8 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes the progress made in fulfilling the obligation of the Secretary described in subparagraph (B).(d)Tribal rights and uses(1)Treaty rightsNothing in this subtitle affects the treaty rights of any Indian Tribe.(2)Traditional Tribal usesSubject to any terms and conditions as the Secretary determines to be necessary and in accordance with applicable law, the Secretary shall allow for the continued use of the National Recreation Area by members of Indian Tribes—(A)for traditional ceremonies; and(B)as a source of traditional plants and other materials. 753.Acquisition of land; boundary management(a)Acquisition(1)In generalThe Secretary may acquire any land or interest in land within the boundary of the National Recreation Area.(2)Manner of acquisition(A)In generalSubject to subparagraph (B), land described in paragraph (1) may be acquired under this subsection by—(i)donation;(ii)purchase from willing sellers with donated or appropriated funds;(iii)transfer from another Federal agency; or(iv)exchange.(B)State landLand or interests in land owned by the State or a political subdivision of the State may only be acquired by purchase, donation, or exchange.(b)Transfer of administrative jurisdiction(1)Forest service land(A)In generalAdministrative jurisdiction over the approximately 2,560 acres of land identified on the map as U.S. Forest Service proposed transfer to the National Park Service is transferred to the Secretary, to be administered by the Director of the National Park Service as part of the National Recreation Area.(B)Boundary adjustmentThe boundary of the Gunnison National Forest shall be adjusted to exclude the land transferred to the Secretary under subparagraph (A).(2)Bureau of land management landAdministrative jurisdiction over the approximately 5,040 acres of land identified on the map as Bureau of Land Management proposed transfer to National Park Service is transferred from the Director of the Bureau of Land Management to the Director of the National Park Service, to be administered as part of the National Recreation Area.(3)WithdrawalAdministrative jurisdiction over the land identified on the map as Proposed for transfer to the Bureau of Land Management, subject to the revocation of Bureau of Reclamation withdrawal shall be transferred to the Director of the Bureau of Land Management on relinquishment of the land by the Bureau of Reclamation and revocation by the Bureau of Land Management of any withdrawal as may be necessary.(c)Potential land exchange(1)In generalThe withdrawal for reclamation purposes of the land identified on the map as Potential exchange lands shall be relinquished by the Commissioner of Reclamation and revoked by the Director of the Bureau of Land Management and the land shall be transferred to the National Park Service.(2)Exchange; inclusion in national recreation areaOn transfer of the land described in paragraph (1), the transferred land—(A)may be exchanged by the Secretary for private land described in section 752(c)(5)—(i)subject to a conservation easement remaining on the transferred land, to protect the scenic resources of the transferred land; and(ii)in accordance with the laws (including regulations) and policies governing National Park Service land exchanges; and(B)if not exchanged under subparagraph (A), shall be added to, and managed as a part of, the National Recreation Area.(d)Addition to national recreation areaAny land within the boundary of the National Recreation Area that is acquired by the United States shall be added to, and managed as a part of, the National Recreation Area.754.General management planNot later than 3 years after the date on which funds are made available to carry out this subtitle, the Director of the National Park Service, in consultation with the Commissioner of Reclamation, shall prepare a general management plan for the National Recreation Area in accordance with section 100502 of title 54, United States Code.755.Boundary surveyThe Secretary (acting through the Director of the National Park Service) shall prepare a boundary survey and legal description of the National Recreation Area.VIIIGrand Canyon Protection801.Short titleThis title may be cited as the Grand Canyon Protection Act. 802.Withdrawal of Certain Federal land in the State of Arizona(a)Definition Of MapIn this title, the term Map means the map prepared by the Bureau of Land Management entitled Grand Canyon Protection Act and dated January 22, 2021.(b)WithdrawalSubject to valid existing rights, the approximately 1,006,545 acres of Federal land in the State of Arizona, generally depicted on the Map as Federal Mineral Estate to be Withdrawn, including any land or interest in land that is acquired by the United States after the date of the enactment of this Act, are hereby withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(c)Availability Of MapThe Map shall be kept on file and made available for public inspection in the appropriate offices of the Forest Service and the Bureau of Land Management.IXOutdoors for All Act901.Short titleThis title may be cited as the Outdoors for All Act.902.DefinitionsIn this title:(1)Eligible entity(A)In generalThe term eligible entity means—(i)a State;(ii)a political subdivision of a State, including—(I)a city; and(II)a county;(iii)a special purpose district, including park districts; and(iv)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(B)Political subdivisions and indian tribesA political subdivision of a State or an Indian tribe shall be considered an eligible entity only if the political subdivision or Indian tribe represents or otherwise serves a qualifying urban area.(2)Outdoor recreation legacy partnership grant programThe term Outdoor Recreation Legacy Partnership Grant Program means the program established under section 903(a).(3)Qualifying urban areaThe term qualifying urban area means an area identified by the Census Bureau as an “urban area” in the most recent census.(4)SecretaryThe term Secretary means the Secretary of the Interior.903.Grants authorized(a)In generalThe Secretary shall establish an outdoor recreation legacy partnership grant program under which the Secretary may award grants to eligible entities for projects—(1)to acquire land and water for parks and other outdoor recreation purposes; and(2)to develop new or renovate existing outdoor recreation facilities.(b)Matching requirement(1)In generalAs a condition of receiving a grant under subsection (a), an eligible entity shall provide matching funds in the form of cash or an in-kind contribution in an amount equal to not less than 100 percent of the amounts made available under the grant.(2)SourcesThe matching amounts referred to in paragraph (1) may include amounts made available from State, local, nongovernmental, or private sources.904.Eligible uses(a)In generalA grant recipient may use a grant awarded under this title—(1)to acquire land or water that provides outdoor recreation opportunities to the public; and(2)to develop or renovate outdoor recreational facilities that provide outdoor recreation opportunities to the public, with priority given to projects that—(A)create or significantly enhance access to park and recreational opportunities in an urban neighborhood or community;(B)engage and empower underserved communities and youth;(C)provide opportunities for youth employment or job training;(D)establish or expand public-private partnerships, with a focus on leveraging resources; and(E)take advantage of coordination among various levels of government.(b)Limitations on useA grant recipient may not use grant funds for—(1)grant administration costs;(2)incidental costs related to land acquisition, including appraisal and titling;(3)operation and maintenance activities;(4)facilities that support semiprofessional or professional athletics;(5)indoor facilities such as recreation centers or facilities that support primarily non-outdoor purposes; or(6)acquisition of land or interests in land that restrict access to specific persons.905.National park service requirementsIn carrying out the Outdoor Recreation Legacy Partnership Grant Program, the Secretary shall—(1)conduct an initial screening and technical review of applications received; and(2)evaluate and score all qualifying applications.906.Reporting(a)Annual reportsNot later than 30 days after the last day of each report period, each State lead agency that receives a grant under this title shall annually submit to the Secretary performance and financial reports that—(1)summarize project activities conducted during the report period; and(2)provide the status of the project.(b)Final reportsNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each State lead agency that receives a grant under this title shall submit to the Secretary a final report containing such information as the Secretary may require.XMiscellaneous 1001.Promoting health and wellness for veterans and servicemembersThe Secretary of the Interior and the Secretary of Agriculture are encouraged to ensure servicemember and veteran access to public lands designated by this Act for the purposes of outdoor recreation and to participate in outdoor-related volunteer and wellness programs.XISouthwestern Oregon Watershed and Salmon Protection1101.Short titleThis title may be cited as the Southwestern Oregon Watershed and Salmon Protection Act of 2021.1102.Withdrawal of Federal land, Curry County and Josephine County, Oregon(a)DefinitionsIn this section:(1)Eligible Federal landThe term eligible Federal land means—(A)any federally owned land or interest in land depicted on the Maps as within the Hunter Creek and Pistol River Headwaters Withdrawal Proposal or the Rough and Ready and Baldface Creeks Mineral Withdrawal Proposal; or(B)any land or interest in land located within such withdrawal proposals that is acquired by the Federal Government after the date of enactment of this Act.(2)MapsThe term Maps means—(A)the Bureau of Land Management map entitled Hunter Creek and Pistol River Headwaters Withdrawal Proposal and dated January 12, 2015; and(B)the Bureau of Land Management map entitled Rough and Ready and Baldface Creeks Mineral Withdrawal Proposal and dated January 12, 2015.(b)WithdrawalSubject to valid existing rights, the eligible Federal land is withdrawn from all forms of—(1)entry, appropriation, or disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation under the mineral leasing and geothermal leasing laws.(c)Availability of mapsNot later than 30 days after the date of enactment of this Act, the Maps shall be made available to the public at each appropriate office of the Bureau of Land Management.(d)Existing uses not affectedExcept with respect to the withdrawal under subsection (b), nothing in this section restricts recreational uses, hunting, fishing, forest management activities, or other authorized uses allowed on the date of enactment of this Act on the eligible Federal land in accordance with applicable law.XIIRosie the Riveter/World War II Home Front National Historical Park Additions1201.Rosie the Riveter/World War II Home Front National Historical Park Additions(a)Short titleThis Act may be cited as the Rosie the Riveter National Historic Site Expansion Act.(b)AdditionsThe Rosie the Riveter/World War II Home Front National Historical Park Establishment Act of 2000 (16 U.S.C. 410ggg et seq.) is amended as follows:(1)In section 2(b), by adding at the end the following: Not later than 180 days after areas are added to the park administratively or by Federal law, the Secretary shall update the map to include the added areas..(2)By adding at the end of section 2, the following:(c)Additional areas includedIn addition to areas included under subsection (b), the park shall include the following:(1)The Nystrom Elementary School–The Maritime Building, as listed on the National Register of Historic Places.(2)Such other areas as the Secretary deems appropriate..(3)By amending section 3(e)(2) to read as follows:(2)Other propertyWithin the boundaries of the park, the Secretary may acquire lands, improvements, waters, or interests therein, by donation, purchase, exchange or transfer. Any lands, or interests therein, owned by the State of California or any political subdivision thereof, may be acquired only by donation. When any tract of land is only partly within such boundaries, the Secretary may acquire all or any portion of the land outside of such boundaries in order to minimize the payment of severance costs. Land so acquired outside of the boundaries may be exchanged by the Secretary for non-Federal lands within the boundaries..XIIIMiscellaneous1301.Sacramento-San Joaquin Delta National Heritage AreaSection 6001(a)(4)(A) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (Public Law 116–9) is amended by adding at the end the following: In addition, the Sacramento-San Joaquin Delta National Heritage Area shall include the area depicted as Rio Vista/Expansion Area on the map entitled Sacramento-San Joaquin Delta National Heritage Area Proposed Boundary Expansion and dated February 2021..XIVMiscellaneous 1401.Cape Cod National Seashore Advisory CommissionEffective September 26, 2018, section 8(a) of Public Law 87–126 (16 U.S.C. 459b–7(a)) is amended in the second sentence by striking 2018 and inserting 2028.XVSanta Monica Mountains National Recreation Area Boundary Adjustment Study Act1501.Short titleThis title may be cited as the Santa Monica Mountains National Recreation Area Boundary Adjustment Study Act.1502.Resource study of the Los Angeles coastal area, California(a)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)Study areaThe term study area means the coastline and adjacent areas to the Santa Monica Bay from Will Rogers State Beach to Torrance Beach, including the areas in and around Ballona Creek and the Baldwin Hills and the San Pedro section of the City of Los Angeles, excluding the Port of Los Angeles north of Crescent Avenue.(b)Special resource study(1)StudyThe Secretary shall conduct a special resource study of the study area.(2)ContentsIn conducting the study under paragraph (1), the Secretary shall—(A)evaluate the national significance of the study area;(B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;(C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;(D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and(E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.(3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.(4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(A)the results of the study; and(B)any conclusions and recommendations of the Secretary.XVIGreat Dismal Swamp National Heritage Area Act1601.Short titleThis title may be cited as the Great Dismal Swamp National Heritage Area Act.1602.DefinitionsIn this title:(1)Heritage areaThe term Heritage Area means the Great Dismal Swamp National Heritage Area.(2)SecretaryThe term Secretary means the Secretary of the Interior.(3)StatesThe term States means the States of Virginia and North Carolina.(4)Study areaThe term study area means—(A)the cities of Chesapeake, Norfolk, Portsmouth, and Suffolk in the State of Virginia;(B)Isle of Wight County in the State of Virginia;(C)Camden, Currituck, Gates, and Pasquotank counties in the State of North Carolina; and(D)any other areas in the States that—(i)have heritage aspects that are similar to the areas described in subparagraphs (A), (B), or (C); and(ii)are adjacent to, or in the vicinity of, those areas.1603.Study(a)In generalThe Secretary, in consultation with State and local organizations and governmental agencies, Tribal governments, non-profit organizations, and other appropriate entities, shall conduct a study to assess the suitability and feasibility of designating the study area as a National Heritage Area, to be known as the Great Dismal Swamp National Heritage Area.(b)RequirementsThe study shall include analysis, documentation, and determinations on whether the study area—(1)has an assemblage of natural, historic, and cultural resources that—(A)represent distinctive aspects of the people and cultures of the United States;(B)are worthy of recognition, conservation, interpretation, and continuing use; and(C)would be best managed—(i)through partnerships among public and private entities; and(ii)by linking diverse and sometimes noncontiguous resources and active communities;(2)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;(3)provides outstanding opportunities—(A)to conserve natural, historic, cultural, or scenic features; and(B)for recreation and education;(4)contains resources that—(A)are important to any identified themes of the study area; and(B)retain a degree of integrity capable of supporting interpretation;(5)includes residents, business interests, nonprofit organizations, and State, local, and Tribal governments, and other appropriate entities that—(A)are involved in the planning of the Heritage Area;(B)have developed a conceptual financial plan that outlines the roles of all participants in the Heritage Area, including the Federal Government; and(C)have demonstrated support for the designation of the Heritage Area;(6)has a potential management entity to work in partnership with the individuals and entities described in paragraph (5) to develop the Heritage Area while encouraging State and local economic activity; and(7)has a conceptual boundary map that is supported by the public.1604.ReportNot later than 3 years after the date on which funds are first made available to carry out this title, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(1)the findings of the study under section 3; and(2)any conclusions and recommendations of the Secretary.XVIINational Heritage Area1701.Short titleThis title may be cited as the National Heritage Area Act of 2021.1702.DefinitionsIn this title:(1)Feasibility studyThe term feasibility study means a study conducted by the Secretary, or conducted by one or more other interested parties and reviewed and approved by the Secretary, in accordance with the criteria and processes required by section 905, to determine whether a study area meets the criteria to be designated by Federal statute as a National Heritage Area.(2)Indian TribeThe term Indian Tribe means any Indian or Alaska Native tribe, band, nation, pueblo, village, or other community the name of which is included on the list most recently published by the Secretary of the Interior pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(3)Local coordinating entityThe term local coordinating entity means the entity designated by Federal statute to—(A)carry out, in partnership with other individuals and entities, the management plan for a National Heritage Area; and(B)operate a National Heritage Area, including through the implementation of projects and programs among diverse partners in a National Heritage Area.(4)Management planThe term management plan means the management plan for a National Heritage Area required under this title. (5)National heritage areaThe term National Heritage Area means—(A)each National Heritage Area, National Heritage Corridor, Natural Preservation Commission, National Heritage Canalway, National Heritage Route, Heritage Corridor, Cultural Heritage Corridor, Heritage Partnership, and National Heritage Partnership, the Shenandoah Valley Battlefields National Historic District, or other area designated by Federal statute with the explicit purpose of establishing a national heritage area designated by Congress before or on the date of enactment of this Act; and (B)each National Heritage Area designated by Federal statute after the date of enactment of this Act, unless the law designating the area exempts that area from the National Heritage Area System by specific reference to this title.(6)National heritage area systemThe term National Heritage Area System means the system of National Heritage Areas established by this title.(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)Study areaThe term study area means a specific geographic area that is the subject of a feasibility study under section 905.(9)Tribal governmentThe term Tribal government means the governing body of an Indian Tribe.1703.National Heritage Area System(a)In generalIn order to recognize certain areas of the United States that tell nationally significant stories and to conserve, enhance, and interpret the areas’ natural, historic, scenic, and cultural resources that together illustrate significant aspects of our country’s heritage, there is established a National Heritage Area System through which the Secretary may provide technical and financial assistance to local coordinating entities to support the establishment, development, and continuity of National Heritage Areas.(b)National heritage area systemThe National Heritage Area System shall be composed of all National Heritage Areas.(c)Relationship to the national park system(1)Relationship to national park unitsThe Secretary shall encourage participation and assistance by any unit of the National Park System located near or encompassed by any National Heritage Area in local initiatives for that National Heritage Area that conserve and interpret resources consistent with an approved management plan for the National Heritage Area.(2)Applicability of lawsNational Heritage Areas shall not be—(A)considered to be units of the National Park System; or(B)subject to the authorities applicable to units of the National Park System.1704.National Heritage Area System management(a)Management plan(1)In generalNot later than 3 years after a National Heritage Area is included in the National Heritage Area System outlined by this title, the local coordinating entity of the National Heritage Area shall submit to the Secretary for approval a management plan for the National Heritage Area.(2)RequirementsThe management plan shall—(A)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the National Heritage Area;(B)be developed using a comprehensive planning approach that includes—(i)opportunities for stakeholders, including community members, local and regional governments, Tribal governments, businesses, nonprofit organizations, and other interested parties—(I)to be involved in the planning process; and(II)to review and comment on draft management plans; and(ii)documentation of the planning and public participation processes, including a description of—(I)the means by which the management plan was prepared;(II)the stakeholders involved in the process; and(III)the timing and method of stakeholder involvement;(C)include—(i)an inventory of—(I)the resources located in the National Heritage Area; and(II)any other property in the National Heritage Area that—(aa)is related to the themes of the National Heritage Area; and(bb)should be preserved, restored, managed, or maintained because of the significance of the property;(ii)comprehensive policies, strategies and recommendations for the conservation, funding, management, and development of the National Heritage Area;(iii)a description of actions that the Federal, Tribal, State, and local governments, private organizations, and individuals have agreed to take to protect the natural, historical, cultural, scenic, and recreational resources of the National Heritage Area;(iv)a program of implementation for the management plan by the local coordinating entity that includes a description of—(I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and(II)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;(v)the identification of sources of funding for carrying out the management plan;(vi)analysis and recommendations for means by which Federal, Tribal, State, and local programs, including the role of the National Park Service in the National Heritage Area, may best be coordinated to carry out this subsection; and(vii)an interpretive plan for the National Heritage Area; and(D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area.(3)ExceptionsThe requirements in paragraph (2) shall not apply to management plans in effect on the date of the enactment of this Act.(b)Evaluations(1)In generalNot later than 1 year before the authorization for Federal funding expires for a National Heritage Area, the Secretary shall—(A)conduct an evaluation of the accomplishments of that National Heritage Area; and(B)prepare and submit a report detailing the evaluation required by subparagraph (A) to—(i)the Committee on Natural Resources of the House of Representatives; and(ii)the Committee on Energy and Natural Resources of the Senate.(2)Evaluation componentsAn evaluation prepared under paragraph (1) shall—(A)assess the progress of the local coordinating entity with respect to—(i)accomplishing the purposes of the authorizing legislation for the National Heritage Area; and(ii)achieving the goals and objectives of the approved management plan for the National Heritage Area;(B)analyze the Federal, Tribal, State, local, and private investments in the National Heritage Area to assess the impact of the investments; and(C)review the management structure, partnership relationships, and funding of the National Heritage Area.(3)Results of evaluationBased upon the evaluation under paragraph (1), the Secretary shall prepare a report with recommendations for the National Park Service’s continued role, if any, with respect to the National Heritage Area. If the report recommends that Federal funding for the National Heritage Area be—(A)continued, the report shall include an analysis of—(i)ways in which Federal funding for the National Heritage Area may be reduced or eliminated over time;(ii)the appropriate time period necessary to achieve the recommended reduction or elimination; and(iii)justification for the continued funding in light of other National Park Service core responsibilities and priorities; or(B)eliminated, the report shall include a description of potential impacts on conservation, interpretation, and sustainability of the National Heritage Area.(4)Updates; Additional evaluations(A)UpdatesThe Secretary may satisfy the requirement under paragraph (1) for a National Heritage Area by updating an evaluation that was completed for that National Heritage Area not more than 5 years before another evaluation would otherwise be required under paragraph (1).(B)Additional evaluationsThe Secretary may conduct additional evaluations as the Secretary deems appropriate.(c)CoordinationThe head of any Federal agency planning to conduct activities that may have an impact on a designated National Heritage Area is encouraged to consult and coordinate these activities with the Secretary and the local coordinating entity to the maximum extent practicable.1705.Study areas(a)Feasibility studies(1)In generalThe Secretary may carry out or certify a study to assess the suitability and feasibility of designating a specific geographic area as a National Heritage Area to be included in the National Heritage Area System.(2)PreparationThe feasibility study shall be carried out—(A)by the Secretary in consultation with Tribal, State, and local historic preservation officers, State and local historical societies, State and local tourism offices, and other appropriate organizations and governmental agencies; or(B)by interested individuals or entities, if the Secretary certifies that the completed study meets the requirements of paragraph (4).(3)CertificationNot later than 1 year after receiving a study carried out by interested individuals or entities under paragraph (2)(B) the Secretary shall review and certify whether the study meets the requirements of paragraph (4).(4)RequirementsA study under paragraph (1) shall include analysis, documentation, and determination on whether the study area—(A)has an assemblage of natural, historic, and cultural resources that—(i)represent distinct aspects of the heritage of the United States;(ii)are worthy of recognition, conservation, interpretation, and continuing use; and(iii)would be best managed—(I)through partnerships among public and private entities; and(II)by linking diverse and sometimes noncontiguous resources;(B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;(C)provides outstanding opportunities—(i)to conserve natural, historic, cultural, or scenic features; and(ii)for recreation and education;(D)contains resources that—(i)are important to any identified themes of the study area; and(ii)retain a degree of integrity capable of supporting interpretation;(E)includes Tribal governments, residents, business interests, nonprofit organizations, and State and local governments that—(i)are involved in the planning of the study area;(ii)have developed a conceptual financial plan that outlines the roles of all participants in the study area, including the Federal Government; and(iii)have demonstrated support for the designation of the study area;(F)has a potential local coordinating entity to work in partnership with the individuals and entities described in paragraph (1) to develop the study area while encouraging State and local economic activity; and(G)has a conceptual boundary map that is supported by the public.(b)Report(1)In generalFor each study carried out under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(A)the findings of the study described in subsection (a) for that study area; and(B)any conclusions and recommendations of the Secretary.(2)Timing(A)With respect to a study carried out by the Secretary in accordance with paragraph (2)(A)(i), the Secretary shall submit a report under subparagraph (A) not later than 3 years after the date on which funds are first made available to carry out the study.(B)With respect to a study carried out by interested individuals or entities in accordance with paragraph (2)(A)(ii), the Secretary shall submit a report under subparagraph (A) not later than 180 days after the date on which the Secretary certifies under paragraph (2)(B) that the study meets the requirements of paragraph (3).1706.Local coordinating entities(a)DutiesFor any year that Federal funds have been made available under this title for a National Heritage Area, the local coordinating entity for that National Heritage Area shall—(1)submit to the Secretary an annual report that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);(2)make available to the Secretary for audit all records relating to the expenditure of Federal funds and any matching funds; and(3)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds.(b)AuthoritiesThe local coordinating entity may, subject to the prior approval of the Secretary, for the purposes of preparing and implementing the approved management plan for the National Heritage Area, use Federal funds made available through this title to—(1)make grants to Indian Tribes, a State, a local government, nonprofit organizations, and other parties within the National Heritage Area;(2)enter into cooperative agreements with or provide technical assistance to the Indian Tribes, State, a local government, nonprofit organizations, Federal agencies, and other interested parties;(3)hire and compensate staff, which may include individuals with expertise in natural, cultural, and historic resources conservation; economic and community development; and heritage planning;(4)obtain money or services, including those provided under other Federal laws or programs;(5)contract for goods or services; and(6)support activities of partners and any other activities that further the purposes of the National Heritage Area and are consistent with the approved management plan.(c)Prohibitions on the acquisition of real propertyThe local coordinating entity may not use Federal funds received under this title to acquire real property or any interest in real property. (d)Heritage area commissions(1)Section 804(j) of division B of H.R. 5666 (Appendix D) as enacted into law by section 1(a)(4) of Public Law 106–554 (54 U.S.C. 320101 note; 114 Stat. 2763, 2763A– 295; 123 Stat. 1294; 128 Stat. 3802) is amended by striking shall terminate and all that follows through the period and inserting shall terminate on September 30, 2034..(2)Section 295D(d) of Public Law 109–338 (120 Stat. 1833; 130 Stat. 962) is amended by striking shall terminate and all that follows through the period and inserting shall terminate on September 30, 2034..1707.Property owners and regulatory protectionsNothing in this title shall be construed to—(1)abridge the rights of any property owner, whether public or private, including the right to refrain from participating in any plan, project, program, or activity conducted within the National Heritage Area;(2)require any property owner to permit public access (including Federal, Tribal, State, or local government access) to such property or to modify any provisions of Federal, Tribal, State, or local law with regard to public access or use of private lands;(3)alter any duly adopted land use regulation or any approved land use plan or any other regulatory authority of any Federal, Tribal, or State, or local government, or to convey any land use or other regulatory authority to any local coordinating entity;(4)authorize or imply the reservation or appropriation of water or water rights;(5)diminish the authority of the State to manage fish and wildlife including the regulation of fishing and hunting within the National Heritage Area;(6)create any liability, or have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property;(7)affect the authority of any Federal official to provide technical or financial assistance under any other law;(8)modify any law or regulation authorizing Federal officials to manage Federal land under their control or limit the discretion of Federal land managers to implement approved land use plans within the boundaries of a National Heritage Area, nor shall this title be construed to modify, alter, or amend any authorized uses of these Federal lands; or(9)enlarge or diminish the treaty rights of any Indian Tribe within the National Heritage Area. 1708.Authorization of appropriations(a)In generalNotwithstanding any other provision of law, for each of fiscal years 2022 through 2037, there is authorized to be appropriated not more than $750,000 for each National Heritage Area.(b)AvailabilityAmounts made available under subsection (a) shall remain available until expended.(c)Cost-Sharing requirement(1)Federal shareNotwithstanding any other provision of law, including any law designating a National Heritage Area, the Federal share of the total cost of any activity funded with appropriations authorized by subsection (a) shall not be more than 50 percent.(2)Form of non-Federal shareThe non-Federal share of the total cost of any activity funded with appropriations authorized by subsection (a) may be in the form of in-kind contributions of goods or services fairly valued.(3)ExceptionNotwithstanding section 909(b), for each National Heritage Area established before the date of the enactment of this Act without a non-Federal cost share requirement or with a non-Federal cost share requirement of less than 50 percent—(A)the non-Federal cost share requirement, or lack thereof, shall remain at the previously enacted level for 2 full fiscal years after the date of the enactment of this Act; and(B)after the period referred to in subparagraph (A), the non-Federal cost share requirement shall increase by 10 percent annually until the non-Federal share is consistent with paragraph (1).(d)Authority to provide assistanceNotwithstanding any other provision of law, the Secretary may provide assistance to a National Heritage Area during any fiscal year for which appropriations are authorized under subsection (a).1709.Statutory Clarification(a)Authorization limitationsAny provision of law enacted before the date of the enactment of this Act that provides for a termination, expiration, or other time limitation on the authorization for a National Heritage Area is hereby superceded and shall have no effect.(b)Funding limitationsAny provision of law enacted before the date of the enactment of this Act that provides for a termination, expiration, or other limitation on the time or amount of an authorization of appropriations for a National Heritage Area is hereby superceded and shall have no effect.(c)EvaluationsAny provision of law enacted before the date of the enactment of this Act that requires the Secretary to conduct an evaluation of or submit a report on the accomplishments of a National Heritage Area is hereby superceded and shall have no effect.(d)Other authoritiesAny provision of law enacted before the date of the enactment of this Act that provides for the establishment, management, administration, operation, or otherwise affects a National Heritage Area and is not explicitly otherwise provided for in this title shall not be affected by this title.XVIIICasa Grande Ruins National Monument Boundary Modification1801.Short titleThis title may be cited as the Casa Grande Ruins National Monument Boundary Modification Act of 2021.1802.FindingsCongress finds that—(1)Casa Grande Ruin Reservation was—(A)set aside on March 2, 1889;(B)proclaimed as the first archaeological preserve in the United States on June 22, 1892; and(C)redesignated as the Casa Grande Ruins National Monument on August 3, 1918;(2)the Casa Grande Ruins National Monument protects 1 of the finest architectural examples of 14th century Hohokam culture in the Southwest, which was known to early Spanish explorers as the Great House;(3)Casa Grande is only part of the story of an ancient town that may have covered 2 square miles; and(4)recent surveys and research have determined that the area of the Great House and the village surrounding the Great House extends beyond the existing boundary of the Casa Grande Ruins National Monument.1803.DefinitionsIn this title:(1)BIA landThe term BIA land means the approximately 7.41 acres of Federal land administered by the Bureau of Indian Affairs, to be transferred to the administrative jurisdiction of the National Park Service, as generally depicted on the map.(2)BLM landThe term BLM land Parcel A means the approximately 3.8 acres of Federal land administered by the Bureau of Land Management, for which administrative jurisdiction is to be transferred to the National Park Service, as generally depicted on the map.(3)BLM land parcel bThe term BLM land parcel B means the approximately 3.7 acres of Federal land administered by the Bureau of Land Management for which administrative jurisdiction is to be transferred to the Bureau of Indian Affairs, as generally depicted on the map.(4)MapThe term map means the map entitled Casa Grande Ruins National Monument Proposed Boundary Adjustment, numbered 303–120,734B, and dated June 2020.(5)MonumentThe term Monument means the Casa Grande Ruins National Monument in the State.(6)NPS landThe term NPS land means the approximately 3.5 acres of Federal land administered by the National Park Service, for which administrative jurisdiction is to be transferred to the Bureau of Indian Affairs, as generally depicted on the map.(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)StateThe term State means the State of Arizona.1804.Acquisition and transfer of administrative jurisdiction over certain land(a)Acquisition of landThe Secretary may acquire by donation, exchange, or purchase with donated or appropriated funds, from willing sellers only, lands or interests in land generally depicted on the map as State land or private land, as generally depicted on the map, to be administered as part of the Monument.(b)Transfer of administrative jurisdiction(1)WithdrawalThe BIA land, BLM land parcel A and BLM land parcel B are withdrawn from—(A)all forms of entry, appropriation, and disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing and geothermal leasing laws and mineral materials laws.(2)Transfer of administrative jurisdiction(A)BLM land parcel aAdministrative jurisdiction over the BLM land parcel A is transferred from the Bureau of Land Management to the National Park Service.(B)BLM land parcel bAdministrative jurisdiction over BLM land parcel B is transferred from the Bureau of Land Management to the Bureau of Indian Affairs.(C)BIA landAdministrative jurisdiction over the BIA land is transferred from the Bureau of Indian Affairs to the National Park Service.(D)NPS landAdministrative jurisdiction over the NPS land is transferred from the National Park Service to the Bureau of Indian Affairs.(c)Administration; boundary modificationUpon the acquisition of land or an interest in land pursuant to subsection (a), and with respect to the lands transferred by subsection (b), the Secretary shall—(1)administer any acquired land or interest in land, and land transferred to the administrative jurisdiction of the National Park Service, as part of the Monument, in accordance with the laws generally applicable to units of the National Park System, including applicable provisions of division A of subtitle I of title 54, United States Code; and(2)modify the boundary of the Monument to reflect the transfers of lands, and any acquired lands or interests in lands.(d)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service, U.S. Department of the Interior.(e)CompensationExcept in a case in which land or an interest in land is acquired by donation, as consideration for the acquisition of land or an interest in land or under subsection (a), the Secretary shall—(1)pay fair market value for the land or interest in land; or(2)convey to the State or private landowner, as applicable, Federal land or an interest in Federal land, of equal value located in the State.1805.Administration of State trust landThe Secretary may enter into an agreement with the State to provide for the cooperative management by the Secretary and the State of the approximately 200 acres of State land, as generally depicted on the map.XIXSunset Crater Volcano National Monument Boundary Adjustment1901.Short titleThis title may be cited as the Sunset Crater Volcano National Monument Boundary Adjustment Act.1902.DefinitionsIn this title:(1)Federal landThe term Federal land means the approximately 97.71 acres of Forest Service land identified as Proposed transfer from USDA Forest Service to National Park Service on the Map. (2)MapThe term Map means the map entitled Sunset Crater Volcano National Monument Draft Proposed Boundary Adjustment , numbered 039/80,053d, and dated March 2020.(3)MonumentThe term Monument means the Sunset Crater Volcano National Monument established by Presidential Proclamation 1911 (54 U.S.C. 320301 note; 46 Stat. 3023) and redesignated by section 15 of the Smith River National Recreation Area Act (Public Law 101–612; 104 Stat. 3222).(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 1903.Sunset Crater Volcano National Monument boundary modification(a)Boundary modificationThe boundary of the Monument is modified to include the Federal land.(b)Map availabilityThe Map shall be on file and available for inspection in the appropriate offices of the National Park Service.(c)Transfer of administrative jurisdiction to national park serviceAdministrative jurisdiction over the Federal land is transferred from the Forest Service to the National Park Service.(d)AdministrationSubject to valid existing rights, the Secretary shall administer the Federal land added to the Monument under subsection (a)—(1)as part of the Monument; and(2)in accordance with applicable laws (including regulations).XXMiscellaneous 2001.Fire, insects, and diseasesNothing in this Act may be construed to limit the authority of the Secretary of the Interior or the Secretary of Agriculture under section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), in accordance with existing laws (including regulations).XXIYork River Wild and Scenic River2101.Short titleThis Act may be cited as York River Wild and Scenic River Act. 2102.Wild and scenic river designationSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: (_)York River, MaineSegments of the main stem and its tributaries in the State of Maine, Bass Cove Creek, Cider Hill Creek, Cutts Ridge Brook, Dolly Gordon Brook, Libby Brook, Rogers Brook, Smelt Brook, totaling approximately 30.8 miles, to be administered by the Secretary of the Interior, as a recreational river:(A)The approximately 0.95-mile segment of Bass Cove Creek from the outlet of Boulter Pond in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(B)The approximately 3.77-mile segment of Cider Hill Creek from the Middle Pond dam in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(C)The approximately 2.15-mile segment of Cutts Ridge Brook from its headwaters in Kittery, Maine, and extending downstream to its confluence with the York River in York, Maine.(D)The approximately 3.17-mile segment of Dolly Gordon Brook from its headwaters in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(E)The approximately 1.65-mile segment of Libby Brook from its headwaters in Kittery, Maine, and extending downstream to its confluence with Dolly Gordon Brook in York, Maine.(F)The approximately 2.43-mile segment of Rogers Brook from its headwaters in Eliot, Maine, and extending downstream to its confluence with the York River in York, Maine.(G)The approximately 4.54-mile segment of Smelt Brook from the Bell Marsh Reservoir dam in York, Maine, and extending downstream to its confluence with the York River in York, Maine.(H)The approximately 12.14-mile segment of the York River from the outlet of York Pond in Eliot, Maine, and extending downstream to the Route 103 Bridge in York, Maine, including Barrell Mill Pond in York, Maine..2103.Management of York River, Maine segments(a)Process(1)In generalThe York River, Maine segments shall be managed in accordance with—(A)the stewardship plan; and(B)such amendments to the stewardship plan as the Secretary determines are consistent with this section and as are approved by the Stewardship Committee.(2)Comprehensive management planThe stewardship plan shall be considered to satisfy the requirements for a comprehensive management plan under section 3(d) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)).(b)CommitteeThe Secretary shall coordinate management responsibilities under this title with the Stewardship Committee, as specified in the stewardship plan.(c)Cooperative agreements(1)In generalIn order to provide for the long-term protection, preservation, and enhancement of the York River, Maine segments, the Secretary may enter into cooperative agreements pursuant to sections 10(e) and 11(b)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(e) and 1282(b)(1)) with—(A)the State of Maine;(B)the municipalities of Eliot, Kittery, South Berwick, and York in Maine; and(C)appropriate local, regional, or State planning, environmental, or recreational organizations.(2)ConsistencyEach cooperative agreement entered into under this subsection shall be consistent with the stewardship plan and may include provisions for financial or other assistance from the United States.(d)Land management(1)Zoning ordinancesFor the purpose of the York River, Maine segments, the zoning ordinances adopted by the municipalities named in subsection (c)(1)(B), including provisions for conservation of floodplains, wetlands, and watercourses associated with the York River, Maine segments, shall be deemed to satisfy the standards and requirements of section 6(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1277(c)).(2)Acquisition of landsThe authority of the Secretary to acquire land for the purposes of the York River, Maine segments shall be—(A)limited to acquisition by donation or acquisition with the consent of the owner of the land; and(B)subject to the additional criteria set forth in the stewardship plan.(3)No condemnationNo land or interest in land within the watersheds of the York River, Maine segments may be acquired by condemnation.(e)Relation to the National Park SystemNotwithstanding section 10(c) of the Wild and Scenic Rivers Act (16 U.S.C. 1281(c)), the York River, Maine segments shall not—(1)be administered as a unit of the National Park System; or(2) be subject to regulations that govern the National Park System.(f)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of the Interior.(2)Stewardship CommitteeThe term Stewardship Committee means the York River Stewardship Committee.(3)Stewardship planThe term stewardship plan means the York River Watershed Stewardship Plan, dated August 2018, developed pursuant to the study described in section 5(b)(21) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)(21)).(4)York River, Maine segmentsThe term York River, Maine segments means the river segments described by the amendment made by section 902.XXIISt. Croix National Heritage Area2201.Short titleThis title may be cited as the St. Croix National Heritage Area Act.2202.DefinitionsIn this title:(1)National heritage areaThe term National Heritage Area means the St. Croix National Heritage Area established by section 903(a).(2)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the National Heritage Area designated by section 903(d).(3)Management planThe term management plan means the management plan for the National Heritage Area required under section 905.(4)SecretaryThe term Secretary means the Secretary of the Interior.(5)St. croixThe term St. Croix means St. Croix, Virgin Islands of the United States.(6)StateThe term State means the Virgin Islands of the United States.2203.St. Croix National Heritage Area(a)EstablishmentThere is established in the State the St. Croix National Heritage Area.(b)Conceptual boundariesThe National Heritage Area shall consist of the entire island of St. Croix.(c)MapA map of the National Heritage Area shall be—(1)included in the management plan; and(2)on file and available for public inspection in the appropriate offices of the National Park Service.(d)Local coordinating entity(1)In generalThe local coordinating entity for the National Heritage Area shall be the Virgin Islands State Historic Preservation Office.(2)Consultation requirementThe Virgin Islands State Historic Preservation Office shall consult with a broad cross section of businesses, individuals, agencies, and organizations within the conceptual boundaries of the National Heritage Area described in subsection (b) that were involved in the planning and development of the National Heritage Area before the date of the enactment of this Act.2204.Administration(a)AuthoritiesFor purposes of carrying out the management plan, the Secretary, acting through the local coordinating entity, may use amounts made available under this section to—(1)make grants to the State or a political subdivision of the State, Indian Tribes, nonprofit organizations, and other persons;(2)enter into cooperative agreements with, or provide technical assistance to, the State or a political subdivision of the State, Indian Tribes, nonprofit organizations, and other interested parties;(3)hire and compensate staff, which shall include individuals with expertise in natural, cultural, and historical resources protection, and heritage programming;(4)obtain money or services from any source including any money or services that are provided under any other Federal law or program;(5)contract for goods or services; and(6)undertake to be a catalyst for any other activity that furthers the National Heritage Area and is consistent with the approved management plan.(b)DutiesThe local coordinating entity shall—(1)in accordance with section 905, prepare and submit a management plan for the National Heritage Area to the Secretary;(2)assist Federal agencies, the State or a political subdivision of the State, Indian Tribes, regional planning organizations, nonprofit organizations, and other interested parties in carrying out the approved management plan by—(A)carrying out programs and projects that recognize, protect, and enhance important resource values in the National Heritage Area;(B)establishing and maintaining interpretive exhibits and programs in the National Heritage Area;(C)developing recreational and educational opportunities in the National Heritage Area;(D)increasing public awareness of, and appreciation for, natural, historical, scenic, and cultural resources of the National Heritage Area;(E)protecting and restoring historic sites and buildings in the National Heritage Area that are consistent with National Heritage Area themes;(F)ensuring that clear, consistent, and appropriate signs identifying points of public access, and sites of interest are posted throughout the National Heritage Area; and(G)promoting a wide range of partnerships among governments, organizations, and individuals to further the National Heritage Area;(3)consider the interests of diverse units of government, businesses, organizations, and individuals in the National Heritage Area in the preparation and implementation of the management plan;(4)conduct meetings open to the public at least semiannually regarding the development and implementation of the management plan;(5)for any year that Federal funds have been received under this title—(A)submit an annual report to the Secretary that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);(B)make available to the Secretary for audit all records relating to the expenditure of the funds and any matching funds; and(C)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds; and(6)encourage by appropriate means economic viability that is consistent with the National Heritage Area.(c)Prohibition on the acquisition of real propertyThe local coordinating entity shall not use Federal funds made available under this title to acquire real property or any interest in real property.2205.Management plan(a)In generalNot later than 3 years after the date of enactment of this Act, the local coordinating entity shall submit to the Secretary for approval a proposed management plan for the National Heritage Area.(b)RequirementsThe management plan shall—(1)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the National Heritage Area;(2)take into consideration Federal, State, and Tribal plans and treaty rights;(3)include—(A)an inventory of—(i)the resources located in the National Heritage Area; and(ii)any other property in the National Heritage Area that—(I)is related to the themes of the National Heritage Area; and(II)should be preserved, restored, managed, or maintained because of the significance of the property;(B)comprehensive policies, strategies and recommendations for conservation, funding, management, and development of the National Heritage Area;(C)a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historical, cultural, scenic, and recreational resources of the National Heritage Area;(D)a program of implementation for the management plan by the local coordinating entity that includes a description of—(i)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and(ii)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;(E)the identification of sources of funding for carrying out the management plan;(F)analysis and recommendations for means by which Federal, State, and Tribal programs, including the role of the National Park Service in the National Heritage Area, may best be coordinated to carry out this title; and(G)an interpretive plan for the National Heritage Area; and(4)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area.(c)DeadlineIf a proposed management plan is not submitted to the Secretary by the date that is 3 years after the date of enactment of this Act, the local coordinating entity shall be ineligible to receive additional funding under this title until the date that the Secretary receives and approves the management plan.(d)Approval or disapproval of management plan(1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary, in consultation with the State, shall approve or disapprove the management plan.(2)Criteria for approvalIn determining whether to approve the management plan, the Secretary shall consider whether—(A)the local coordinating entity is representative of the diverse interests of the National Heritage Area;(B)the local coordinating entity has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; and(C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historical, and cultural resources of the National Heritage Area.(3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall—(A)advise the local coordinating entity in writing of the reasons for the disapproval;(B)make recommendations for revisions to the management plan; and(C)not later than 180 days after the receipt of any proposed revision of the management plan from the local coordinating entity, approve or disapprove the proposed revision.(4)Amendments(A)In generalThe Secretary shall approve or disapprove each amendment to the management plan that the Secretary determines make a substantial change to the management plan.(B)Use of fundsThe local coordinating entity shall not use Federal funds authorized by this title to carry out any amendments to the management plan until the Secretary has approved the amendments.2206.Relationship to other Federal agencies(a)In generalNothing in this title affects the authority of a Federal agency to provide technical or financial assistance under any other law.(b)Consultation and coordinationThe head of any Federal agency planning to conduct activities that may have an impact on the National Heritage Area is encouraged to consult and coordinate the activities with the Secretary and the local coordinating entity to the maximum extent practicable.(c)Other federal agenciesNothing in this title—(1)modifies, alters, or amends any law or regulation authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;(2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the National Heritage Area; or(3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.2207.Private property and regulatory protectionsNothing in this title—(1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the National Heritage Area;(2)requires any property owner—(A)to permit public access (including access by Federal or State agencies) to the property of the property owner; or(B)to modify public access or use of property of the property owner under any other Federal or State law;(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal or State agency;(4)conveys any land use or other regulatory authority to the local coordinating entity;(5)authorizes or implies the reservation or appropriation of water or water rights;(6)enlarges or diminishes the treaty rights of any Indian Tribe within the National Heritage Area;(7)diminishes—(A)the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the National Heritage Area; or(B)the authority of Indian Tribes to regulate members of Indian Tribes with respect to fishing, hunting, and gathering in the exercise of treaty rights; or(8)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.2208.Evaluation and report(a)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the National Heritage Area, the Secretary shall—(1)conduct an evaluation of the accomplishments of the National Heritage Area; and(2)prepare a report in accordance with subsection (c).(b)EvaluationAn evaluation conducted under subsection (a)(1) shall—(1)assess the progress of the local coordinating entity with respect to—(A)accomplishing the purposes of the authorizing legislation for the National Heritage Area; and(B)achieving the goals and objectives of the approved management plan for the National Heritage Area;(2)analyze the Federal, State, and private investments in the National Heritage Area to determine the impact of the investments; and(3)review the management structure, partnership relationships, and funding of the National Heritage Area for purposes of identifying the critical components for sustainability of the National Heritage Area.(c)ReportBased on the evaluation conducted under subsection (a)(1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that includes recommendations for the future role of the National Park Service, if any, with respect to the National Heritage Area.2209.Authorization of appropriations(a)In generalThere is authorized to be appropriated to carry out this title $10,000,000, of which not more than $1,000,000 may be made available for any fiscal year.(b)AvailabilityAmounts made available under subsection (a) shall remain available until expended.(c)Cost-Sharing requirement(1)In generalThe Federal share of the total cost of any activity under this title shall be not more than 50 percent.(2)FormThe non-Federal contribution of the total cost of any activity under this title may be in the form of in-kind contributions of goods or services fairly valued.2210.Termination of authorityThe authority of the Secretary to provide assistance under this title terminates on the date that is 15 years after the date of enactment of this Act.XXIIIAdditions to Rough Mountain and Rich Hole Wildernesses2301.Additions to Rough Mountain and Rich Hole Wildernesses(a)Rough mountain additionSection 1 of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) is amended by adding at the end the following:(21)Rough mountain additionCertain land in the George Washington National Forest comprising approximately 1,000 acres, as generally depicted as the Rough Mountain Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, which is incorporated in the Rough Mountain Wilderness Area designated by paragraph (1)..(b)Rich hole addition(1)Potential wilderness designationIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the George Washington National Forest comprising approximately 4,600 acres, as generally depicted as the Rich Hole Addition on the map entitled GEORGE WASHINGTON NATIONAL FOREST – South half – Alternative I – Selected Alternative Management Prescriptions – Land and Resources Management Plan Final Environmental Impact Statement and dated March 4, 2014, is designated as a potential wilderness area for incorporation in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002).(2)Wilderness designationThe potential wilderness area designated by paragraph (1) shall be designated as wilderness and incorporated in the Rich Hole Wilderness Area designated by section 1(2) of Public Law 100–326 (16 U.S.C. 1132 note; 102 Stat. 584; 114 Stat. 2057; 123 Stat. 1002) on the earlier of—(A)the date on which the Secretary publishes in the Federal Register notice that the activities permitted under paragraph (4) have been completed; or(B)the date that is 5 years after the date of enactment of this Act.(3)ManagementExcept as provided in paragraph (4), the Secretary shall manage the potential wilderness area designated by paragraph (1) in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).(4)Water quality improvement activities(A)In generalTo enhance natural ecosystems within the potential wilderness area designated by paragraph (1) by implementing certain activities to improve water quality and aquatic passage, as set forth in the Forest Service document entitled Decision Notice for the Lower Cowpasture Restoration and Management Project and dated December 2015, the Secretary may use motorized equipment and mechanized transport in the potential wilderness area until the date on which the potential wilderness area is incorporated into the Rich Hole Wilderness Area under paragraph (2).(B)RequirementIn carrying out subparagraph (A), the Secretary, to the maximum extent practicable, shall use the minimum tool or administrative practice necessary to carry out that subparagraph with the least amount of adverse impact on wilderness character and resources.XXIVAgency report on Department of the Interior special recreation permits benefits to environmental justice communities2401.Agency report on Department of the Interior special recreation permits benefits to environmental justice communities(a)In generalNot later than 3 years following the enactment of this Act, the Secretary shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on the following:(1)Estimated use of Department of the Interior special recreation permits by recreation service providers serving environmental justice communities.(2)Any national, regional, State, local, or site-specific policies that facilitate public lands access for recreational service providers serving environmental justice communities.(3)Any case studies that may provide illustrative examples of how Department of the Interior special recreation permits, partnerships, or cooperative agreements are being effectively used by land managers for the purposes of providing public lands access to recreation service providers serving environmental justice communities.(4)Identification of any barriers to public lands access for recreation service providers serving environmental justice communities.(5)Any recommendations for agency policy, or if necessary, action by Congress to encourage and simplify public lands access for recreational service providers serving environmental justice communities.(b)Voluntary participation by special recreation providersThe Secretary—(1)shall contact all current or prospective special recreation providers to request a voluntary estimation of how many user days are used by individuals from environmental justice communities;(2)shall request from recreational service providers and interested members of the public any other information that supports the reporting requirements in subsection (a); and(3)shall not use participation or information provided as a condition in approving or rejecting a Department of the Interior special recreation permit.(c)DefinitionsIn this title:(1)The term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects than other communities.(2)The term Secretary means the Secretary of the Interior.XXVRenewable Energy Inputs Access Study2501.StudyThe Secretary of the Interior, in consultation with the Secretary of Energy and Secretary of Commerce, shall conduct a study to determine whether the acreage to be withdrawn under this Act contains geothermal resources, or minerals needed for battery storage, renewable energy technology, and electric vehicles. Passed the House of Representatives February 26, 2021.Cheryl L. Johnson,Clerk